Exhibit 1
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU
------------------------------------------------------------X
SHALOM S. MAIDENBAUM,
                                                                Index No. 604610/2016
                                   Plaintiff,
 - against -
                                                                RESTRAINING NOTICE
CARDIS ENTERPRISES INTERNATIONAL, B.V.,
CARDIS ENTERPRISES INTERNATIONAL, N.V.,
CARDIS ENTERPRISES INTERNATIONAL (USA), INC.,
CHOSHEN ISRAEL LLC and AARON FISCHMAN,

                                   Defendants.
------------------------------------------------------------X
Re:      (1) CARDIS ENTERPRISES INTERNATIONAL, B.V., Judgment Debtor
         (2) CARDIS ENTERPRISES INTERNATIONAL, N.V., Judgment Debtor
         (3) CARDIS ENTERPRISES INTERNATIONAL (USA), INC., Judgment Debtor
         (4) CHOSHEN ISRAEL LLC, Judgment Debtor,
         (5)AARON FISCHMAN, Soc. Sec. No. [Redacted], Judgment Debtor
         (6) NINA FISCHMAN, Soc Sec No. [Redacted], Recipient of fraudulent conveyances
               from the Judgment Debtors
         (7) MOMMY SAUCE IRREVOCABLE TRUST, EIN [Redacted],
               Recipent of fraudulent conveyances from Judgment Debtors


               The People of the State of New York
TO:      Bank of America Corporation d/b/a Merrill Lynch
         c/o CT Corporation
         28 Libe11y Street
         New York, NY 10005

         Ms. Morgan Applewhite (email to third-paiiy_processing@ml.com)
         Merrill Lynch, Pierce,
            Fenner & Smith Incorporated
         Third Paiiy Services
         P.O. Box 40239
         Jacksonville, Fl 32203
                                      Judgment Debtor Information

       CARDIS ENTERPRISES INTERNATIONAL, B.V., Judgment Debtor
       CARDIS ENTERPRISES INTERNATIONAL, N.V., Judgment Debtor
       CARDIS ENTERPRISES INTERNATIONAL (USA), INC., Judgment Debtor
       CHOSHEN ISRAEL LLC, Judgment Debtor
           all: 445 Central Ave
                 Cedarhurst, New York 11516

       AARON FISCHMAN, Soc. Sec. No. [Redacted], Judgment Debtor
           703 Carlyle Street
           Woodmere, New York 11598-2917

                                         RESTRAINING NOTICE

        WHEREAS, in an action in the Supreme Court of New York, County ofNasssau
between, Shalom S. Maidenbaum, as petitioners, and Cardis Enterprises International, B.V.,
Cardis Enterprises International, N.V., Cardis Enterprises International (USA), Inc., Choshen
Israel LLC and Aaron Fischman, as defendants, who are all the parties named in said action,
judgment was entered on June 21, 2016, in favor of Shalom S. Maidenbaum, judgment creditor
and jointly and severally against Cardis Enterprises International, B.V., Cardis Enterprises
International, N.V., Cardis Enterprises International (USA), Inc., Choshen Israel LLC and Aaron
Fischman, judgment debtors, for a total amount of$2,576,442.78, of which $2,576,442.78,
together with post-judgment interest in the amount of $1,076,176.69, amounting in all to a
judgment debt in the amount of$3,652,619.47, all of which remains unpaid.

        WHEREAS, it appears that you owe a debt to the judgment debtor or are in possession
or in custody of property in which the judgment debtors have an interest, including accounts in
the name of Nina Fishman (Soc. Sec. No. [Redacted]) and Mommy Sauce Ii-revocable
Trust, who are recipients of fraudulent conveyances by the judgment debtors, and thus subject to
restraint pursuant to Blue Giant Equip. Corp. v. Tee-Ser, Inc., 459 N.Y.S.2d 948,949 (3d Dept
1983) and Berkshire Bankv. Tedeschi, 2016 WL 1029526, *3 (N.D.N.Y., Mar. 15, 2016).

        TAKE NOTICE that pursuant to subdivision (b) of Section 5222 of the Civil Practice
Law and Rules, which is set forth in full herein, you are hereby forbidden to make or suffer any
sale, assignment or transfer of, interference with any property in which you have an interest
except as therein provided.
                 Section 5222(b) Effect of restraint; prohibition of transfer; duration. A judgment debtor or
       obligor served with a restraining notice is forbidden to make or suffer any sale, assignment, transfer
       or interference with any prope1ty in which he or she has an interest, except upon direction of the
       sheriff or pursuant to an order of the comi, until the judgment or order is satisfied or vacated. A
       restraining notice served upon a person other than the judgment debtor or obligor is effective only if,
       at the time of service, he or she owes a debt to the judgment debtor or obligor or he or she is in the
       possession or custody of property in which he or she knows or has reason to believe the judgment
       debtor or obligor has an interest, or if the judgment creditor or support collection unit has stated in the


                                                           2
       notice that a specified debt is owed by the person served to the judgment debtor or obligor or that the
       judgment debtor or obligor has an interest in specified property in the possession or custody of the
       person served. All properly in which the judgment debtor or obligor is known or believed to have an
       interest then in anti therenlter coming into the possession or custody of such a person, including any
       specified in the notice, and all debts of such a person, including any specified. in the notice, then due
       and thercallcr coming due to the judgment debtor or obligor, shall be subject to the notice. Such a
       person is forbidden to make or suffor any sale, assignment or transfer ofi or uny interference with, any
       such property, or pay over or otherwise dispose of any such debt, to aiiy person other than the sheriff
       or the suppmtcollection unit, except upon direction ofthesheiiff or pursuant to an ordcrofthe court,
       until the expiration of one year after the notice is served upon him or her, or until the judgment Ol'
       order is satisfied or vacated, whichever event firs1 occurs. A judgment creditor or suppolt collection
       unit which has specified personal property or debt in a restrnining notice shall be liable to the owner
       of the property or the person to whotn the debt is owed, if otherfhan the judgment debtor or ohligor,
       for any damages sustained by reason of the restraint. If a garnishee served with u rnstraining notice
       withholds the payment of money belonging or owed to the judgment debtor or obligor in an amonnt
       equal to twice the amouni due on the judgment or ordcr1 the restraining notice is not effective us to
       other property or money.

       TAKE FURTHER NOTJCE that certain money and property may be exempt from this
restraint as follows below.

Dated: New York, New York                             Berry Law PLLC
        February 8, 2021

                                                      By:
                                                               /s/Eric W. Berry
                                                              Eric W. Berry       t:.~
                                                                                        i · /3._p..,-1..-          ~.
                                                                          11
                                                      745 Filth Avenue, 5 ' Floor                                  (_)   ,
                                                      NewYork,NewYork 10151
                                                      (212) 355-0777
                                                      berrvlawpllc(a1g111ail.corn

                                                      .Law Offices of Elliot J. Blumenthal, PLLC
                                                     483 Chestnut Street
                                                     Cedarhurst, New York 11516
                                                     (5 l 6) 295-0903
                                                     elliot@eblumenthallaw.com

                                                     A!lomeysfi;r pelitioner Shalom 1vfaidenbaum

         RXEMPTION NOTICR AND .EXltMPTlON CLAIM FORMS FOLLOW




                                                         3
           421- nx•mpfoiu no!it'e (p, J) and daim form (p.2), CPU{ 522'2•a{b},             (<)2009 a" BfumberoE;cels!or, Inc .• pucusHEn,NYC 10013
                  ,,mfm~'1'llh'!ll (}r jodgmcnb. ! ,O<)                                                                          \wtW,b!urnberg,com




                                                          EXEMPTION NOTICE
                                                          as required by New York Law

Your bank account is restrained or 1'frozen;'
  The attached Restraining Notice or Notice of Levy by Execution has been issued against your bank
account. You are receiving this not.ice because a creditor has obtained a money judgment against you,
and one or more of your bank accounts has been restrained to pay the judgment. A money judgment is a
court's decision that you owe money to a creditor. You should be aware that FUTURE DEPOSITS into
your account(s) might also be restrained if you do nol respond to this notice.

   You may be ahle to "vacate" (remove) the judgment. If the judgment is vacated, your bank account
will be released. Consult an auomey (including free legal services) or visit the Court.Clerk for more
information about how to do this.
  Under state and federal law, certain types of funds cannot be taken from your bank account to pay a
judgment. Such money is said to be "exempt"

Does your bank account contain any of the following types of funds?
  l. Social security;                                                             9. Disability benefits;
  2. Social security disability (SSD);                                           10. Income earned in the last 60 days (90% of
  3. Supplemental security income (SSI);                                             which is exempt);
  4. Public assistance (welfare):                                                11. Workers' compensation benefits;
  5. Income earned while receiving SSI or public                                 12. Child support;
     assistance;                                                                 13. Spousal support or maintenance (alimony);
  6. Veterans benefits;                                                          14. Railroad retirement; and/or
  7. Unemployment insurance;                                                     15. Black lung benefits.
  8. Payments from pensions and retirement accounts;

   If YES, you can claim that your money is exempt and cannot be taken. To make the claim, you must
(a) complete the lcXEMPTION CLAIM :FORM nuached;
(b) deliver or mail the form to the bank with the reslrnined or "frozen" account; and
(c) deliver or mail the form to the creditor or its au-orney at the address listed on the form.

   You must send the forms within 20 DAYS of the postmarked date on the envelope holding this notice.
You may be able to get your account released faster if you send to the creditor or its attorney written
proof that your money is exempt. Proof can include an award letter from the government, an annual
statement from your pension, pay stubs, copies of checks, bank records showing the last two months of
account activity, or other papers showing that the money in your bank account is exempt. If yon send the
creditor's attorney proof that the money in your account is exempt, the attorney must release that money
within seven days. You do not need an attorney to make an exemption chrim using the form"
            421- P. 2 Exvmptlon chlim for111, CPL.R 5222-ath).           {.'"12009   oy OfumbertJEJ:ce!slor, Inc., PueLmHrn, NYC 1oo 13
                    iinfor,:~•mcnr 1,fjudgim.•1\(j, 1-09                                                            \.v\.\W,b!umberg.com




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU                                                               Index No.         Index No. 604610/2016


                                                                                             EXEMPTION
                                                                                             CLAIM FORM



Name and address of judgment creditor or attorney                Name and address of financial institution
To he completed by judgmen1 crediwr or attorney.                 Ta be con1ple1ed by judg11w11t creditor or attoniey.
Address A Eric W. Berry                                          Address B Bank of America dba Merrill Lynch
Berry Law PLLC                                                   Bank of America Corporation dlb/a Merrill Lynch
745 Fifth Avenue, 5th Floor                                        clo CT Corporation
New York, New York i 0151                                          28 Liberty Street
                                                                   New York, NY 10005
Dirccti<ms: i"'o cfoim that· some or all of the funds in your account are exempt, complete both copies
of this form, and make one copy for yourself. Mail or deliver one form to Address A and one form to
Address B within twenty days of the date::, on the envelope holding this notice.

**If you have any documents, such as an award lettei\ an annual statement from your pension, paystubs,
   copies of checks or bank records showing the last two months of account activity, include copies of
   the documents with this form. Your account may be released more quickly.

I state that my account contains the following type(s) of fonds (check all that apply):
   Social security                                               Income earned in the last 60 days (90% of
   Social security disability (SSD)                              which is exempt)
   Supplemental security income (SSI)                            Child support
   Public assistance                                             Spousal support or maintenance (alimony)
   \Vages while receiving SSI or public assistance               Workers' compensation
   Veterans benefits                                             Railroad retirement or black lung benefits
   Unemployment insurance                                        Other (describe exemption):
                                                                 Payments fmm pensions and retirement accounts

I request that any cm'respondence to me regal'ding my claim be sent to the following address:
fl// in your complete address.



I certify under penalty of perjury that the statement above is true to the best of my knowledge and belict



Date:
                                                                                            Signature oI'Judgmcm Di!btnr
STAT!, OF NEW YORK, COONTY OF                                              SS:

                                                                           being duly sworn, says: Ihm the deponent is not u party
herein, is over l 8 years of age and resides al

That on                              at No.
deponent served the within restraining noticei exemption notice and two exemption claim forms on



CORPORATION   the banking institution therein named, by delivering a true copy thereof to
  1,   LJ     personally, whom deponent kn~w to be tht~
              of said institution: deponent knew the·banklng instiwlion so served to ·be- said banking hrntillltio.1t

       .,
  SERVICE:

   MAJL
              by mailing u copy of same, accompanied by a copy in a securely sealed postpaid wrapper properly addressed lo

  2,c=l       Hl
              (a) by registered mail. return receipt requested. Deponent delivered said wrapper to the Registry Clerk at the
 Strik60Ul
  (al or{bl   post oflke and paid the requisite fee. Return Receipt No.                                     is allachcd hereto.
              (bl by cerlil'ied mail, return receipt requested. Deponent deposited said wrapper with the requisite postage
              and return receipt card affixed, in-a posl office-official depository under the care and custody of lhe United
              States Postal Service within the Smte of New York, Return Receipt No.
              is attached hereto.

              Deponelll describes the individual served as follows:
              I! Male     Ll White Skin r l Black Hair fJ While Hair             CJ 14-20 Yrs.     [] Under 5'     r ! Under 100 Lbs.
              [J Fenrnle LJ Black Skin U Brown Hair i! Balding                   i:!21-35 Yrs.     Ll 5'0"-5'3" CJ I00-130Lbs
                          [! Yellow Skin L::l BlMde Hair [J Mustache             Cl 36-50 Yrs.     t"] 5'4"-5'8"   c;   131-160 t,hs.
                          [! Brnwn Skin --1 Gray !fair        r:··1 Beard        CJ51-65Yrs.       C:15'9''-6'0" L:1161-200Lbs.
                          I : Red Skin      IJ Red Hair       l:7 Glasses        ,--i Over 65 Yrs. CJ Over 6'      CJ Over 200 Lbs.
              Other idcnti/ying features;




Swom 10 hej(1rn me m1                                                                                     ··· ··i.ic:i~vik :vo.   ···



                                                                                              index No.




                                                                                            LAW OFFICES OF

                                                                                               A.uamey(s) for
                                                                                       Oj]ice muJ Post Ojjice At!rlress
                                                                  ~)2009   av BfumberoE,.xce!stor. Inc., PuausHl"U~. NYC.   1oo 1a
                                                                                                          \WM,blumberlJ,<::Om




                                   EXEMPTION NOTICE
                                     as required by .New York Law

Your bank account is restrained or "frozen:'
  The attached Restraining Notice or Notice of Levy by Execution has been issued against your bank
account. You are receiving this notice because a creditor has obtained a money judgment against you,
and one or more of your bank .accounts has been restrained to pay the judgment. A money judgment is a
court's decision that you owe money to a creditor. You should be aware that FUTURE DEPOSITS into
your account(s) might also be restrained if you do not respond to this notice.

   You may be able to "vacate" (remove) the judgment. If the judgment is vacated, your bank account
will be released. Consult an attorney (including free legal services) or visit the Court Clerk for more
information about how to do this.
  Under state and federal law, certain types of funds cannot be taken from your bank account to pay a
judgment. Such money is said to be "exempt."

Does your bank account contain any of the following types of funds?
  I. Social security;                                   9. Disability benefits;
  2. Social security disability (SSD);                 10. Income earned in the last 60 days (90% of
  3. Supplemental security income (SSl);                   which is exempt);
  4. Public assistance (welfare);                      11. Workers' compensation benefits;
  5. Income earned while receiving SSI or public       12. Child support;
     assistance;                                       13. Spousal support or maintenance (alimony);
  6. Veterans benefits;                                14. Railroad retirement; and/or
  7. Unemployment insurance;                           15. Black lung benefits.
  8. Payments from pensions and retirement accounts;

   If YES, you can claim that your money is exempt and cannot be taken. To make the claim, you must
(a) complete the lcXEMPTfON CLAIM FORM attached;
(b) deliver or mail the form to the bank with the restrained or "frozen" account; and
(c) deliver or mail the form to the creditor or its attorney at the address listed on the form.

   You must send the forms within 20 DAYS of the postmarked date on the envelope holding this notice.
You may he able to get your account released foster if you send to the creditor or its attorney written
proof that your money is exempt. Proof can include an award letter from the government, an annunl
statement from your pension, pay stubs, copies cif checks, bank records showing the last two months of
account activity, or other papers showing that the money in your bank account is exempt. If you send the
creditor's attorney proof that the money in your account is exempt, the attorney must release that money
within seven days. You do not need an attorney to make an exemption Claim using the form"
             421- P. 2 Ex,:mplion doim form, CPtR 5222-;i(h),            dj2-009 OY   Blumbergf1ce!slor, Inc., PU8U$Mli'.R, NYC   10013
                  1mfrm;,;-uk•nl of Judgrnc."nb, l -09                                                          W\.V\V.bl\Jtriberg,com




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU                                                              Index No. Index No. 604610/2016

                                                                                           EXEMPTION
                                                                                           CLAJMFORJVl



Name and address of judgment creditor or attorney                Name and address of financial institnlion
1b he completed by judgment creditor or attorney.                1h be con1pleted by j1tdgme11t creditor or attoniey,
Address A Eric W. Berry                                          Address B Bank of America dba Merrill Lynch
Berry Law PLLC                                                   Bank of America Corporation d/bla Merrill Lynch
745 Fifth Avenue, 5th Floor                                       clo CT Corporation
New York, New York ·10151                                         28 Liberty Street
                                                                  New York, NY 10005
Directions: 'l'o cfoin1 thai' some or all of the funds .in your account are exempt, complete both copies
of this form, and make one copy for yourself. Mail or deliver one form to Address A and one form to
Address ll within twenty days of the elate on the envelope holding this notice.

**If you have any documents, such as an award letter, an annual statement from your pension, paystubs,
  copies of checks or bank records showing the last two months of account activity, include copies of
  the documents with this form. Your account may be released. more quickly.

I state that my account contains the following type(s) of funds (check all that apply):
   Social security                                              Income earnedin the last 60 clays (90% of
   Social security disability (SSD)                             which is exempt)
   Supplemental security income (SSI)                           Child support
   Public assistance                                            Spousal support or maintenance (alimony)
   Wages while receiving SSI or public assistance               Workers' compensation
   Veterans benefits                                            Railroad retirement or black lung benefits
   Unemployment insurance                                       Other (describe exemption):
                                                                Payments from pensions and retirement accounts

I request that any correspondence to me regarding my claim be sent to the following address:
Fill in your complete address.



I certify under penalty of perjury that the statement above is true to tlu, best of my knowledge and belief.



Date:
                                                                                        Signature or Judgment Debtor
STATE OF NEW YORK, COUNTY OF                                              SS:

                                                                          being duly sworn; says: that the deponent is 11ot a puny
hercln, is over 18 years (ff u-ge and res'ides at

That on                              at No.
deponent served the within restraining notice, exemption notke and two exemption claim forms on


CORPOMT!OH     the bunking inslilutinn therein named. by delivering a true copy thereof lq
  1,CJ         pcrnonully, whom deponent knew to be tht:
              of said institution; deponent knew the-banking institution so ~erved to be said bm1king imitinuion,

 SERVICE      by mailing u copy of same, aecompanied by a copy in tt securely sealed postpaid wrnpper prnperly addressed lo
    "
   1M1L
  ,. [J       at
 Slrik60\Jt   (a) by registered mail, return receipt requested. Deponent delivered said wrapper to the Registry Clerk at the
 (a) or{b}    post office and paid thcrequisilc foe, Return Receipt No.                                      i$ allached hereto.
              (b) by certified 111ai!, return receipt requested. Deponent deposited said wrapper with the requisite postage
              and return receipt curd affixed, in-a post office-officfal <lepot,itory under the c~m~ and custody ·of the United
              States Posu1l Service within the State of New York, Return Receipt No.
              is attached hereto.

              Depon(~lll describes the individual S~!rved as follow~:
              LJ Male      U White Skin Cl Black Hair fJ White Hair             [J 14-20 Yrs,     [_l Undcr5'    Li Linder JOO Lbs.
              C1 Fcnrnle [J Black Skin [J Brown Hair C] Balding                 !J21-J5Yrs.       []5'0"-5'3"       JI00-130Lbs
                           CJ Yellow Skin LJ Blimde Hair f:J Mustache           LJ 36-.50 Yrs.    Cl 5'4"-5'8"   [:! 131-160 Lbs.
                           Cl Brown Skin [J Gmy Hair            [] Beard        LJ5l-65Yrs.       []5'9"-6'0"    [.J 161-200Lbs.
                           [! Red Sk.itt     C] Red Hair        i:J Olasses     [] Over 65 Yrs.   U Over 6'      Ci Over 200 Lbs.
              Other identifying features:




Sworn to htfart me 011                                                                                   ..... Uci{v!;if NO. .. ,




                                                                                             Index No.




                                                                                          LAW OFFICES OF

                                                                                              Atlomey(s),/<JI'
                                                                                     Ojjice mul Post O}Jice .Adr.lreK'i
           421- Ex.¢mp!i1)n no!icc (p, 1) ;nu! duim fonn (p.2), CPLU 5222•a(h),             02009 av BJumbergS){celslor. Inc .. PoausHt::n. NYC too 13
                  cnfor,cnMtt t)fju<lgmc:nl~. 1.09                                                                              \W/W,b!urnberg,com




                                                     EXEMPTION NOTICE
                                                     as required by New York /..{JW

Your bank account is restrained or "frozen;'
  ·n1e attached Restraining Notice or Notice of Levy by Execution has been issued against your bank
account. You are receiving this notice because a creditor has obtained a money judgment against you,
and one or more of your bank accounts has been restrained to pay the judgment. A money judgment is a
court's decision that you owe money to a creditor. You should be aware that FUTURE DEPOSITS into
your account(s) might also be restrained if yon do not respond to this notice.

   You may be able to "vacate" (remove) the judgment. If the judgment is vacated, your bank account
will he released. Consult an attorney (including free legal services) or visit the Court Clerk for more
information about how to do this.
   Under state and federal law, certain types of fi.rnds cannot be taken from your bank account to pay a
judgment. Such money is said to be "exempt."

Does your hank account contain any of the following types of funds?
   l. Social security;                                                             9. Disability benefits;
  2. Social security disability (SSD);                                            10. Income earned in the last 60 days (90% of
  3. Supplemental security income (SSI);                                              which is exempt);
  4. Public assistance (welfare);                                                 11. Workers' compensation benefits;
  5. Income earned while receiving SSI or public                                  12. Child support;
     assistance;                                                                  13. Spousal support or maintenance (alimony);
  6. Veterans benefits;                                                           14. Railroad retirement; and/or
  7. Unemployment insurance;                                                      15. Black hmg benefits.
  8. Payments from pensions and retirement accounts;

   If YES, you can claim that your money is exempt and cannot be taken. To make the claim, you must
(a) complete the EX1'MPTION CLAIM FORM attached;
(b) deliver or mail the form to the bank with the restrained or "frozen" account; and
(c) deliver or mail the form to the creditor or its attorney at the address listed on the form.

   You. must send the forms within 20 DAYS of the postmarked date on the envelope holding this notice.
You may be able to get your account released faster ii' you send to the creditor or its attorney written
proof that your money is exempt. Proof can include an award letter from the government, an annual
statement from your pension, pay stubs, copies of checks, hank records showing the last two months of
account activity, or other papers showing that the money in your bank account is exempt. If you send the
creditor's attorney proof that the money in your account is exempt, the attorney must release that money
within seven days. You do not need an attorney to make an exemption chrim using the form"
            42.1- P. 2 E/.1.'l\lj)li()ll c!ailll for111, CPLR 5222•:l(h).            ,r,2-009   ov DJumhergF;>:ce!s1or, !De., Pue1-isi-;rn, NYC 1oo 13
                     imfor~\'llll'.'Ul 1>fjudgme,,>nts, 1-09                                                                   W\.V\.V,b!umb~rg,com




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU                                                                          Index No. Index No. 604610/2016

                                                                                                        EXEMPTION
                                                                                                        CLAlMFORM



Name and address of judgment creditor or attorney                           Name and address of financial institution
To he compfoted by judgment cnxlitor or MWmey.                               n, be completed byjudgmntt creditor or attoruey.
Address A Eric W. Berry                                                      Address B Bank of America dba Merrill Lynch
Berry Law PLLC                                                               Bank of America Corporation d/b/a Merrill Lynch
745 Fifth Avenue, 5th Floor                                                   c/o CT Corporation
New York, New York 10151                                                      28 Liberty Street
                                                               New York, NY 10005
Directiims: To cfoiii1 thai' some or all of the funds in your account are exempt, complete both copies
of this form, and make one copy for yourself'. Mail or deliver one form to Address A and one form to
Address B within twenty days of the date on the envelope holding this notice.

**If you have any documents, such as an award lette1; an annual statement from your pension, payslubs,
  copies of checks or bank records showing the last two months of account activity, include copies of
  the documents with this forJn. Your account may be released more quickly.

I state that my account contains the following typc(s) of funds (check all that apply):
   Social security                                                          Income earned in the last 60 days (90% of
   Social security disability (SSD)                                         which is exempt)
   Supplemental security income (SSI)                                       Child support
   Public assistance                                                        Spousal support or maintenance (alimony)
   \Vages while receiving SS! or public assistance                          Workers' compensation
[] Vetcrmis benefits                                                        Railroad rclirement or black lung benefits
   Unemployment insurance                                                   Other (describe exemption):
                                                                            Payments frnm pensions and retirement accounts

I request that any correspondence to me regarding my claim be sent to the following address:
Fill ill your complete address.



[ certify under penalty of perjury that the stakmeut above is true to the best of my knowledge and beliet



Date:
                                                                                                      Signaltlrn of Judgment Deblor
STATE OF NEW YORK, COUNTY OF                                                 SS:

                                                                             being duly sworn, says: lhat the deponem is not a party
here.i1\, is over l 8 years of age and rcsMes at

That on                               at No.
deponent served the within re-straining notice, exemption notice and two exemption claim forms on


CORPOMTIOK     the banking inslilution therein named, by delivering a true copy thereof lo
  I,   [.J     pcn,orw.Jly, whom deponent knew to be the
               of suid instiu11ion: deponent knew the banking institnlion so served to be said banking i1rntimtio1t

 SERVICE       by mailing a copy of same, accompanied by a copy in a securely sealed postpaid wrapper pmperly addressed to
    BY
   !Mil
  2,   CJ      Ht
 Slrikeoul
               (a) by registered mail, return receipt requested. Deponent deHverctl said wrnpper 10 the Registry Clerk at the
 (0) Ol' (b)   post office and paid the requisite fee, Return .Receipt No.                                  is attached hereto.
               (b) by certified mail, return receipt requested. Deponent deposited said wrapper with the requisite postage
               and return receipt card affixed, in-a post office-offid,11 depository under the care and custody of' the United
               Slates Postnl Service within tlic State of New York, Return Receipt No.
               is attached hereto,

               Deponent describes the individual served as follows:
                i Male    U White Skin [! Black Hair fl White !fair                i') 14-20 Yrs_     ·; Under 5'   U l.lndcr 100 Lbs.
               C:.I Fcnrnle L:.i Black Skin    CJ Brown Hair   C:J Bnlding         !!21-35 Yrs.      CJ 5'0"-5'3"   LJ l00-130 Lbs
                            Ci Yellow Skin     ti Bkmde Hair   U Mustache          L:i 36-50 Yrs.    [] 5'4"-5'8"   Cl 131-1.60 Lbs.
                            Cl Brnwn Skin      U Gray Hair     !] Beard            L:!51,65 Yrs.     i:]5'9"-6'0"   Ci 161-200Lbs.
                            C:i Red Skin       - i Red Hair    CJ Olass,,s         Cl Over 65 Yrs,   U Over 6'      i i Over 200 Lbs.
               Other idemifying foutures:




.,)\eorn to before me 011                                                                                  ·····iic:Kvsi' 'tvb. ···




                                                                                               Index No.




                                                                                              LAW OFFICES OF

                                                                                                 Allamey(,\) for
                                                                                         Ojjiee wul PosJ O}Jice Address
    !,t.,e!:.!1®
~Jat.rn              421- E,;.vmpli1in mllke (p, 1) ;iml d11im form (p.2), CPLR 522·2-atb),             (s):2000 av BfumheroE,xce!slor, Inc .• PuausHe:~. NYC 1oo t 3
~~        .!;!'.!.           cnfor«".nwm of Ju<l1tmtn!~, l•OY                                                                                 v1V1W,bh.;rnbe1g.c:om




                                                                EXEMPTION NOTICE
                                                                as required by New York Law

Your bank account is restrained or "frozen."
  The attached Restraining Notice or Notice of Levy by Execution has been issued against your bank
account. You are receiving this notice because a creditor has obtained a money judgrnem against you,
and one or more of your bank accounts h,1s been restrained to pay the judgment A money judgment is a
court's deeision that you owe money to a creditor. You should be aware that FUTURE DEPOSITS into
your aceount(s) might also be restrained if you do nol respond to this notice,

   You may be able to "vacate" (remove) the judgment. If the judgment is vacated, your bank account
will be released, Consult an attorney (including free legal services) or visit the Court Clerk for more
information about how to do this,

  Under state and federal law, certain types of funds cannot be taken from your bank account to pay a
judgment. Such money is said to be "exempt."

Does your bank account contain any of the following types of funds?
   1. Social security;                                                                         9, Disability benefits;
   2. Social security disability (SSD);                                                       I0, Income earned in the last 60 days (90% of
   3, Supplemental security income (SSI);                                                         which is exempt);
   4, Public assistance (welfare);                                                            11, Workers' compensation benefits;
   5, Income earned while receiving SSI or public                                             12, Child support;
      assistance;                                                                             13, Spousal support or maintenance (alimony);
   6, Veterans benefits;                                                                      14, Railroad retirement; and/or
   7, Unemployment insurance;                                                                 15, Black hmg benefits.
   8, Payments from pensions and retirement accounts;

   lfYES, you can clairn that your money is exempt and cannot be taken, To make the claim, you must
(a) complete the IcXEMPT[()N CLAIM .FORM attached;
(b) deliver or mail the form to the bank with the reatrnined or "frozen" account; and
(c) deliver or mail the fonn to the creditor or its attorney nt the address listed on the form,

   You must send the forms within 20 DAYS of the postmarked date on the envelope holding this notice.
You may be able to get your ac.count released faster if you send t(J the creditor or its attorney written
proof that your money is exempt. Proof can include an award letter from the government, an annual
statement from your pension, pay stubs, copies of checks, bank records showing tbe last two months of
account activity, or other papers showing that the money in your bank account is exempt. If you send the
creditor's attorney proof lhnt the money in your account is exempt, the attorney must release that money
within seven days, You do not need an attorney to make an exemption claim using tbe form"
~-=·lm~rn11,;.,..' ,~
~~-
                        42.1- P. 2. fil.~'mpllon c!uim form, Cf'LR 521,2,;iCb),
                                 enfo,wm~ut 1>fJudgments, l ·09
                                                                                         <i.12009 oY BlumbergS,Xce!slor,   Inc., PuausMen, NYC   10013
                                                                                                                                 W\.VVJ.b!umbe:rg.com




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU                                                                              Index No. Index No. 604610/2016


                                                                                                         EXEMPTION
                                                                                                         CLAIM FORM



Name and address of' judgment creditor or attorney                                Name and address of financial institution
To he cmnpltited by judgnumt creditor or attorney.                                lt> be compleU!d by judgment creditor or allorney.
Address A Eric W.                    Berry                                        Address B Bank of America dba Merrill Lynch
 Berry Law PLLC                                                                    Bank of America Corporation d/b/a Merrill Lynch
 745 Fifth Avenue, 5th Floor                                    c/o CT Corporation
 New York, New York ·t0151                                      28 Liberty Street
                                                                 New York, NY 10005
Dircctiims: to ciain·1 thai' some or all of the funds .in your account are exempt, complete bot11 copies
of this form, and make one copy for yourself. Mail or deliver one form to Address A and one form to
Address B within twenty days of the date on the envelope holding this notice.

 **If yon have any documents, such as an award lette1\ an annual statement from your pension, paystubs,
   copies of checks or bank records showing the last two months of account activity, include copies of
   the documents with this form. Your account may be released more quickly.

 I state that my account contains the following type(s) of funds (check all that apply):
   Social security                                                                Income earned in the last 60 days (90% of
   Social security disability (SSD)                                               which is exempt)
   Supplemental security income (SSI)                                             Child support
   Public assistance                                                              Spousal support or maintenance (alimony)
I] \Vages while receiving SSI or public assistance                                Workers' compensation
   Veterans benefits                                                              Railroad retirement or black lung benefits
   Unemployment insurance                                                         Other (describe exemption):
                                                                                  Paymellts from pensions and retirement accounts

 I request that any correspondence to me regarding my claim be sent to the following address:
 Fill i11 your comple!e address.



 I certify nnder penalty of perjury that thl' statement abOvt! is true to tbc best of my knowledge and bclict



 Date:
                                                                                                        Signature or Judgment Debtor
STATE OF NEW YORK, COUNTY OF                                               SS:

                                                                            being duly sworn; says: !hat the deponent is not a pany
herein, is over 18 years of ffge and resides at

That on                              at No.
deponent served the within restraining notk'-\ exemption notic~ and lwo exemption claim forms on


CORl'Of!AJION   the banking institution therein named. by delivering a true copy thereof lo
   l,   [J      pcrsonully, whqm dcponenl knew to be the
                or said institution: deponent knew the banking insti1u1ion so served to be said banking inHlitution.
  SERVJCE       by mailing u copy of sn111c, accompanied by a copy ln a secw·ely sealed postpaid wrapper properly addressed to
        "
    Midi.
                ;tt
   2,   L.i
                (a) by registered mail, return receipt requested. Deponent delivered said wrapper lO the Registry Clerk at the
  Strik~oul
  ta) or(b)     post office and pnid the requisite foe. Rei um Receipt No.                                   is attached hereto.
                (b) by certified mail, return receipt requested. Deponent deposited said wrapper with the requisite postngc
                nnd return n~ceipt card affixed, in-a post office-official depository under the cam and custody of the United
                States Postal Service within the Stnte of New York. Return Receipt No.
                is attached hereto.

                Dep01w:11t de-8tribes the individual served as follows:
                Li Male      Li White Skin f i Black I-lair i I White Hair       U 14-20 Yrs.      U Under 5' [! Under 100 Lbs.
                CJ Female [J Bhtck Skin lJ Brown Hair , i Balding                CJ 21-35 Yrs.                     [J I00- 130 Lbs

                             Li Yellow Skin Ci Blonde Hair i] Mustache           L::36-50 Yrs.     r···i 5'4"-5'8" ·i 131~160 tbs.
                             C] Brown Skin C:! Gray Hair            I Beard      C:!51-65 Yrs.     LJ 5'9' 1-61 0 1' L7 l6l-200 Lbs.
                             [l Red Skin        Li Red Hair       Cl Glasses     [] Over 65 Yrs.   r__ l Over 6'   Ci Over 200 Lbs.
                Other identifying fcntun~s:




;Sworn 10 he.fare me on                                                                                    ·····uc:iivst' »ii ···



                                                                                               l11dexNo.




                                                                                              LAW OFFICES OF

                                                                                                Atlanwy(s)for
                                                                                       OJ]it:e and PosJ O}Jice Arlrlu.?ss
Exhibit 2
                                         BERRY LAW PLLC
                                        745 FIFTH AVENUE, 51h Floor
                                       NEWYORK, NEWYORK 10151
                                          Phone (212) 355-0777
                                           Fax (212) 750-1371
Eric W. Berry (NY)
e-mail   BerryLawPllc@gmail.com
                                                         February 8, 2021

By Federal Express
Bank of America Corporation d/b/a Merrill Lynch
c/o CT Corporation
28 Libe1iy Street
New York, NY 10005

By Federal Express:
Bank of America Merrill Lynch
Office of Counsel
50 Rockefeller Plaza
New York, NY 10020-1605

by email
third-party _processing@ml.com
Ms. Morgan Applewhite
Merrill Lynch, Pierce,
   Fenner & Smith Incorporated
Third Patiy Services
P.O. Box 40239
Jacksonville, Fl 32203

                     Re: Maidenbaum v. Cardis, Nassau Co., Index No. 604610/2016
                         Maidenbaum v. Nina Fischman, et al. Nassau Co., Index No. pending

REQUEST THAT MERRILL RESTRAIN ACCOUNTS OF NON-DEBTORS
NINA FISHMAN (SSN [Redacted]) &
MOMMY SAUCE IRREVOCABLE TRUST (EIN [Redacted])

To Merrill Lynch:

       I am serving (1) a Restraining Order pursuant to CPLR 5222 that I have issued in the
case, Maidenbaum v. Cardis, Sup. Ct., Nassau Co., Index No. 604610/2016, in which my client,
Shalom S. Maidenbaum, holds judgments against Cardis Enterprises International, B.V., Cardis
Enterprises International, N.V., Cardis Enterprises International (USA), Inc., Choshen Israel,
LLC and Aai·on Fischman.

      I am also serving (2) a Notice of Petition and Petition in a related special proceeding,
Maidenbaum v. Nina Fischman, et al., Sup. Ct., Nassau Co. (filed but waiting assignment for
Merrill Lynch
Februaiy 8, 2021
Page2

Index No.) in which Maidenbaum asserts claims under New York's turnover statutes (CPLR
5225 and CPLR 5227) and the fraudulent conveyance provisions of the Debtor and Creditor Law
against Nina Fischman (the wife of judgment debtor Aaron Fischman) and Mommy Sauce
Irrevocable Trust. Nina Fischman is not only the settlor but also the Trustee and one of the
beneficiaries of that Trust. See Petition, Ex. 16.)

       The Restraining Notice requests that Merrill restrain not only the accounts of the
judgment debtors - the three Cardis entities (collectively, "Cardis"), Aaron Fischman and
Choshen Israel, LLC) - but also two non-debtors, Nina Fischman and Mommy Sauce
Irrevocable Trust. As noted, Nina Fischman and Mommy Sauce Irrevocable Trust are
respondents named in the Petition on turnover and fraudulent conveyance claims.

        One fact suppo1iing Maidenbaum's request for a freeze of the accounts that Nina
Fischman and Mommy Sauce Irrevocable Trust maintain at Merrill (and supporting the
turnover/fraudulent conveyance claims) is that Cardis collected its receipts though IOLA
accounts belonging to an attorney named Lawrence Katz, who then dive1ied them from proper
uses in Cardis' business to Nina (as well as other Fisclnnan family members). Katz's role in the
scheme to dive1i and misappropriate Cardis' assets is also alleged in both criminal and civil
complaints filed against Cardis and its management by Leticia James, the New York Attorney
General. See Press Release, "AG James Announces Criminal Indictment of Former Tech CEO
for Defrauding Investors Out of Over $22 Million," (Office of the Attorney General, September
3, 2020) < https://ag.ny.gov/press-release/2020/
ag-i ames-announces-criminal-indictment -former-tech-ceo-defrauding-investors-out >

       Monnny Sauce Irrevocable Trust was not only established, but was also funded, by Nina
Fisclnnan, and is a gratuitous "subsequent transferee" from which Maidenbaum can also recover
from Cardis' fraudulently conveyed assets. Petition, iJiJ29-84.

        In these circumstances, the case law authorizes Maidenbaum to restrain accounts held by
Nina Fischman and Mommy Sauce Irrevocable Trust. Among other decisions, Blue Giant
Equip. Corp. v. Tee-Ser, Inc., 459 N. Y. S.2d 948, 949 (3d Dept 1983) and Berkshire Bank v.
Tedeschi, 2016 WL 1029526, *3 (N.D.N.Y., Mar. 15, 2016) hold that a restraining notice against
the prope1iy of a non-debtor is valid where the creditor has made a prima facie showing that a
transfer to the non-debtor was a fraudulent conveyance. A transfer from an initial transferee
(here, Nina) to a subsequent transferee (here, the Mommy Sauce Trust), is also a fraudulent
conveyance that may be attacked by the creditor where, as in the case of the Mommy Sauce
Irrevocable Trust, the subsequent transferee was not a good faith recipient that provided value.
Jiangsu Changlong Chemicals Co., Ltd. v. Burlington Bio-Medical, 2008 WL 11435610
(E.D.N.Y., Apr. 9, 2008); PalmOne, Inc. v R.C.S. Computer Experience, LLC, 2007 WL
1228615,*5 (Sup. Ct., New York Co., March 29, 2007)

       In addition to the evidence cited in the petition showing that Nina and Mommy Sauce are
Mell'ill Lynch
February 8, 2021
Page 3

liable to Maidenbaum as the recipients of fraudulent conveyances, an analysis of Capital One
records shows that the money Nina and Mommy Sauce Irrevocable Trust have at MelTill is
traceable to funds that Katz illegally divetied from Cardis to Nina.

       Menill's records will show that Merrill Account No. IR•'"'''16722 in the name of Nina
Fishman was funded with a deposit of $988,493.02 on May 24, 2017, As shown below, that
money came from Nina's account at Capital One, A/C No. [RedactedJ9044 from which $988,493.02
was withdrawn on May 24, 2017 (Ex. I.)

        Nina Fischman is a housewife who was never employed by Cardis. Petition, 'i['i[l 9, 63.
Nevertheless, Katz, as demonstrated in the Petition, diverted at least $3,861,000 from Cardis to
her. Petition, 'i['i[l 9-41. A substantial portion of that money was diverted to Nina in during the
period spanning 2008 through 2010. Petition, Ex. 14, pp. 1-3.

        The $988,493.02 that Merrill received from Nina's Capital One Account [Redactedl9044 to
Merrill is traceable to deposits Nina made at Capital One during the 2008 - 2010 period in which
Cardis was fraudulently transferring funds to her through the Katz IOLA accounts.

        Nina's Capital One Account [Redactedl7656 was funded by a $1,775,000 deposit on March
12, 2008. (Ex. 2.) That amount, after being increased slightly to $1,790,000, was split four ways
(Ex. 3) and transferred to other accounts Nina held at Capital One (Ex. 4) including, for our
purposes, $500,000 paid into Nina's Capital One Account [RedactedJ9044 (Ex. 5). Of that
$500,000, $494,574.15 remained in Nina's Capital One Account [RedactedJ9044 until May 24,
2017 (Ex. 1), at which point it was withdrawn along with another $493,923.87 (for the
$988,493.02 total), and transferred to Merrill. (Ex. I).

        The other, $493,923.87 portion, of the transfer to Merrill on May 24, 2017 is also
traceable to deposits Nina made at Capital One during the time she was receiving the fraudulent
transfers that Cardis conveyed to her t!n·ough Katz's IOLA Accounts. On December 31, 2010,
Nina received $972,000 into her Capital One Account [RedactedJ7364 (Ex. 6). On November 7,
2016, $493,221.41 of this account was transferred to Nina's Capital One Account [RedactedJ39]8.
(Ex. 7.) Then, on May 24,2017, those funds, having increased to $493.923.87, were transfened
from Nina's Capital One Account [RedactedJ39]8 to Nina's Capital One Account [RedactedJ9044(Ex.
!), increasing the balance to $988,511.68 (id) As noted, that amount was, along with the other
$494,574.15, was transferred to Nina's Merrill account on May 24, 2017. (Id)

       Of the $988,493.02 Merrill received into Nina's Account No. IR,,aci,,J6722, $491,372.63
was transferred internally at Merrill (to AC IR•'"'''17155, also owned or controlled by Nina) on or
about August 23, 2017.

        On May 8, 2019, Merrill received into the IR•''"''17155 Account an additional $200,000
deposit from the proceeds of Cardis' fraudulent conveyances that Nina held in her Capital One
accounts (this time from Capital One AC [Redactedl9060).
Merrill Lynch
February 8, 2021
Page4

        On June 26, 2019, Merrill received into the lR''"'''l7155 Account an additional
$494,490.59 deposit from the proceeds of Cardis' fraudulent conveyances that Nina held in her
Capital One accounts (this time from Capital One AC [RedactedJ7364).

        On January 28, 2020, $1,854,512.35, likely in securities, was transferred out of Nina's
accounts at Merrill Lynch, to an another Merrill account, A/C No. tR""'"''1091, in the name of a
trust for which Nina acted as Trustee. '"'"""\091. Thi1ieen days earlier, Nina, as grantor,
established the Mommy Sauce Irrevocable Trust, naming herself as Trustee. Petition, Ex. 16. She
is also a beneficiary of that Trust. Id.

       For the foregoing reasons, Maidenbaum requests that Merrill restrain funds belonging not
only the judgment debtors, but also to Nina Fischman and Mommy Sauce Irrevocable Trust,
pending a hearing on the Petition.

       Thank you for your attention to this matter.

                                     Respectfully submitted,

                                            /s/ Eric W. Berry
                                     Eric W. Berry



cc: Elliot Blumenthal. Esq.
EXHIBIT   1
       NINA FISCHMAN
                                                                                            !!!        www.capit11lonebank.com

       703 CARLYLE ST
                                                                                             ~         1-800·655-BAffK (2265)


                                                                                             •...
       WOODMERE NY 115982917

                                                                                                       m.capitalonebank.com


                                                                                             11::,11   Visit your neamt location
                                                                                             =
      • New address? Please contact customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD MAY 11, 2017 - JUNE 12, 2017

VIP Interest Checking [Redacted]9044
Previous Balance 05/10/17                               $494,587.81            Number of Days in Cycle                                       33
1 Deposits/Credits                                      $493,923.87            Minimum Balance This Cycle                                 $0.00
Interest Paid                                                 $8.81            Average Collected Balance                           $494,587.81
3 Checks/Debits                                        -$988,520.49            Interest Earned During this Cycle                          $8.81
Service Charges                                               $0. 00           Interest Paid Year-To-Date                              $109.84
Ending Balance 06/12/17                                       $0.00            Annual Percentage Yield Earned                            0.05%

ACCOUNT DETAIL                     FOR PERIOD MAY 11, 2017              - JUNE 12, 2017

VIP Interest Checking [Redacted] 9044
Date                    Amoum            Resulting_ Balance          Transaction Type     Descr/l?_l/on                       Debit Card
05124             $493,923.87                    $988,511.68         Credit               Transfer Credit FR IR€<lactedJ391 a
05/24            -$988,493.02                         $18.66         Debit                Wire transfer withdrawal MERRILL
                                                                                          LYNCH "''":2417 USD~"~""19649
05/24                    -$25.00                          -$6.34     Debit                Wire transfer fee WIRE TRANSFER
                                                                                          """:2417
05/24                       $8.81                          $2.47     Credit               Interest paid
05/24                      -$2.47                          $0.00     Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.                                            PAGE 1 OF 2
Pnxlucts and services are offered by Capital One, NA, Member FDIC.
©2017 Capital one. All lights reserved.                                                                                         MEMBER   G
                                                                                                                              FDIC m,t1.
EXHIBIT   2
     -----
CapitalCJhe'
      ./
             Bank
                     ,
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY      11598-2917




                                                0 ENCLOSURES          Page      1 of      1

   Platinum Money Market                         [Redacted! 7 65 6

                   Opening balance            02-14-08                1,775,604.46
                   +Deposits/Credits                 0                        0.00
                   -Checks/Debits                    0                        0.00
                   -Service charge                                            0.00
                   +Interest paid                                         4,518.67
                   Ending balance             03-12-08                1,780,123.13
                   Days in Statement Period         28

                                   INTEREST INFORMATION
                   Average Daily Balance                              1,775,604.46
                   Days in Earnings Period                                      29
                   Interest Earned                                        4,518.67
                   Annual Percentage Yield Earned                               3.25 %
                   Interest Paid this Year                                15,861.13
                   Interest paid during 2007                              53,545.27

  DATE       DESCRIPTION            CHECK#         DEBITS            CREDITS             BALANCE

        Beginning Balance                                                         1,775,604.46
  03-12 Interest paid                                                4,518.67     1,780,123.13
        Ending balance                                                            1,780,123.13




             END OF STATEMENT
EXHIBIT 3
Ca;,talc/n'sank
              /        £v



PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                                      Thank you for banking with us.
703 CARLYLE ST                                                     Capital One Bank is a trade
WOODMERE NY       11598-2917                                       name of Capital One, N.A. and
                                                                   does not refer to a separately
                                                                   insured institution.




                                                 1 ENCLOSURES              Page        1 of       1

   Max One Money Market                              [Redacted} 7 65 6


                    Opening balance             06-12-08                   1,793,424.71
                    +Deposits/Credits                    1                          750.00
                    -Checks/Debi ts                      5                 1,790,010.00
                    -Service charge                                               15.00
                    +Interest paid                                               581.90
                    Ending balance              07-11-08                       4,731.61
                    Days in Statement Period          30

                                    INTEREST INFORMATION
                    Average Daily Balance                                        242,677.04
                    Days in Earnings Period                                               30
                    Interest Earned                                                  581. 90
                    Annual Percentage Yield Earned                                     2.96 %
                    Interest Paid this Year                                       29,744.61

                                   SERVICE CHARGES

    DATE     SERVICE DESCRIPTION               VOLUME                    PRICE                  CHARGE

    07-11 Maintenance charge                                                                     15.00



  DATE     DESCRIPTION                CHECK#            DEBITS             CREDITS               BALANCE

        Beginning Balance                                                                1,793,424.71
  06-16 Transfer Debit                           500,000.00                              1,293,424.71
        TO XXXXXX9036
  06-16 Transfer Debit                           500,000.00                                   793,424.71
        TO :XXXXXX9044
  06-16 Transfer Debit                           500,000.00                                   293,424.71
        TO XXXXXX9060
  06-16 Transfer Debit                           290,000.00                                     3,424.71
        TO :XXXXXX9079
  06-17 Customer deposit                                                    750.00              4,174.71
  06-19 Miscellaneous debit                              10.00                                  4,164.71
        CAN CK FEE
  07-11 Interest paid                                                       581.90              4,746.61
  07-11 Maintenance charge                               15.00                                  4,731.61
        Ending balance                                                                          4,731.61




           END OF STATEMENT
EXHIBIT 4
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                              Thank you for banking with us.
703 CARLYLE ST                                             Capital One Bank is a trade
WOODMERE NY 115982917                                      name of Capital One, N.A. and
                                                           does not refer to a separately
                                                           insured institution.




                                            0 ENCLOSURES           Page     1 of       1

  Capital One Checking with Interest          {Redacted! 906 O

               Opening balance            06-16-08                         0,00
               +Deposits/Credits                 1                   500,000.00
               -Checks/Debits                    0                         0.00
               -service charge                                             0.00
               +Interest paid                                          1,058.88
               Ending balance             07-11-08                   501,058.88
               Days in Statement Period         26

                               INTEREST INFORMATION
               Average Daily Balance                                 500,000.00
               Days in Earnings Period                                       26
               Interest Earned                                         1,058.88
               Annual Percentage Yield Earned                              3.01 %
               Interest Paid this Year                                 1,058.88

 DATE   DESCRIPTION              CHECK#        DEBITS            CREDITS             BALANCE

       Beginning Balance                                                                0.00
 06-16 Transfer Credit                                      500,000.00            500,000.00
       FR XXXXXX.7656
 07-11 Interest paid                                             1,058.88         501,058.88
       Ending balance                                                             501,058.88




        END OF STATEMENT
  --...,
Cap1.~,W'Bank -;if~·
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                                      Thank you for banking with us.
703 CARLYLE ST                                                     Capital One Bank is a trade
WOODMERE NY    115982917                                           name of Capital One, N,A. and
                                                                   does not refer to a separately
                                                                   insured institution.




                                                0 ENCLOSURES              Page     1 of       1

  Capital One Checking with Interest              [Redacted] 903    6


                 Opening balance              06-16-08                            0.00
                 +Deposits/Credits                   1                      soo,000.00
                 -Checks/Debits                      0                            0.00
                 -Service charge                                                  0.00
                 +Interest paid                                               1,058.88
                 Ending balance               07-11-08                      501,058.88
                 Days in Statement Period           26

                                 INTEREST INFORMATION
                 Average Daily Balance                                      soo,000.00
                 Days in Earnings Period                                            26
                 Interest Earned                                              1,058.88
                 Annual Percentage Yield Earned                                   3.01-%
                 Interest Paid this Year                                      1,058.88

 DATE   DESCRIPTION                  CHECK#        DEBITS                CREDITS            BALANCE

       Beginning Balance                                                                       0.00
 06-16 Transfer Credit                                             500,000.00            500,000.00
       FR XXXXXX:7656
 07-11 Interest paid                                                    1,058.88         501,058.88
       Ending balance                                                                    501,058.88




        END OF STATEMENT
Cap, -=1a,rl~
        7 vru/Bank

PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                                Thank you for banking with us.
703 CARLYLE ST                                               Capital One Bank is a trade
WOODMERE NY   115982917                                      name of Capital One, N.A. and
                                                             does not refer to a separately
                                                             insured institution.




                                              0 ENCLOSURES          Page      1 of       1

   Capital One Checking with Interest          [Redacted] 90 4 4


                 Opening balance            06-16-08                        0.00
                 +Deposits/Credits                 1                  500,000.00
                 -Checks/Debits                    0                        0.00
                 -Service charge                                            0.00
                 +Interest paid                                         1,058.88
                 Ending balance             07-11-08                  501,058.88
                 Days in Statement Period         26

                                 INTEREST INFORMATION
                 Average Daily Balance                                 500,000.00
                 Days in Earnings Period                                       26
                 Interest Earned                                         1,058.88
                 Annual Percentage Yield Earned                              3.01 %
                 Interest Paid this Year                                 1,058.88

  DATE   DESCRIPTION              CHECK#         DEBITS            CREDITS              BALANCE

        Beginning Balance                                                                  0.00
  06-16 Transfer Credit                                        500,000.00            500,000.00
        FR XXXXXX7656
  07-11 Interest paid                                              1,058.88          501,058.88
        Ending balance                                                               501,058.88




         END OF STATEMENT
     ~ .




Caplt.;,CJhe'Bank
                  ,
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                                 Thank you for banking with us.
703 CARLYLE ST                                                Capital One Bank is a trade
WOODMERE NY   115982917                                       name of Capital One, N,A. and
                                                              does not refer to a separately
                                                               insured institution.




                                                0 ENCLOSURES        Page      1 of       1

   Capital One Checking with Interest            [Redacted] 907 g


                 Opening balance              06-16-08                      0.00
                 +Deposits/Credits                   1                290,000.00
                 -Checks/Debits                      0                      0.00
                 - Service charge                                           0.00
                 +Interest paid                                           614.15
                 Ending balance               07-11-08                290,614.15
                 Days in Statement Period           26

                                 INTEREST INFORMATION
                 Average Daily Balance                                 290,000.00
                 Days in Earnings Period                                       26
                 Interest Earned                                           614.15
                 Annual Percentage Yield Earned                              3.01 %
                 Interest Paid this Year                                   614.15

  DATE   DESCRIPTION                 CHECK#        DEBITS           CREDITS            BALANCE

        Beginning Balance                                                                  0.00
  06-16 Transfer Credit                                         290,000.00           290,000.00
        FR XXXX:XX7656
  07-11 Interest paid                                                614.15          290,614.15
        Ending balance                                                               290,614.15




         END OF STATEMENT
EXHIBIT   5
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                              Thank you for banking with us.
703 CARLYLE ST                                             Capital One Bank is a trade
WOODMERE NY 115982917                                      name of Capital One, N.A. and
                                                           does not refer to a separately
                                                           insured institution,




                                           0 ENCLOSURES           Page       1 of       1

   Capital One Checking with Interest        [Redacted} 90 4 4

               Opening balance            06-16-08                        0 .00
               +Deposits/Credits                 1                  500,000.00
               -Checks/Debits                    0                        0.00
               -Service charge                                            0.00
               +Interest paid                                         1,058.88
               Ending balance             07-11-08                  501,058.88
               Days in Statement Period         26

                               INTEREST INFORMATION
               Average Daily Balance                                 500,000.00
               Days in Earnings Period                                        26
               Interest Earned                                           1,058.88
               Annual Percentage Yield Earned                                3.01 %
               Interest Paid this Year                                   1,058.88

  DATE   DESCRIPTION             CHECK#        DEBITS            CREDITS              BALANCE


        Beginning Balance                                                                 0.00
  06-16 Transfer Credit                                      500,000.00             500,000.00
        FR XXXXXX.7656
  07-11 Interest paid                                            1,058.88           501,058.88
        Ending balance                                                              501,058.88




         END OF STATEMENT
EXHIBIT   6
NINA FISCHMAN




ACCOUNT DETAIL                    FOR PERIOD NOVEMBER 12, 2010              - DECEMBER 31, 2010             PAGE 2 OF 2


Simple Savings ,[Redacted]1364
                           -------------------------------
Date                  Amount          Resulrlng Balance         Transaction Type    Description          Deb/I Card Na.
11/12            $972,574.68                   $972,574.68      Deposit             Customer deposit
11/30                $551.98                   $973,126.66      Credit              Interest paid
12/31                $901.28                   $974,027.94      Credit              Interest paid




                                                         Thank you for banking with us.
Branch bank products and services offered by capital One, NA,
Gapilal One Bank 1s a trade name of Capilal One, NA                                                    MEMBER   G
and does not refer 10 a separately insured institution,
Member FDIC,© 2011 Capital one, All rights reserved,
                                                                                                       FDIC     tf.\itt·i
EXHIBIT   7
      NINA FISCHMAN
                                                                                           9         www.capltalnnebank.com


      703 CARLYLE ST                                                                        ~        1-800-655-BANK (2265)
      WOODMERE NY 115982917

                                                                                            •.....   m.capltalonebank.com


                                                                                            11)'11   Visit your nearest location


     • New address? Please contact customer service to update.

ACCOUNT SUMMARY                            FOR PERIOD OCTOBER 01, 2016 . DECEMBER 30, 2016


Simple Savings[Redacted]                    7364
Previous Balance 09/30/16                              $986,412.74            Number of Days in Cycle                                        91
0 Deposits/Credits                                           $0.00            Minimum Balance This Cycle                           $493,221.41
Interest Paid                                               $86.93            Average Collected Balance                            $691,577.94
4 Debits                                              -$493,245.75            Interest Earned During this Cycle                         $86.93
Service Charges                                              $0.00            Interest Paid Year-To-Date                               $456.11
Ending Balance 12/30/16                                $493,253.92            Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                     FOR PERIOD OCTOBER 01, 2016 • DECEMBER 30, 2016

.simple savings 00005800957364
                                                                                                                              Debit Card
Date                 Amou.nt            Resulting Balance            Transact/on Type    Descripllon
10/31                  $41.78                 $986,454.52            Credit              Interest paid
10/31                 -$11.70                 $986,442.82            Debit               FED TAX WITHHELD
11/07            -$493,221.41                 $493,221.41            Debit               Phone transfer debit TO !Re<1aciedJ391a
11/30                  $24.26                 $493,245.67            Credit              Interest paid
11/30                   -$6.79                $493,238.88            Debit               FED TAX WITHHELD
12/31                  $20.89                 $493,259.77            Credit              Interest paid
12/31                   -$5.85                $493,253.92            Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.                                            PAGE 1 OF 2

                                                                                                                              MEMBER @
Products and sefVlces are offered by capital one, NA, Member FDIC.
©2016 Capilal One. All rights reserved.
                                                                                                                              FDIC r~,
            [                   FOLLOW THESE EASY STEPS TO BALANCE YOUR ACCOUNT
                                                                                                                                      l
• Just answer the                       1.   What is the amount shown on this
  following questions to
                                             statement for ENDING BALANCE?                                     $
  "balance your checkbook."                  Enter that amount on the line to your right.

                                        2.    Have you made any deposits that have not
                                              been credited on this statement?                               +$
                                             Total up these deposits and enter the amount
                                             on the line to your right.
                                        3.    ADD TOGETHER Lines 1 and 2                                     =$

                                        4.    Are there any outstanding checks,
                                             payments, transfers or other withdrawals
                                             that are not reflected on this statement?                         -$
                                             Use the table below to add them up and enter
                                             the total on the fine to your right.
                                        5.    SUBTRACT Line 4 from Line 3                                    =$
                                             This should reflect your checkbook balance.


                                                  Outstanding Items                                    Outstanding Items
                                             Check#                 Amount                       Check#                 Amount




                                                                                                     Total
                                                                                                    Enter in
                                                                                                     Line 4



        Please examine your statement promptly and report any inaccuracy as soon as possible

In Case of Error or Questions About Your Electronic Transfers, telephone us at 1 (800) 655~2265 or write us at Capital One, N.A.,
7933 Preston Rd. Plano, Texas 75024, Attn: Customer Service Center as soon as you can, if you think your statement or receipt is
wrong or if you need more information about a transfer on the statement or receipt. We must hear from you no later than 60 days
after we sent you the FIRST statement on which the error or problem appeared.

(1) Tell us your name and account number (If any).

(2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you
need more information.

(3) Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will
credit your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to
complete our investigation.




                                                                                                                                          PAGE 2 OF 2
Exhibit 3
COHEN, LaBARBERA & LANDRIGAN, LLP
        ATTORNEYS AT LAW

RONALD J. COHEN (NY BAR & LL.M. IN TAXA Tl ON)              99 BROOKSIDE AVENUE
STEPHEN P LaBARBERA (NY BAR)                                CHESTER, NY 10918
THOMAS C. LANDRIGAN (NY & NJ BAR)                           TELEPHONE (845) 291-1900
                                                            FACSIMILE (845) 291-8601 *
PHILLIP C. LANDRIGAN (NY BAR- OF COUNSEL)
PAOLA LEICHTER (NY & NJ BAR- OF COUNSEL)                    EMAIL: Call for Individual Email Addresses
OXANA LUKINA (NY BAR)                                       mail to :rjc I<@fronliemet.net
JENNIFER T. MULLEADY (NY BAR)                               *Not for Service of Process
MELISSA A. PERRY (NY BAR)
KYLEA. SEISS (NY & NJ BAR)
CHRISTOPHER SMITH (NY BAR & LL.M. INT AXA TI ON)           SUSAN M YEOMAN (PARALEGAL SUPERVISOR
JOSHUA SCERBO (NY & NJ BAR)



05/25/2021


Dear Ms. Fischman,
        I have been retained to perform a forensic accounting analysis of the bank and investment
accounts of Nina Fischman to determine the date(s) of origin for the outside deposits into her
bank and investment accounts. I am an Attorney/CPA practicing law for forty years with a
specialty in taxation and a partner of the law firm Cohen, LaBarbera & Landrigan LLP.
        I was provided with Nina Fischman's bank and investment account statements and
deposit information from November 2006 through June 2019 for Capital One and North Fork
Banks, and for Merrill Lynch starting on April 29, 2019 through December 31, 2020 and for
Chase Bank starting May 14, 2019 through May 1, 2020. I analyzed the monthly statements for
these accounts.


CONCLUSION:
        Based upon my detailed analysis and review of Nina Fischman's bank and investment
accounts for the period November 2006 through December 31, 2020 it is my professional
opinion that Nina Fischman was in exclusive possession of $1,793,424.71 as of November 14,
2006 and was also in exclusive possession of $943,071.68 prior to June 16, 2008. There were no
external deposits into her bank and investment accounts during the aforementioned time period.
All of the funds deposited into the Mommy Sauce Irrevocable Trust have been traced back to her
previous bank and investment accounts that Nina Fischman possessed with North Fork and
Capital One Bank and investment accounts.
        Further, it is my opinion that any new claim seeking to set aside these transfer of funds
from Nina Fischman's bank and investment accounts to the Mommy Sauce Irrevocable Trust
would be barred by the applicable statute oflimitations. "A cause of action based on constructive
fraud in New York is governed by a six-year statute of limitations, and such a cause of action
arises at the time the fraudulent conveyance occurs." Ehrler v. Catajfo, 42 A.D.3d 424, 425, 840
N.Y.S.2d 375,377 (2007) (internal citations omitted). As discussed herein, all transfers under
discussion occurred more than six years ago. However, "A cause of action based upon actual
fraud under Debtor and Creditor Law§ 276 must be brought within six years of the date that the
fraud or conveyance occurs, or within two years of the date the fraud should have been
discovered, whichever is longer." Id at 424-25, 3 77 (emphasis added). See also, N. Y. C.P .L.R.
213 (McKinney)("(A]n action based upon fraud; the time within which the action must be
commenced shall be the greater of six years from the date the cause of action accrued or two
years from the time the plaintiff or the person under whom the plaintiff claims discovered the
fraud, or could with reasonable diligence have discovered it.").
        The information contained in this analysis is based upon the information provided by
Nina Fischman. If additional information is provided, after our opinion has been issued, we
reserve the right to amend our analysis and opinion as to the origin of funds in Nina Fischman's
accounts.


FORENSIC ANALYSIS:
       I was retained to audit and attest to certain deposits to Merrill Lynch (ML) investment
account(s) and disbursements from the North Fork Bank (NFB) and CapitalOne Bank (COB)
bank account(s) of Ms. Nina Fischman.
I reviewed a 06/16/08 bank document listing the following accounts of Nina Fischman (Exhibit
A):
       A. Account Ending #5679 opened 09/03/04.
       B. Account Ending #7656 opened 11/14/06 with a beginning of the day 06/16/08 balance
          of $1,793,424.74.
       C. Account Ending #9036 opened 06/16/08.
       D. Account Ending #9044 opened 06/16/08.
       E. Account Ending #9060 opened 06/16/08.
       F. Account Ending #9079 opened 06/16/08.
       G. Account Ending #3271 which matures 11/09/08 with a balance then of$943,071.68.
        I reviewed a 06/16/08 bank document for the NFB Account Ending in# 7656 (Exhibit B)
showing (among other items) the Max One Money Market account as being opened on 11/14/06
with a current balance (end of the day 06/16/08) of $3,424.71, a Last Deposit Amount of
$1,700,000.00 and an Average Balance of$1,793,424.71. The bank document for the NFB
Account Ending in# 7656 list Ms. Nina Fischman as the only account holder.
        I analyzed IO monthly bank statements for NFB Account Ending in# 7656 for the period
starting December 13, 2007 and continuing up to December I 0, 2008 (Exhibit C) to provide
insight as to the funds held and any deposits and disbursements. The bank statements list Nina
Fischman as the only account holder and do not show the intake of any external deposits, excepts
for interests incurred.
        I reviewed transfer receipts from COB Account(s) Ending in# 9044, # 9036, # 9060 and#
9079 (Exhibit D) showing that on 06/16/2008 four transfers occurred, in total $1,790,000.00, and
originating from the #7656 Account into four Accounts:
           I. $500,000.00 to COB# 9044
           2. $500,000.00 to COB# 9036
           3. $500,000.00 to COB# 9060
           4. $290,000.00 to COB# 9079.
       I reviewed a COB New Account Information Card (Exhibit E) showing the account
ending in    # 7364 as opened on 11/12/2010 by Nina Fischman. The opening deposit was
$972,574.66 as a "CD ROLLOVER". Funds originated from the #3271 CD account listed above
as "AC Maturity" (Exhibit A). in addition, the COB New Account Information Card for the NFB
Account Ending in# 7364 list Ms. Nina Fischman as the only account holder.
        I analyzed monthly bank statements for COB Account Ending in# 7364 (Nina Fischman)
for the period June 16, 2008 - June 28, 2019 (Exhibit F) to provide insight as to the funds held
and any deposits and disbursements. Aside for the opening deposit of $972,574.66, originating
on 11/12/2010 from #3271, the bank statements do not show the intake of any external deposits,
excepts for interests incurred. The bank statements for the NFB Account Ending in# 73 64 list
Ms. Nina Fischman as the only account holder.
        I analyzed monthly bank statements for COB Account Ending in# 3918 (Nina Fischman)
for the period June 05, 2017 - November 07, 2016 (Exhibit G) to provide insight as to the funds
held and any deposits and disbursements. Aside for the opening deposit of$493,221.41,
originating on 11/07/2016 from #7364, the bank statements do not show the intake of any
external deposits, excepts for interests incurred. The bank document for the NFB Account
Ending in# 3918 list Ms. Nina Fischman as the only account holder.
        I analyzed monthly bank statements for COB Account Ending in# 9060 (Nina Fischman)
for the period June 16, 2008 - June 12, 2019 (Exhibit H) to provide insight as to the funds held
and any deposits and disbursements. Aside for the opening deposit of$500,000, originating on
06/16/2008 from #7656, and $50,000, originating on 04/19/2019 from #9036, the bank
statements do not show the intake of any external deposits, excepts for interests incurred. The
bank statements for the NFB Account Ending in# 9060 list Ms. Nina Fischman as the only
account holder.
        I analyzed monthly bank statements for COB Account Ending in# 9079 (Nina Fischman)
for the period June I 6, 2008 - April 10, 2015 (Exhibit I) to provide insight as to the funds held
and any deposits and disbursements. Aside for the opening deposit of $290,000, originating on
06/16/2008 from #7656, the bank statements do not show the intake of any external deposits,
excepts for interests incurred. The bank document for the NFB Account Ending in# 9079 list Ms.
Nina Fischman as the only account holder.
        I analyzed monthly bank statements for COB Account Ending in# 9044 (Nina Fischman)
for the period June 16, 2008 - June 12, 2017 (Exhibit J) to provide insight as to the funds held
and any deposits and disbursements. Aside for the opening deposit of $500,000, originating on
06/16/2008 from #7656, and $493,923.87, originating on 05/24/2017 from #3918, the bank
statements do not show the intake of any external deposits, excepts for interests incurred. The
bank document for the NFB Account Ending in# 9044 list Ms. Nina Fischman as the only
account holder.
        I analyzed monthly bank statements for COB Account Ending in# 9036 (Nina Fischman)
for the period June 16, 2008 - June 28, 2019 (Exhibit K) to provide insight as to the funds held
and any deposits and disbursements. Aside for the opening deposit of $500,000, originating on
06/16/2008 from #7656, the bank statements do not show the intake of any external deposits,
excepts for interests incurred. The bank document for the NFB Account Ending in# 903 6 list Ms.
Nina Fischman as the only account holder.
        I analyzed Merrill Lynch (ML) Account# 6722 statements (Exhibit L) for the period
April 29, 2017 - February 28, 2019. Monthly Merrill Lynch summaries and yearly statements
were reviewed to determine the sources of deposits to the investment account. ML Account#
6722 was funded with only one deposit, dated May 24, 2017 in the amount of$988,493.02 as a
wire transfer from the Capital One Account of Nina Fischman ending in #9044 (Exhibit J). The
statements for the ML Account Ending in# 6722 list Ms. Nina Fischman as the only account
holder.
       I analyzed ML Account# 7155 (Exhibit M) statements for the period July 29, 2017 -
September 30, 2020. Monthly Merrill Lynch summaries and yearly statements were reviewed to
determine the sources of deposits to the investment account. The bank document for the ML
Account Ending in# 7155 list Ms. Nina Fischman as the only account holder. ML Account#
7155 was funded with the following three check deposits (Exhibit N):
       I.     $200,000.00 deposit on May 08, 2019 from a Capital One Bank Cashier's Check
              #9104348414, dated 5/8/2019, payable to Nina Fischman
       2.     $494,490.59 check deposit on June 26, 2019 from a Capital One Bank Cashier's
              Check #9104415175, dated 5/15/2019, payable to Nina Fischman,
       3.     $25,000.00 check deposit on January 16, 2020 from a Chase Bank Cashier's
              Check# l 731819971, dated 1/13/2020, payable to Nina Fischman. See Exhibit D.
       The source of these checks:
       I.     The $200,000 was drawn on May 8, 2019 from #9060 as evidenced in Exhibit F
              and marked as "Customer withdrawal".
       2.     $494,490.59 check deposit on May 15, 2019 from #7364 as evidenced in Exhibit J
              and marked as "Customer withdrawal".
       3.     The $25,000 check was drawn on January 16, 2020 from a Chase Savings
              Account ending with #3125 (Exhibit 0).
       I analyzed bank statements for Chase Savings Account Ending in# 3125 for the period
January 15, 2019-February 12, 2020 (Exhibit 0) to provide insight as to the funds held and any
deposits and disbursements. The bank statements for Chase Account Ending in# 3125 list Ms.
Nina Fischman as the only account holder. Account #3125 was opened with a wire deposit of
$74,900, originating on 01/16/2019 from #ML 7155 (Exhibit M). By August 28, 2019, #3125
had a balance of only $4,255.78. On August 28, 20 I 9, #3125 received a check deposit of
$134,570.36, which was on May 15, 2019 drawn from COB #9060 as evidenced in Exhibit F and
marked as "Customer withdrawal". From August 28, 2019 through January 16, 2020, the
Account #3125 did not receive any other deposits.
       It appears from the #3125 bank statements that on January 13, 2020, Ms. Nina Fischman
debited $55,000 (Exhibit P), which in relevant part was used to fund the $25,000 cashier's check
deposited in #715 5.
        I analyzed Merrill Lynch (ML) Account# 6722 statements (Exhibit L) for the period
April 29, 2017 - February 28, 20 I 9 and found that: on August 23, 2017, #7155 received
$491,372.63 from 6722. On January 11, 2018, #6722 received $5,000 from #7155. on December
4, 2018, #7155 received $46,390.44 from #6722. On February 6, 2020 #7155 received
$27,615.05 from #6722. On February 6, 2020, #7155 received from #6722 the amount of
$459,294.56 in value of stocks. On February 13, 2020, #7155 received an additional $342.98
from #6722. After the last two transfers, #6722 was closed with a $0 balance. The foregoing
statements for #6722 do not show the intake of any external deposits, excepts for interests
incurred.
         I analyzed Merrill Lynch (ML) Account# 7155 statements (Exhibit M) for the period July
29, 2017 - September 30, 2020 and found that: on August 23, 2017, #7155 received $491,372.63
from #6722. On January 11, 2018, #7155 received $5,000 from #6722. On December 4, 2018,
#7155 received $46,390.44 from 6722. On May 15, 2019, #7155 received $7,000 from #9885.
On January 28, 2020, $1,854,512.35 value in stocks and 42,682.98 in cash were transferred from
#7155 to #1091. On February 6, 2020 #7155 received $27,615.05 from #6722. On February 6,
2020, #7155 received from #6722 the amount of $459,294.56 in value of stocks. On February
13, 2020, #7155 received an additional $342.98 from #6722. On February 4, 2020, $ 856.81
value in stocks and $244.70 in cash were transferred from #7155 to #1091. On March 3, 2020,
$43,598.50 value in stocks and$ 51,044.01 in cash were transferred from #7155 to #1091. After
the last two transfers, #715 5 was closed with a $0 balance. The foregoing statements for #715 5
do not show the intake of any external deposits, excepts for interests incurred.
        I analyzed ML Account#!091 (Nina Fischman TTEE (as trustee for) The Mommy Sauce
Irrevocable Trust) for the period January 01, 2020 - October 30, 2020 together with
Account#4625 (The Mommy Sauce Irrevocable Trust) for the period August 29, 2020 -
December 31, 2020 (Exhibit P). Monthly Merrill Lynch summaries and yearly statements were
reviewed to determine the sources of deposits to the investment account. The statements for the
ML Account Ending in #1091 and #4625 list Ms. Nina Fischman TTEE as the only account
holder.
       I found the following deposits for #1091: On January 28, 2020, $1,854,512.35 value in
stocks and 42,682.98 in cash were transferred from #7155 to #1091. On February 4, 2020, $
856.81 value in stocks and $244.70 in cash were transferred from #7155 to #1091. On March 3,
2020, $43,598.50 value in stocks and $51,044.01 in cash were transferred from #7155 to #1091.
On September 4, 2020 $2.81 were transferred from #1091 to #4625. I found that the investment
accounts of#l09! and #4625 were only funded from account ML#7155.


                                                          Sincerely,
                                                          Cohen, LaBarbera & Landrigan LLP

                                                          .,~t_~ &~\ft--
                                                          Stephen P. LaBarbera
Exhibit A
--Page:
    -···---·-··· ·-· ---·•-----·
            1 Document       Name:     untitled
                                 . ___________
                                         .,    ________________   ---·--------------
 Cormnand ===> RMlA                                                                                           06/16/08
                                              CUSTOMER PROFILE                                                13:36:31
 N NINA FISCHMAN                                              Customer Number                        00007 0012 81311
 A 703 CARLYLE ST                                             TIN    [Redacted)                            Code 2
 C WOODMERE                         N'l          11598-2917   Type P Subtype           Status AC
                                                               Phone
                                                                     R 516-569-2317
                                                               Birth Date            [RedactedJ/1965
                                                               Added Date             09/03/2004
      Employer:       N/A                                      Date Last Maint        06/16/2008
      License:        NY         [Redacted]                    Officer NOM94 Branch 39712
                                                 ACCOUNTS               Display Active Only? N
   Rel    Cd    Ap   Prod   Bk    Account Number       Rate St                  Date          Balance
   PRI    IND   IM   859    81   [Redacted]5579             CL OPENING 09/03/2004                  0.00
   PRI    IND   IM   864    81   [Redacted]7656             AC OPENING 11/14/2006 1793424.71
   PRI    IND   IM   800    81    [RedactedJ9035            AC OPENING 06/16/2008                  0.00
 _ PRI    IND   IM   800    81    [Redacted]9044            AC OPENING 06/16/2008                  0.00
 _. . . . . ~--llilililallil!'!l!ll!Redacted]~                          19'1adlftll111iNll!!ill!l'ill~<"""··'''""'~-::cJ:-.."fi<::l
 _ PRI IND IM 800 81 [Redacted]9060             AC OPENING 06/16/2008                                                0 .00
 _ PRI IND IM 800 81 ,[Redactedl9079            AC OPENING 06/16/2008                                                0. 00
 _ PRI IND ST 918 81 [Redacted]      3271 2 .27 AC MATURITY 11/09/2008                                          943071.68
  PFl-Fwd PF5-CustAcctBr PF8-CustAddr PF13-AcctLegTtl PF21-Top
  PF2-Bkwd PF6-CustRel     PF9-sessetUp PF14-AcctNonLeg PA2-Return
 RMPC1AS1 RM3003 I: FIRST PAGE                                                                                          LAST




 Date: 6/16/2008 Time: 2:36:33 PM
Exhibit B
I:_~g_e_: } . DOEllffient N~i:rie .:__ unt~~lE:cl_··---·---·· ---·----·-·-····--· ...
 Command===> IMil                                               Page 01 of 02 06/16/08
                             .      ACCOUNT INFORMATION                         13:39:43
             Account [Redacted]7656  Ctl2 000  Ctl3   000 Ctl4 0000  Ctll 81    Curr
    )d Type 864 MAX ONE MONEY MARKET                        MSGS: MTY.
 -~atus 00-NORMAL                                       System Type 020-PERSONAL
 NINA FISCHMAN                                          Ext Inv Fund         Link
 703 CARLYLE ST                                         cust Avail               3424.71
 WOODMERE NY                        11598-2917          Current Bal              3424.71
                                                        DDA Balance           1793424.71
                                                        Coll Balance          1793424.71
                                                        Sav Balance                  0.00
                                                        Total Holds                  0.00
 MMDA YES            Dt Opened             11/14/06 Bank unavail                     0.00
 Charge Card?    NO Dt Lst cust Actv 03/27/07 cust unavail                           0.00
 Spec Inst?      NO Dt Lst Dep             03/27/07 Cash Unavail                     0.00
 NSF? NO OD? NO Dt Lst Maint               12/19/07 Avg Coll Bal              1793424.71
 Bal Hist?      YES Sign O Loe Nbr                      MTD Avg Bal           1790527.50
 Bal Hist Ret    30 TIN : Cd 2 Nbr [Redacted]5 8 8 4    Last Dep Amt          1700000.00
 con Kite Days    0 Number Amt Xfers                 0 Chrg Off Amt                  0.00
 MTD Kite Days    0 Number Ck Items                  O External Inv                  0.00
 Stop Pay         0 OD Limit                1700.00 Cyc Accrd                 580.238376
                                                        Proj Accra                580.24
  PF5-Redisp PF12-Help PF4-Hist PF14-S/H Inq PFl-Fwd PF18-IBT Inq




             - -·· -··················-···-·-···---··---   .....   ,   -----·-----·------- .. - .... ----· ·------······   -·-·•"·-··""·-·"··-·---- - ....

Date: 6/16/2008 Time: 2:39:46 PM
Exhibit C
                            1!1'~
                            ____ North Fork Bank
                                                        a division of Capital One, N.A.
   PRIVATE BANKING-GABRIEL LUCIANO SAPPIE                                          NOTICE: See Reverse side
   For Information, (877)694·9111                                                  for Important Information
                                                                                                            1·15·08
                                                                                                          PAGE    1
                                                                                                        (Redacted) 7 6 5 6
                                                                                                    NO ENCLOSURES
l,,,ll, ..11,l,l,l,1,,l.. l, .. 1,ll,1... ,,111,,,lllu,ull,,l,,II
NINA FISCHMAN                                                               819
703 CARLYLE ST
WOODMERE N'l 11598·2917



                         MORE BRANCHES, MORE ATMS, MORE HOURS, MORE LOCATIONS,
                         MORE WAYS TO SERVE YOU BETTER, FOR A WIDE RANGE OF
                         PRODUCTS TO BETTER SERVE YOUR FINANCIAL NEEDS CALL OUR
                         TELEPHONE EXPRESS BANKING CENTER AT 877·694·9111.
                                                                    --·    [Redacted]
                                                                                     - -=---•-
   MAX ONE MONEY MARKET                                                                 765 6
                               Previous Balance                           12·13·07                  1,764,262,00
                               +Deposits/Credits                                                                   .oo
                               ·Checks/Debits                                                                      .00
                               ~service Charge                                                                     .oo
                               +Interest Paid                                                           6,263.48
                               Endini Balance                             1·15·08                   1,770,525.48
                               Oays n Statement Period                        33
                                                                 INTEREST INFORMATION
                                 Averaye Daill Balance                                              1,764,262,00
                                 Days n Earn ngs Period                                                       33
                                 Interest Earne                                                           6,264.15
                                 Annual Percentage Yield Earned                                               4,00 %
                                 Interest Paid this Year                                                  6,263.48
                                 Interest Withheld this Year                                                   .00
          Date                    Rate                          Date        Rate                 Date              Rate
         12·13                   3.920%               -· --·-
   DATE DESCRIPTION                                   CHECK#                      DEBITS          CREDITS                    BALANCE
             Beqinn1nq Bal,nce                                                                                       1,764,262.00
   1·15 INT PMT 12/13 07 THRU 01/14/08                                                           6,263.48            1,770,525.48
             Endinq Balance                                                                                          l,'7'70,525,48




           END OF STATEMENT
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917




                                            0 ENCLOSURES            Page       1 of     1

  Platinum Money Market                       [Redacted} 7 65 6

               Opening balance            02-14-08                  1,775,604.46
               +Deposits/Credits                  0                           0.00
               -Checks/Debits                     0                           0.00
               -Service charge                                                0.00
               +Interest paid                                           4 I 518, 67
               Ending balance             03-12-08                  1,780,123.13
               Days in Statement Period         28

                               INTEREST INFORMATION
               Average Daily Balance                                1,775,604.46
               Days in Earnings Period                                        29
               Interest Earned                                          4,518.67
               Annual Percentage Yield Earned                               3.25 %
               Interest Paid this Year                                 15,861.13
               Interest paid during 2007                               53,545.27

 DATE   DESCRIPTION              CHECK#        DEBITS              CREDITS            BALANCE

       Beginning Balance                                                         1,775,604.46
 03-12 Interest paid                                              4,518.67       1,780,123.13
       Ending balance                                                            1,780,123.13




        END OF STATEMENT
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917




                                              0 ENCLOSURES             Page       1 of     l

  Platinum Money Market                         [Redacte<l)   765 6

               Opening balance              03-13-08                   1,780,123.13
               +Deposits/Credits                     0                         0.00
               -Checks/Debits                        0                           o.oo
               -Service charge                                                 0.00
               +Interest paid                                              4,331.85
               Ending balance               04-10-08                   1,784,454.98
               Days in Statement Period           29
                                 INTEREST INFORMATION
               Average Daily Balance                                   1,780,123.13
               Days in Earnings Period                                           29
               Interest Earned                                             4,331.85
              Annual Percentage Yield Earned                                   3.11 %
              Interest Paid this Year                                     20,192.98
 DATE   DESCRIPTION                CHECK#        DEBITS               CREDITS            BALANCE

       Beginning Balance                                                            1,780,123.13
 04-10 Interest paid                                                  4,331.85      1,784,454.98
       Ending balance                                                               1,784,454.98




        END OF STATEMENT
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                                 Thank you for banking with us.
703 CARLYLE ST                                                capital. one !lank is a trade
WOODMERE NY 11598·2917                                        name of Capital. One, N. A. and
                                                              does not refer to a separately
                                                              insured institution.




                                              0 ENCLOSURES            Page      1 of      1

  P1atinum Money Market                         (Redacted] 7 65 6

              Opening balance               04-11-08                 1,784,454.98
               +Deposits/Credits                   0                           o.oo
               -Checks/Debits                      0                           0.00
               -service charge                                                 0.00
              +Interest paid                                               4,623.92
              Ending balance                05-12-08                  l, 789,078.90
              Days in Statement Period            32
                              INTEREST INFORMATION
              Average Daily Balance                                   l, 784,454.98
              Days in Earnings Period                                            32
              Interest Earned                                              4,623.92
              Annual Percentage Yield Earned                                   3.00 %
              Interest Paid this Year                                     24,816.90

 DATE   DESCRIPTION                CHECK#        DE!lITS            CREDITS             BALANCE

       Beginning Balance                                                          1,784,454.98
 05-12 Interest paid                                                4,623.92      l, 789,078,90
        Ending balance                                                            1,789,078.90




        END OF STATEMENT
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                                Thank you for banking with us.
703 CARLYLE ST                                               Capital. One Bank is a trade
WOODMERE NY 11598-2917                                       nan:s of Capital one, N.A. and
                                                             does not refer to a separately
                                                             insured institution.




                                             0 ENCLOSURES           Page       1 of     1

  Max one Money Market                          [Redacted] 765 6

               Opening balance              05-13-08                 1,789,078.90
               +Deposits/Credits                    0                         o.oo
               ·Checks/Debits                       0                         0.00
               -Service charge                                                0.00
               +Interest paid                                             4,345.81
               Ending balance               06-11-08                 1, 793,424. 71
               Days in Statement Period           30
                                 INTEREST INFOIIMATION
               Average Daily Balance                                 1,789,078.90
               Days in.Earnings Period                                         30
               Interest Earned                                           4,345.81
               Annual Percentage Yield Earned                                3.00 %
               Interest Paid this Year                                  29,162.71
 DATE   DESCRIPTION                CHECK#        DEBITS            CREDITS            BALl\NCE

        Beginning Balance                                                        1,789,078.90
 06-11 Interest paid                                               4,345.81      1,793,424.71
       Ending balance                                                            1,793,424.71




        END OF STATEMENT
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                                   Thank you for banking with us.
703 CARLYLE ST                                                  Capital One Bank is a trade
WOODMERE NY 11598-2917                                          name of Capital One, N.A. and
                                                                does not refer to a separately
                                                                insured institution.




                                              1 ENCLOSURES             Page      1 of       1

  Max One Money Market                            [Redacted] 7 65 6

               Opening balance              06-12-08                   1,793,424.71
               +Deposits/ Credi ts                 1                         750.00
               -Checks/Debits                      5                   1,790,010.00
               -Service charge                                                15.00
               +Interest paid                                                581.90
               Ending balance               07-11-08                       4,731.61
               Days in Statement Period           30

                               INTEREST INFORMATION
               Average Daily Balance                                      242,677.04
               Days in Earnings Period                                            30
               Interest Earned                                               581.90
               Annual Percentage Yield Earned                                  2,96 %
               Interest Paid this Year                                    29,744.61

                                SERVICE CHARGES

   DATE   SERVICE DESCRIPTION              VOLUME                 PRICE                  CHARGE

   07-11 Maintenance charge                                                               15.00


 DATE   DESCRIPTION               CHECK#           DEBITS             CREDITS             BALANCE

       Beginning Balance                                                           1,793,424.71
 06-16 Transfer Debit                        500,000.00                            1,293,424.71
       TO XX.XXXX:9036
 06-16 Transfer Debit                        500,000.00                                793,424.71
       TO XX.XXXX:9044
 06-16 Transfer Debit                        500,000.00                                293,424.71
       TO XX.XXXX:9060
 06-16 Transfer Debit                        290,000.00                                  3,424.71
       TO XX.XXXX:9079
 06-17 Customer deposit                                               750.00             4,174.71
 06-19 Miscellaneous debit                          10.00                                4,164.71
       CAN CK FEE
 07-11 Interest paid                                                  581.90             4,746.61
 07-11 Maintenance charge                           15.00                                4,731.61
       Ending balance                                                                    4,731.61




        END OF STATEMENT
             PRIVATE BANKING CLIENT
             (877) 694-9111




             NINA FISCHMAN                                                                            Thank you for banking with us.
             703 CARLYLE ST                                                                           Capi ta1 One Bank is a trade
             WOODMERE NY 11598-2917                                                                   name of Capital One, N,A. and
                                                                                                      does not refer to a separately
                                                                                                      insured institution.

       I, ul Iu ,11,1, I,( ,1.,1, ,I., ,1,11,11111111111 ,Ill, 11, ,II, ,I II II


                                                                                      0 ENCLOSURES           Page        1

                 ~       One Muuey tiarket                                              (Redacted) 7 65 6

                                        Opening balance                             07-12-08                        4,731.61
                                        +Deposits/Credits                                  0                            o.oo
                                        -Checks/Debits                                     0                            o.oo
                                        -service charge                                                                15. 00
                                        +Interest paid                                                                  2.07
                                        Ending balance                              08-12-08                        4,718.68
                                        Days in Statement Period                          32
                                                                        INTEREST INFORMATION
                                        Average Daily Balance                                                       4,731.61
                                        Days in Earnings Period                                                         32
                                        Interest Earned                                                               2.07
                                        Annual Percentage Yield Earned                                                0.50 %
 ..                                     Interest Paid this Year                                                  29,746.68
                                                                    SERVICE CHAltGES

  ..               DATE        SERVICE DESCRIPTION                                 VOLUME               PRICE                   CHARGE

                   08-12 Maintenance charge                                                                                      15 .oo

               DATE        DESCRIPTION                                   CHECK#             DEBITS          CREDITS             BALANCE

                     Beginning Balance                                                                                          4,731.61
 ••            08-12 Interest paid                                                                              2.07            4,733.68
               08-12 Maintenance charge                                                      15.00                              4,718.68
                     Ending balance                                                                                             4,718.68




                           END OF STATEMENT
HNSTLA.FRM
           PRIVATE BANKING CLIENT
           (877) 694-9111




           NINA FISCHMAN                                                                          Thank you for banking with '"'·
           703 CARLYLE ST                                                                         Capital. One Ba.nit i• a trade
           WOODMERE NY 11598-2917                                                                 name of Capital One, N.A. and
                                                                                                  does not refer to a separate1y
                                                                                                  insured institution.


       111 ,II 11,I 1,1 ,1,1,1111111 ",I ,ll,l ,111111111,III, uni 1..1, ,11


                                                                                   0 ENCLOSURES           Page          1

                Ma% One Money Market                                                 (Redacted] 765 6

                                      Opening balance                            08-13-08                         4,718.68
                                       +Deposits/Credits                                  0                             o.oo
                                       -Checks/Debits                                     0                           0.00
                                       -Service charge                                                               15. 00
                                       +Interest paid                                                                 1.93
                                       Ending balance                            09-11-08                         4,705.61
                                       Days in Statement Period                        30
                                                                    INTEREST INFORMATION
i.
g
                                      Average Daily Balance
                                       Days in Earnings Period
                                                                                                                  4,718.68
                                                                                                                        30
                                       Interest Earned                                                                l.93
                                      Annual Percentage Yield Earned                                                  0.50 %
.-
:l
                                      Interest Paid this Year                                                    29,748.61
                                                                 SERVICE CHARGES


•
 -..              DATE       SERVICE DESCRIPTION                                VOLUME                  P!UcE                  ClllUIGE

                  09-11 Maintenance charge                                                                                      15. 00

               DATE       DESCRIJ?TION                                CltECK#            DBBITS          CREDITS                llALNIC];:

                          Beginning Balance                                                                                    4,718.68
               09-11 Interest paid                                                                              1. 93          4,720.61
               09-11 Maintenance charge                                                  15.00                                 4,705.61
                     Ending balance                                                                                            4,705.61




                         END OF STATEMENT
                            . - _.,,,-----·· ··<~•nl
                                                  <J:;r
                 Capila)OFutBank

          PRIVATE BANKING CLIENT
          (877) 694-9111




         NINA FISCHMAN                                                                                    Thank you for banking with us,
         703 CARLYLE ST                                                                                   Capital. one Bank is a trade
         WOODMERE NY 11598-2917                                                                           name of capital. One, N.A. and
                                                                                                          do9s not refer to a separate1y
                                                                                                          insured institution.


     I,, ,II.,,II, I,1,l, 111 I, ,I, 11 I, II, I, 11,, III,, ,111 .. ,, ,II, ,1,, II


                                                                                          0 ENCLOSURES            Page         1

                Max one Money Market                                                        [Redacted) 7 65 6

                                         Opening balance                                09-12-08                          4,705.61
                                         +Deposits/Credits                                       0                            0.00
                                         -Checks/Debits                                          0                             o.oo
                                         -Service charge                                                                     15.00
                                         +Interest paid                                                                       l. 86
                                         Ending balance                                 10-10-08                          4,692.47
                                         Days in statement Period                             29

••                                                                         INTEREST INFORMATION

~
                                         Average Daily Balance                                                            4,705.61
                                         Days in Earnings Period                                                                29
                                         Interest Earned                                                                      1.86
                                         Annual Percentage Yield Earned                                                       0.50 %
                                         Interest Paid this Year                                                         29,750.47
                                                                       SERVICE CHARGES

0
0
                  DATE         SERVICE DESCRIPTION                                     VOLUME                   PRlCE                  CIIAIIGE
0
0

                  10-10 Maintenance charge                                                                                              15.00

              DATE        DESCRlPTION                                        CHECKf          DEBITS              CREDITS                BALANCE

                           Beginning Balance                                                                                           4,705.61
              10-10 Interest paid                                                                                       l.86           4,707.47
              10-10 Maintenance charge                                                          15.00                                  4,692.47
                           Ending balance                                                                                              4,692.47




                          END OF STATEMENT
           PRIVATE BANKING CLIENT
           (877) 694-9111




          NINA FISCHMAN                                                                                    Thanlc you for banking with us,
          703 CARLYLE ST                                                                                   Capi taJ. one Bank io a trade
          WOODMERE NY                  11598-2917                                              !Ullil      name o.f Capital one, N.A. and
                                                                                                           does not refer to a separate1y
                                                                                                           insured institution.

      I11, II,,, III I,I I I,I II I,, I,,, I, II,I 11111 III11, III, 1111 IIn In II


                                                                                         0 ENCLOSURES             Page        1
                Max. One         Money Market                                              (RedacteclJ   765 G

                                         Opening balance                               10-11-08                          4,692.47
                                         +Deposits/Credits                                    0                              0,00
                                         -Checks/Debits                                       0                              o.oo
                                         -Service charge                                                                    15.00
                                         +Interest paid                                                                      2,18
                                         Ending balance                                11-13-08                          4,679.65
                                         Days in Statement Period                            34
                                                         INTEREST INFORMATION
                                         Average Daily Balance                                                         4,692.47
                                         Days in Earnings Period                                                             34
                                         Interest Earned                                                                   2.18
                                         Annual Percentage Yield Earned                                                    0.50 %
                                         Interest Paid this Year                                                      29,752.65
                                                                      SERVICE CHAI\GES

.••               DATE         SERVICE DESCRIPTION                                    VOLUME                 PRICE                  CHAllGE
•
                  11-13 Maintenance charge                                                                                           15.00
!
              DATE         DESCRIPTION                                     CHECK#           DEBITS               CREDITS             BALANCE

                           Beginning Balance                                                                                        4,692.47
              11-13 Interest paid                                                                                    2.18           4,694.65
              11-13 Maintenance charge                                                          15.00                               4,679.65
                          Ending balance                                                                                            4,679.65




                          END OF STATEMENT
          PRIVATE BANKING CLIENT
          (877) 694-9111




         NINA FISCHMAN                                                                                       Thank you for banking with us.
         703 CARLYLE ST                                                                                      Capital. One Bank is a trade
         WOODMERE NY 11598-2917                                                                              name of Capital one, N.A. and
                                                                                                             does not refer to a separate1y
                                                                                                             insured institution.


     I,, ,II .. ,11, I, I, I, 1,, I,, I, u I, 11, I,,, .. III u, 111,,, u 11,, I,, I1


                                                                                            0 ENCLOSURES              Page         1

                Max one Money Market                                                           [Redacted) 7 65 6

                                         Opening balance                                 11-14-08                            4,679.65
                                         +Deposits/Credits                                      0                                0.00
                                         -Checks /Debi ts                                       0                                0.00
                                         -service charge                                                                        15.00
                                         +Interest paid                                                                          1. 73
                                         Ending balance                                  12-10-08                            4,666.38
                                         Days in Statement Period                              27
.•
~
                                                         INTEREST INFORMATION
                                         Average Daily Balance                                                               4,679.65
N
g
 .                                       Days in Earnings Period
                                         Interest Earned
                                                                                                                                   27
                                                                                                                                 1.73
                                         Annual Percentage Yield Earned                                                          0.50    %
                                         Interest Paid this Year                                                            29,754.38
                                                                      SERVICE CHARGES
0                 DATE         SERVICE DESCRIPTION                                      VOLlJl,IE                  PRICE                     CHARGE
g
                  12-10 Maintenance charge                                                                                                    15.00

              DATE        DESCRIPTION                                       CHECK#              DEBITS              CREDITS                  B/\LANCE

                    Beginning Balance                                                                                                        4,679.65
              12-10 Interest paid                                                                                          1. 73             4,681.38
              12-10 Maintenance charge                                                              15.00                                    4,666.38
                    Ending balance                                                                                                           4,666.38




                          END OF STATEMENT
Exhibit D
                                                                                                                          TRANSFER RECEIPT



 REGION: :.:.NY.:......._ _ __                BRANCHIDEPT: NORTH CEDARHURST                                                               OFFICER: ccN;;..86'-=2.;;.5_ _ __


 FOR THE ACCOUNT OF
 TITLE/ADDRESS: '. :'.N.!.!.IN!!..A.:.cFc..:l: :.SC:: .'. .!H!.: :M:. :A~N_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                           703 CARLYLE ST
                           WOODMERE NY 11598-2917




 Today, a request was made to transfer funds as follows:




 From Account Number                            Amount to Transfer                                                                 To Account Number
 [Redacted]7656                                 $500,000.00                                                                        [Redacted]9044




 Method Received: lnPerson
                          -----------
THANK YOU FOR BANKING WITH CAPITAL ONE BANK. SHOULD YOU HAVE ANY QUESTIONS
REGARDING YOUR ACCOUNTS, PLEASE CALL:

                                             NORTH CEDARHU~ BRANCH

                                                                    (516) 569-8822

                                                         OR CUSTOMER SERVICE

                                                                    (800} 262-5689

THIS IS OUR RECEIPT FOR YOUR TRANSACTION WHICH SHOULD BE HELD UNTIL VERIFIED WITH YOUR NEXT STATEMENT OF
ACCOUNT. ALL ITEMS RECEIVED ARE SUBJECT TO THE TERMS AND CONDITIONS AS SET FORTH IN THE RULES GOVERNING DEPOSIT
ACCOUNTS AND THE EXPEDITED FUNDS AVAILABILITY ACT REQUIRED FEDERAL DISCLOSURE.




                                                                                      c~----'
DATE RECEIVED: 06/16/2008                                  TIME RECEIVED: 2:25:52 PM                                                USER ID: .:,V:_:FL:::4:c:39::..P_ __

                                    Pro duets and urviees offend by Cap!l.al One, N.A., Member FDIC. Caplial 011e Bank Isa
TRANSREC (3/08)22271212              t1ade name ol Capita I One, N.A .. and doe5 not rl!ler to a $eparately ln$ured lnstitutlon.
                                                                                                                        TRANSFER RECEIPT



 REGION: :.:NY.:__ _ __                      BRANCHIDEPT: NORTH CEDARHURST                                                             OFFICER: N:.;;B:;.:6:.::25::__ __


 FOR THE ACCOUNT OF
 TITLE/ADDRESS: :._:N.:.:_IN: .:.A.:. cF~l.: :SC:: :. c:HM,:_: ___:A~N_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                           703 CARLYLE ST
                           WOODMERE NY 11598-2917




 Today, a request was made to transfer funds as follows:



 From Account Number                           Amount to Transfer                                                               To Account Number
 [Redactedj 7656                               $500,000.00                                                                      JRedacledJ9036




 Method Received: lnPerson
                           ::.;:.~="--------


THANK YOU FOR BANKING WITH CAPITAL ONE BANK. SHOULD YOU HAVE ANY QUESTIONS
REGARDING YOUR ACCOUNTS, PLEASE CALL:

                                            NORTH CEDARHUfti BRANCH

                                                                  (516) 569-8822

                                                        OR CUSTOMER SERVICE

                                                                   (800) 262-5689

THIS IS OUR RECEIPT FOR YOUR TRANSACTION WHICH SHOULD BE HELD UNTIL VERIFIED WITH YOUR NEXT STATEMENT OF
ACCOUNT. ALL ITEMS RECEIVED ARE SUBJECT TO THE TERMS AND CONDITIONS AS SET FORTH IN THE RULES GOVERNING DEPOSIT
ACCOUNTS AND THE EXPEDITED FUNDS AVAILABILITY ACT REQUIRED FEDERAL DISCLOSURE.




DATE RECEIVED: 06/1612008                                  TIME RECEIVED: 2:26:28 PM                                             USER ID: ..:.V;..;FL'-'4-'-39"-P_ __

                                    Products and services offered by Capital One, N.A., Member FDIC. Capital One Bank is a
TRANSREC (3/08) 22271212             tnde name of Capital One, N.A., and does not rel er to a separately lnsu1ed institution,
                                                                                TRANSFER RECEIPT



REGION: _NV_ _ _ __                        BRANCH\OEPT: NORTH CEDARHURST                OFFICER: ,!::!!!._6:,:2:::_5_ __


FOR THE ACCOUNT OF
TITLE/ADDRESS: :,,:N;:,IN::...A:,.:,F,.:;IS::,::C:;:,H,::;M;;:.A.;:,N;,....__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               703 CARLYLE ST
               WOODMERE NY 11598-2917




Today, a request was made to transfer funds as follows:



From Account Number                         Amount to Transfer                    To Account Number
[RedactedJ7656                              $500,000.00                           [Redacted]9Q6Q




Method Received: :.:ln.::.P...;;ers=:o:.:.n:..__ _ _ _ _ __



THANK YOU FOR BANKING WITH CAPITAL ONE BANK. SHOULD YOU HAVE ANY QUESTIONS
REGARDING YOUR ACCOUNTS, PLEASE CALL:

                                           NORTH CEDARHUfti BRANCH

                                                        {516) 569-8822

                                                  OR CUSTOMER SERVICE

                                                        (800) 262-5689


THIS IS OUR RECEIPT FOR YOUR TRANSACTION WHICH SHOULD BE HELD UNTIL VERIFIED WITH YOUR NEXT STATEMENT OF
ACCOUNT. ALL ITEMS RECEIVED ARE SUBJECT TO THE TERMS AND CONDITIONS AS SET FORTH IN THE RULES GOVERNING DEPOSIT
ACCOUNTS AND THE EXPEDITED FUNDS AVAILABILITY ACT REQUIRED FEDERAL DISCLOSURE.




DATE RECEIVED: 00/16/2008                           TIME RECEIVED: 2:27:00 PM        USER ID: .:.V:.:FL::::43::.:9P:.__ _


TRANSREC (3'0&)22271212
   --,.
Cap1  ~vru:::"Bank
                      ,ri~                                                                                             TRANSFER RECEIPT



REGION: Ncc_Y;__ _ __                    BRANCH\DEPT: NORTH CEDARHURST                                                               OFFICER: :.:.NB::.;6:::2::..5_ _ __



FOR THE ACCOUNT OF ·
TITLE/ADDRESS: N~l::..:N::._:A_:_F.::,IS::.::C::..H'.'.!M::...A:::N:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               703 CARLYLE ST
               WOODMERE NY 11598-2917




Today, a request was made to transfer funds as follows:




From Account Number                         Amount to Transfer                                                                To Account Number
[Redacled] 7656                            $290,000.00                                                                        [Redacted]9079




Method Received: lnPerson
                            -----------

THANK YOU FOR BANKING WITH CAPITAL ONE BANK. SHOULD YOU HAVE ANY QUESTIONS
REGARDING YOUR ACCOUNTS, PLEASE CALL:

                                         NORTH CEDARHU~ BRANCH

                                                                 (516) 569-8822

                                                      OR CUSTOMER SERVICE

                                                                  (800) 262-5689

THIS IS OUR RECEIPT FOR YOUR TRANSACTION WHICH SHOULD BE HELD UNTIL VERIFIED WITH YOUR NEXT STATEMENT OF
ACCOUNT. ALL ITEMS RECEIVED ARE SUBJECT TO THE TERMS AND CONDITIONS AS SET FORTH IN THE RULES GOVERNING DEPOSIT
ACCOUNTS AND THE EXPEDITED FUNDS AVAILABILITY ACT REQUIRED FEDERAL DISCLO URE.




DATE RECEIVED: 0611612008                                TIME RECEIVED: 2:27:37 PM                                                USER ID: .:V,_,FL:::4::::39::_P_ __

                                  Produ~ts and 5eNices ol1trl!d by Capital One,N.A., Memhef FDIC. Capita! One Bank is a
TRANS REC (3f08) 22271212          trade name of Capital One, N.A.., and dou not rel er lo a .,;eparal.!ly Insured Institution.
Exhibit E
    CAPll AL ONE, N.A. • NEW ACCOUNT INFORMATION CARO
                                                                                                                       IMPORTANT INFORMATION ABOUT PROCEDURES
    UAlE                                  ACCOUNlTlllE:                                                                          FOR OPENING A NEW ACCOUNT
    \1112/2010                                                                                         -      - - - -· To help the governmonl fight the funding of terrorism arid
    (RedactedJ7364                                                                                                           __ money raundertlg tetivitios. Federal law requires 4111
                                                                                                                                llnanclal lns~lult00!1 to obiafn, verity and reoord
     PROOUCTrn'PE:                                                                                                              lnformaUon lhet lrJon!ifte9 each perstin who opens an
                                                                                                         - - aecoont lNhat 1h15 meam for you· When you open an
      REG\ONIBRANC.. ,Utl                             ~=~-         OWNERSHIP: -,.IN:.,O::,IVle,Dc;U"'Al=------- account. we wm ask fOf yo1.1r name, address, dale of bir1h.
      NL _ _                ~..       £EJA.!l~URST                 COMMENTS                                     and 0th" 1nf<><ma1ioo thal worelow ""' ~a,My yoo.
      OFF#:.                          LES#    REFER#:                                                                              Wemayahoesk!Oi&0yourdtJW1r'1hcenseOfo!her
      POQ26 .. ----···-           , ... __        _   _ ___                                                                        ldentify111gdoeumonb.
          OPENE         V SIG                ;
                                  1
          ~Mv~R
          I ('NE} HER
                         SI --
                            G
                                  ~.!l 8M-IK
                                        ( ·aaow.   l(WE)ACKNO'M..EOGE1AAT l(WE)AGREE TOTHEFOLLO'MNG·
                                             A CONTINUING SECURITY tNleRE.ST IN ,AA'( AND All FUNDS THAT I (OR All OR AAY ONE OR MORE OF US) NOW ANO IN THE FUTURE
          HAVe ON OE_ SI ,Wfltt BANK. tNCLUOING, WITHOUT LIMITATION, CERTIFICATES Of DEPOSIT ANO OTHER DEPOSIT ACCOUNTS AS TO 'M-IICH I (OR ALL OR MN ONE
•         OR MORE OF U     AY 8E AH ACCOUNT HOlDER (WITH THE EXCEPTION Of IRA,, PENSION AHO OTHER TAX-OEfERA.EO OEPOS1rs1. TO SECURE REPAY?AENT OF ANY




~
          ANO All LOANS, NOTES, IN0E8TEONESSANO OTHER OBUGATIONS niAT l (OR All OR ,4J,IY ONE OR MOOE OF US) MAY NOW ANO IN THE FUTtJRE OVJE TO OR INCUR
          IN FAVOR OF BANK. WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, DVE OR TO BECOME. DUE. OF E'YfRY NAT\JRE ANO KIND VJH.'TSOE\IER M11tt THE
          EXCEPTION OF INOeBTEONESS Ut-lDER CONSUME.R CREOll CARD OR ATM CARO·ACCESSIOLE LOAN ACCOUNTS). I (WE) FUR THEA AGREE THAT BANK MAVAPPlY ANY
          FUNDS THAT I {OR All OR AN'i ONE OR MORE OF US) MAY HAVC: ON OE.POSIT 'MTJ-t BANK. INCLUDING. WITHOUT lll;UrATION. CERTIFICATES Of DEPOSIT ANO OTHER
          DEPOSIT ACCOUNTS AS TO WHICH I 'MAY BE AN ACCOUNT HOlDER, AGAINST ™E UNPAID BALANCE Of AHY INOEBTEONl:SS OR t:IBUGATIO/i fJIAT I (ON ALL OR Am
          ONE OR MORE OF US) MAY THEN OWE TO OAAK, tN Pfl'NCIPAL !Nt£f1EST, l'EES. cos.TS. EXPENSES, AND ATTORNEY'S FEES JWJTH THE EXCEPTION OF
          INDEBTEDNESS UNDER CREDIT CARD OR ATM CARO-ACCESSIBLE LOAN ACCOUNTS)




~
           I (WE) ACr<NOVYLEOGE RECEIPT OF A CC)f>Y OF THE BANK'S "fl:ULES GO\IERNINO DE=POSIT ACCOUNTS." DEPOSIT flVAIV.BILITY J>OllCY. ANO ALL OISCLOSVRES
          ,-.S.S(IC!ATEO WITH THE TRUTH IN SAVINGS At.T ANO ~ULATION DD, ANO ACiREE TO T!-11: TERMS ANO CONOITIOl-tS OF THIS ACCOUNT AS OESCfU8EO IN SAJD
          Of$C(..0SIJRES, INCLUDING AfN AND All AMENDMENTS THl:RETO
                        NAME                                     SIGNA       RE                                NAME                                    SIGNATURE


      NtNA FISCHMAN




          #S!GSRE.QO
                                                                                                                           [Redacte"""al',1-,3-6_4______~
    - R ~ V,e,-!frJOn<ml;>er101111henlbtionKn1"'1
    SOCIAJ. SECUAITY NUf.-lBER T08EVSE0 FORl/lSRl:POIIT!~           [Redacted]
    OPENl/<ro OE POSIT.            ~$9,,7_.2,,5,c74:,.6,e8,.__ _ _ _ SOCJRtE QI- ~00             CO ROLLOVER

                                                  ~N!JOINe,ActF;,ISC&,H"MA",'fi"~::::::::::::::::::::_-
                                                  t0.3..CAffl.n.E sr
      WM<,                                                                                                 #iTU.'Offol Ct-1111
      AOORess:                                                                                             eNPLOYER· J~QLfl:MPL,.so:,.vE.,o'::-::==o-c=·~-----
       AODREss:                                                                                            STAAT DA"re . - - - -            £1,0"LOVME«T vflll~IED. - -
    llP, _:u.s!ilu:2~uL                 <:;fTYISTA-re.       W.QQQ¥.m              -     -     tff.-             1 ,a~ !1965~~
                                                                                                           poo ~IQ,
    Pl-',~ (HOUE}.        (516\ 589-2317       HOME PHO"E VERIFIED. -              """"' - - - -           ooe                                  $SN   [Redacted]_ - - -
     IOTYPE!       .OHl\lERS.l,\...CENf,E - - - ·               IDNUM!.:lE~·(Redacted)       - - - - STI\Te.             !'!IL     COUNTRY--------

          Ii/WE. /00-0~!:RJ
                                                                                                           ATIMletil'I    c-.11•
          AOOR£SS.                                                                                         EMPlOYl:R
                                                                                                           &TAATOJill::    -----===~==-----
                                                                                                                            _ _ _ _ EJ,tf>t.OVME,\1.1 \'tltl'1EO _ _
          J.D(.IR€SS·
                                CITY/STATE.                                PHO~ (INOl!IQ
    "·----
    PttOHE {lic:,l,IEI _ _ _ __
                                      HOME PHONE VER'lf'lfO _ _ CS COClfi· 009. _ _ _ _ _ _      ...., - - - - - - - -
                                              1D NUMBER _ _ _ _ _ _ _ _ _ STATE: _ _ COIJNTRY: _ _ _ _ _ _ _ _ _ _ _ __
    !DTYP£: _ __
                                  -----                                                                    ....TWOabt Can!.
      NAME (2ND CO-OWN!:RJ
      AOORl:SS
                                                                                                           EMPLOYf;R;
                                                                                                           STAATO#iTE
                                                                                                                            -----==           £.MPLOYMtt-lT °viRlflEO·
      AOORESS                                                                                              PHONE ('l',()Rt:):
    ••        !)1t.t1El - - - - -
                                                 C!TYISTATE·
                                                       HOME PHONE VERIFIED. _ _   CS COOE: _ _ _ _         009 _ _ _ _ _ __                        GSf-1: - - - - - - - - -
    pt(),'€
    lOlYPE.. _ _ _ _ _ _ _ _ __                               ID NUMBER - - - - - - - - - ~ S T A T E : __ COUNl'R'1. _ _ _ _ _ _ _ _ _ _ _ __
                                                                                         USER m (Redacledl _ _
    Al"l'ROVJ.I.. IF REQVIRW
                                    TAXPAYER IDENTIFICATION NUMBER/BACKUP WITHHDl.DING CERTIFICATION
    UNDER PENAi.TiES Of PERJVRY. I CERTIFY THAT (1) THE NUMBER SHO\tVN ON THIS FORM IS MY CORRECT TAXPAYER IDENilF\CATION NUMSER
    (OR IM4 WAl_f   FOA A NUMBER TO BE ISSUEO TO ME) ANO (2) I AM NOT SUBJECT TO BACKUP WITt-iHOLOING BECAUSE. (A) I AM EXEMPT FROM
    8ACKUP i      OLDING, OR (Bl I HAVE NOT BEEN NOTIFIED BY THE INTERNAL REVENUE SERVICE (IRS) THAT I AM SUBJECT           BACKUP                                              ro
    W1Tl-tHOl           GAS     p$            T OF A FAIL.URI;; TO REPORT ALL INTEREST OR 0IV10ENOS, OR (C) THE IRS HAS NOTIFIEO ME THA.T I AM NO LONGER
    SUBJ          ccO BA.CK,                 HHOLOING, AND. 3 AM A U.S PERSON (INCLUDING A U.S.RESIDENT ALIEN) NOTE· IF YOU ARE CURRENTLY SUllJECT
    TO            ~p WI..             !NG. Pl                ROUGH SECTION (2) OF THE ABOVE SENTENCE AND INITIAL
    1.-           '=, 6 = - -
Exhibit F
 Ca~t<le·                               Private Banking                                             Deposit5ervices ITrustAccounts I Lending
    7




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                        Contact your Prtvate Banker lo discuss your
      • New address? Please contact customer seivice to update.                         present and future needs. They are able lo help you with
                                                                                        deposit, custom lending and wealth planning services.



ACCOUNT SUMMARY                               FOR PERIOD APRIL 01, 2019 • JUNE 28, 2019


Wealth Management MMA                          [Redacted] 7364
Previous Balance 03/31 /19                                $494,399.99         Number of Days In Cycle                                                   89
o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                                             $0.00
Interest Paid                                                 $119.21         Average Collected Balance                                       $494,419.64
3 Checks/Debits                                          -$494,519.20         Interest Earned During this Cycle                                   $119.21
 Service Charges                                                $0.00         Interest Paid Year-To-Date                                          $362.99
Ending Balance 06/28/19                                         $0.00         Annual Percentage Yield Earned                                        0.20%


ACCOUNT DETAIL                       FOR PERIOD APRIL 01, 2019           - JUNE 28. 2019

Wealth Management MMA                         [Redacted] :.:73::.:6:..4:.__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                    Debit Card
Date                   Amount              Resulting Balance         Transaction Type          Description
04/30                   $81.28                   $494.481.27         Credit                    Interest paid
04/30                  -$19.51                   $494.461.76         Debit                     FED TAX WITHHELD
05/15             -$494,490.59                        -$28.83        Debit                     customer withdrawal
05/15                   $37.93                          $9.10        Credit                    Interest paid
05/15                    -$9.10                         $0.00        Debit                     FED TAX WITHHELD




                                                             Thank you for banking with us.                                                        PAGE 1 OF 2

Wealth Management deposit and lending products and servk:es
offered by Capital One, NA., Capttal One Bank is a trade name of                                                                        MEMBER        '(=}
Capi1a1 One, N.A. and does no! refer lo a separalely insured
inslilulion, Member FDIC, Cl 2019 Cap~al One, All rights reserved.
                                                                                                                                        FDIC          Wli'ii
 Ca~1cle·                                Private Banking                                          DepositServices ITrustAccounts I Lending
    7




       NINA FISCHMAN
       703 CARLYLE ST
       WOODMERE NY 115982917




                                                                                      Contact your Private Banker to discuss your
      • New address? Please cor1act customer service 10 update.                       present and future needs. They are able to help you with
                                                                                      depooit, wstom lending and wealth planning services.



ACCOUNT SUMMARY                                FOR PERIOD JANUARY 01, 2019 - MARCH 29, 2019


Wealth Management MMA [Redacted] 7364
Previous Balance 12/31/18                                  $494,214.72          Number of Days in Cycle                                               88
o Deposits/Credits                                               $0.00          Minimum Balance This Cycle                                  $494,214.72
Interest Paid                                                  $243.78          Average Collected Balance                                   $494,276.40
3 Checks/Debits                                                -$58.51          Interest Earned During this Cycle                               $243.78
Service Charges                                                  $0.00          Interest Paid Year-To-Date                                      $243.78
Ending Balance 03/29/19                                    $494,399.99          Annual Percentage Yield Earned                                    0.20%


ACCOUNT DETAIL                       FOR PERIOD JANUARY 01, 2019               - MARCH 29. 2019


Wealth Management MMA [Redacted] ' - 7 - = - - 3 6 _ 4 ' - - - - - - - - - - - - - - - - - - - - - - -
                                                                                          Debit Card
Date         Amount Resulting Balance Transaction Type  Description
01/31                       $83.96                   $494,298.68      Credit                 Interest paid
01/31                      -$20.15                   $494,278.53      Debit                  FED TAX WITHHELD
02/28                       $75.84                   $494,354.37      Credit                 Interest paid
02/28                      -$18.20                   $494,336.17      Debit                  FED TAX WITHHELD
03/31                       $83.98                   $494,420.15      Credit                 Interest paid
03/31                      -$20.16                   $494,399.99      Debit                  FED TAX WITHHELD




                                                              Thank you for banking with us.                                                     PAGE 1 OF 2

\Neatth Management deposit and lending producls and services
offered by Capital One, NA, CapHal One Bank is a trade name of                                                                             '@
                                                                                                                                      MEMRER
Capilal One, N.A. and does not refer lo a reparately Insured
in-slilulion, Member FDIC, G 2019 Cap~al One, All rig his reserved.
                                                                                                                                      FDIC ~~
    Ca~J                                                                             WEALTH MANAGEMENT
                   7              I                                          Wealth Planning I Private Banking I Trust Accounts I Lending




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                  Coolacl you( Wealth Management Banker to discuss your
      • New address? Please conlacl cuSlorr,r service lo update.                  present and future needs. They a,e able to help you 'Mth
                                                                                  deposit. custom lending, individual inve,;hnenl management
                                                                                  and weaUh plannlng services.


ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 01, 2018 - DECEMBER 31, 2018


Wealth Management MMA                         [Redacted] 7364
Previous Balance 09/30/18                                $494,025.42        Number of Days in Cycle                                             92
O Deposits/Credits                                             $0.00        Minimum Balance This Cycle                                $494,025.42
Interest Paid                                                $249.09        Average Collected Balance                                 $494,088.50
3 Checks/Debits                                              -$59.79        Interest Earned During this Cycle                             $249.09
Service Charges                                                $0.00        Interest Paid Year-To-Date                                    $987.68
Ending Balance 12/31/18                                  $494,214.72        Annual Percentage Yield Earned                                  0.20%


ACCOUNT DETAIL                        FOR PERIOD OCTOBER01,2018 - DECEMBER31,2018

Wealth Management MMA [Redacted]-'--7=-36=-4-'-----------------------
                                                                            Debit Card
Date         Amount   Result/ng Balance Transaction Type Description
10/31          $83.92       $494,109.34 Credit           Interest paid
10/31         -$20.14       $494,089.20 Debit            FED TAX WITHHELD
11/30          $81.23       $494,170.43 Credit           Interest paid
11/30         -$19.50       $494,150.93 Debit            FED TAX WITHHELD
12/31          $83.94       $494,234.87 Credit           Interest paid
12/31         -$20.15       $494,214.72 Debit            FED   TAX WITHHELD




                                                            Thank you for banking with us.                                              PAGE 1 OF 2

Wealth Management deposl.t and lending products and services
offered by Capital One, N.A., Capital One Bank is a trade name of                                                                MEMBER        €:t
Capital One, N.A. and does no! refer lo a separalely insured
institution, Member FDIC,© 2019 Capital One, All rights reserved.
                                                                                                                                 FDIC          LEHDER
    ea;;;;;t.l                                                                            WEALTH MANAGEMENT
                   7              I                                            Wealth Planning I Private Banking I Trust Accounts I Lending




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                       Contact yout Wealth Management Banker to discuss your
     • New address? Please contact customer service to update.                         present and lulure needs. They are able to help you \Nilh
                                                                                       deposit. custom lending, Individual investment management
                                                                                       and v.eallh planning services.


ACCOUNT SUMMARY                              FOR PERIOD JULY 01, 2018 - SEPTEMBER 28, 2018


Wealth Management MMA                         [Redacted] 7364
Previous Balance 06/30/18                                $493,836.18         Number of Days in Cycle                                                90
 O Deposits/Credits                                            $0.00         Minimum Balance This Cycle                                   $493,836.18
 Interest Paid                                               $249.00         Average Collected Balance                                    $493,899.24
 3 Checks/Debits                                             -$59.76         Interest Earned During this Cycle                                $249.00
 Service Charges                                               $0,00         Interest Paid Year-To-Date                                       $738,59
Ending Balance 09/28/18                                  $494,025.42         Annual Percentage Yield Earned                                     0.20%


ACCOUNT DETAIL                        FORPERIOD JULY01,2018            - SEPTEMBER28,2018

Wealth Management MMA                        [Redacted] :...73:::6:::4::___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                              Debit Card
Date                     Amount           Resulting Balance         Transaction Type          Description
07/31                      $83.89               $493,920.07         Credit                    Interest paid
07/31                     -$20,13               $493,899.94         Debit                     FED TAX WITHHELD
08/31                      $83.90               $493,983.84         Credit                    Interest paid
08/31                     -$20,14               $493,963.70         Debit                     FED TAX WITHHELD
09/30                      $81.21               $494,044.91         Credit                    Interest paid
09/30                     -$19.49               $494,025.42         Debit                     FED TAX WITHHELD




                                                            Thank you for banking with us.                                                   PAGE 1 OF2


                                                                                                                                     MEMBER @
Wealth Management deposit and lending products and se,vices
offered by Capital One, NA, Capilal Orn, Bank is a lrade n~me of
Capttal One, N.A. and does not refer lo a separately insured
institution, Membe1 FDIC,© 2018 Capital One, All righls reserved.
                                                                                                                                     FDIC r;;;,,,,
     Capital                        •                                             WEALTH AND AssET MANAGEMENT
                     7                                                Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                         Contacl your Wealth Management Banker to discuss your
      • New address? Please contact custo<Mr service to update.                          present and future needs. They are able lo help you wilh
                                                                                         deposit, cuslorn Jending, individual lnvestmenl management
                                                                                         and .,.iealth planning servk.8$.


ACCOUNT SUMMARY                               FOR PERIOD APRIL 01, 2018 - JUNE 29, 2018


Wealth Management MMA                           [Redacted] 7364
Previous Balance 03/31 /18                                 $493,649.08           Number of Days In Cycle                                                 90
o Deposits/Credits                                               $0.00           Minimum Balance This Cycle                                    $493,649.08
 Interest Paid                                                 $246.19           Average Collected Balance                                     $493,711.43
 3 Checks/Debits                                               -$59.09           Interest Earned During this Cycle                                 $246.19
 Service Charges                                                 $0.00           Interest Paid Year-To-Date                                        $489.59
Ending Balance 06/29/18                                    $493,836.18           Annual Percentage Yield Earned                                      0.20%


ACCOUNT DETAIL                       FOR PERIOD APRIL 01. 2018               JUNE 29, 2018

Wealth Management MMA                          [Redacted) .,_73:::6=.:4.:....._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                     Debit Card
Date                      Amount           Resulting Balance          Transaction Type          Description
04/30                       $81.15               $493,730.23          Credit                    Interest paid
04/30                      -$19.48              $493,710.75           Debit                     FED TAX WITHHELD
05/31                       $83.87               $493,794.62          Credit                    Interest paid
05/31                      -$20.13               $493,774.49          Debit                     FED TAX WITHHELD
06/30                       $81.17               $493,855.66          Credit                    Interest paid
06/30                      ·$19.48               $493,836.18          Debit                     FED TAX WITHHELD




                                                              Thank you for banking with us.                                                        PAGE 1 OF2

Wealth Management deposll and lending products ~nd service$
offered by Capttal One, N.A., Capttal One Bank is .1 trade name of                                                                       MEMBER        f=}
Capi!al One, N.A. and does nol refer to a separalely insured
instilution, Member FDIC,© 2018 Capita.I One, All rights rest1ived.
                                                                                                                                         FDIC          ,aio1i,
       Capital                        .                                           WEALTH AND AssET MANAGEMENT
                       7                                              Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                       Coolacl your Wealth Management Banker to discuss your
       • New address? Please contact customer selVice to update.                       present and fulure needs. They are able to help you with
                                                                                       deposit, cuslom lending, individual investment management
                                                                                       and v-.eallh planning services.


 ACCOUNT SUMMARY                               FOR PERIOD JANUARY 01, 2018 - MARCH 30, 2018


Wealth Management MMA [Redacted] 7364
Previous Balance 12/31/17  $493,464.09                                          Number of Days in Cycle                                             89
 O Deposits/Credits               $0.00                                         Minimum Balance This Cycle                                $493,464.09
 Interest Paid                 $243.40                                          Average Collected Balance                                 $493,525.67
 3 Checks/Debits               -$58.41                                          Interest Earned During this Cycle                             $243.40
Service Charges                   $0,00                                         Interest Paid Year-To-Date                                    $243.40
Ending Balance 03/30/18    $493,649.08                                          Annual Percentage Yield Earned                                  0.20%

ACCOUNT DETAl L                       FOR PERIOD JANUARY 01 , 2018            - MARCH 30. 2018

Wealth Management MMA [Redacted] :c-7=--36=--4.,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date         Amount Resulting Balance          Transaction Type Description         Debit Card
01/31                       $83.83                  $493,547.92      Credit                  Interest paid
01/31                      -$20.12                  $493,527.80      Debit                   FED TAX WITHHELD
02/28                       $75.72                  $493,603.52      Credit                  Interest paid
02/28                      -$18.17                  $493,585.35      Debit                   FED TAX WITHHELD
03/31                       $83.85                  $493,669.20      Credit                  Interest paid
03/31                      -$20.12                  $493,649.08      Debit                   FED TAX WITHHELD




                                                             Thank you for banking with us.                                                PAGE 1 OF 2
Wealth Managamenl daposil and lending products and services
offered by Capital One, N.A., Cap~al One Bank is a lrade name of                                                                    MEMBER         €:t
Capital One, N.A. and does nol refer 1o a separately insured
inSlilution, Member FDIC, 19 2018 Cap~al One, All rights reserved.                                                                  FDIC           LENDER
     Capital                       ·                                            WEALTH AND AssET MANAGEMENT
                     7                                              Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                       Conlacl your Wealth Management Banker lo discuss vour
      • New address? Please contact custorner service to update.                       present and future needs, They are able to help you with
                                                                                       deposit, custom kmding, individual investment management
                                                                                       and V'Jealth planning services.


ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 01, 2017 - DECEMBER 29, 2017


Wealth Management MMA [Redacted] 7364
Previous Balance 09/30/17                                $493,386.72           Number of Days In Cycle                                                 90
o Deposits/Credits                                             $0.00           Minimum Balance This Cycle                                    $493.386. 72
 Interest Paid                                               $107.47           Average Collected Balance                                     $493,401.63
 3 Checks/Debits                                             -$30.10           Interest Earned During this Cycle                                 $107.47
 Service Charges                                               $0,00           Interest Paid Year-To-Date                                        $291.96
Ending Balance 12/29/17                                  $493,464.09           Annual Percentage Yield Earned                                      0.09%


ACCOUNT DETAIL                      FOR PERIOD OCTOBER01,2017 - DECEMBER29,2017

Wealth Management MMA [Redacted] . , _ 7 = - 3 6 = - 4 - ' - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                                   Debit Card
Date                     Amount           Resulting Balance         Transaction Type          Description
10/31                      $20,95               $493,407.67         Credit                    Interest paid
10/31                      -$5.87               $493,401.80         Debit                     FED TAX WITHHELD
11/30                      $20.28               $493,422.08         Credit                    Interest pa id
11/30                      -$5.68               $493,416.40         Debit                     FED TAX WITHHELD
12131                      $66.24               $493,482.64         Credit.                   Interest paid
12/31                     -$18.55               $493,464.09         Debit                     FED TAX WITHHELD




                                                            Thank you for banking with us.                                                        PAGE 1 OF 2

                                                                                                                                       MEMBER f=}
Weallh Management deposll and lending prod1.1C\s and services
offered by Capital One, N.A., Capilal One Bank Is a trade name of
Cap~al One, N.A. and does nol re(er to a separalely inS\lrcd
instiluUon, Member FDIC, ® 2017 Capftal One, AU rights rese,ved.
                                                                                                                                       FDIC ,..oe',
             ca;tal~-
                 7.
                                                                         CHECKING   I SAVINGS I CDS I IRAS I LOANS
                                    Bank




                                                                                             -             www.capitalonehank.com
      NINA FISCHMAN                                                                          ""!!!l!!!"'
      703 CARLYLE ST                                                                             ~         1-800-655·BANK(2265}
      WOODMERE NY 115982917

                                                                                                 •         m.capltalonebank.com

                                                                                              ~
                                                                                                 11711     Visit your nearesl localion
                                                                                              =
      • New address? Please contact cuslol!"Mlr seivice to update.


ACCOUNT SUMMARY                               FOR PERIOD JULY 01, 2017 - SEPTEMBER 29, 2017


Simple Savings (Redacted] .:..73=--6=-4-=----------------------------
Previous Balance 06/30/17                                  $493,341.96          Number of Days in Cycle                                            91
O Deposits/Credits                                               $0.00          Minimum Balance This Cycle                               $493,341.96
Interest Paid                                                   $62.18          Average Collected Balance                                $493,356.87
 3 Debits                                                      -$17.42          Interest Earned During this Cycle                             $62.18
Service Charges                                                  $0.00          Interest Paid Year-To-Date                                   $184.49
Ending Balance 09/29/17                                    $493,386.72          Annual Percentage Yield Earned                                 0.05%


ACCOUNT DETAIL                       FOR PERIOD JULY 01, 2017             - SEPTEMBER 29, 2017

. Sim_ple_savi~ [Redacted) -'-73,::6:::4:c__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                           Debit Card
Date                      Amount           Resulting Balance          Transaction Type     Description
07/31                      $20.95                $493,362.91          Credit               Interest paid
07/31                      -$5.87                $493,357.04          Debit                FED TAX WITHHELD
08/31                      $20.95                $493,377.99          Credit               Interest paid
08/31                      -$5.87                $493,372.12          Debit                FED TAX WITHHELD
09/30                      $20.28                $493,392.40          Credit               Interest paid
09/30                      -$5.68                $493,386.72          Debit                FED TAX WITHHELD




                                                              Thank you for banking with us.                                              PAGE 1 OF 2

Products arid seNices are olfered by Capital One, NA, Member FDIC.
©2017 Capilal One. All tights rese,ved.                                                                                             MEMBER   G
                                                                                                                                    FDIC ,..,-&.-,
               ca,;ltal~-
                    7.
                                                                       CHECKING    I   SAVINGS          I   CDS    I   IRAS      I    LOANS
                                     Bank




                                                                                            -                www.capitalonebank.com
       NINA FISCHMAN                                                                        ""!!!!!i!!!!'
       703 CARLYLE ST
                                                                                             ~               1·800-655-0ANK 12265)



                                                                                              •
       WOODMERE NY 115982917

                                                                                                             m.capltalonebank.c::om

                                                                                             ~
                                                                                              11:,,11        Visil your nearest location
                                                                                             =
       • New address? Please conlacl customer se,vice to update.


 ACCOUNT SUMMARY                             FOR PERIOD APRIL 01, 2017 - JUNE 30, 2017


Simple Savings [Redacted] .c...73_6_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Previous Balance 03/31/17                                $493,297.70          Number of Days in Cycle                                                91
O Deposits/Credrts                                             $0.00          Minimum Balance This Cycle                                   $493,297.70
Interest Paid                                                 $61.49          Average Collected Balance                                    $493,312.45
3 Debits                                                     -$17.23          Interest Earned During this Cycle                                 $61.49
Service Charges                                                $0.00          Interest Paid Year-To-Date                                       $122.31
Ending Balance 06/30/17                                  $493,341.96          Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                       FOR PERIOD APRIL 01. 2017           - JUNE 30, 2017


. Sim_ple savil!SJS [Redacted] . , _ 7 3 = - 6 = - 4 - = - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                               Debit Card
Date                      Amount          Resulting Balance        Transaction Type        Description
04/30                      $20.27               $493,317.97        Credit                  Interest paid
04/30                      -$5.68               $493,312.29        Debit                   FED TAX WITHHELD
05/31                      $20.95               $493,333.24        Credit                  Interest paid
05/31                      -$5.87               $493,32737         Debit                   FED TAX WITHHELD
06/30                      $20.27               $493,347.64        Credit                  Interest paid
06/30                      -$5.68               $493,341.96        Debit                   FED TAX WITHHELD




                                                           Thank you for banking with us.                                                  PAGE 1 OF 2
Products and seiv~s are olfered by Capital One, NA, Member FDIC.
~2017 Capilal One. All rights reserved.                                                                                               MEMBER    f=l
                                                                                                                                      FDIC       ""°''
             ca,;;,~~-                                                  CHECKING     I    SAVINGS          I   CDS    I   IRAS     I   LOANS

                                   Bank




                                                                                              -                 www.c:apilalonebank.com
      NINA FISCHMAN                                                                           ""!!!!!!!!!!'
      703 CARLYLE ST                                                                              ~             !-800.655-8ANK{2265)
      WOODMERE NY 115982917

                                                                                                  •             m.capitalonellank.com

                                                                                               ~
                                                                                                  IIJ'II        Vi,il your nearesl localion
                                                                                               =
      • New address? Please contact customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD JANUARY 01, 2017 - MARCH 31, 2017


Simple Savings [Redacted] : : . . . 7 3 = - 6 = - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
Previous Balance 12/31116                                $493,253.92            Number of Days in Cycle                                                 90
o Deposits/Credits                                             $0.00            Minimum Balance This Cycle                                    $493,253.92
Interest Paid                                                 $60.82            Average Collected Balance                                     $493,268.49
3 Debits                                                     -$17 .04           Interest Earned During this Cycle                                  $60.82
Service Charges                                                $0.00            Interest Paid Year-To-Date                                         $60.82
Ending Balance 03131/17                                  $493,297.70            Annual Percentage Yield Earned                                      0.05%


ACCOUNT DETAIL                       FOR PERIOD JANUARY 01, 2017               - MARCH 31, 2017

Sim_ple SavirtgS [Redacted] !...73::c:6,::4,:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                Debit Card
Date                      Amount          Resulting Balance           Transaction Tlf'e      Description
01/31                      $20.95               $493,274.87           Credit                 Interest paid
01/31                      -$5.87               $493,269.00           Debit                  FED TAX WITHHELD
02/28                      $18.92               $493,287.92           Credit                 Interest paid
02/28                      -$5.30               $493,282.62           Debit                  FED TAX WITHHELD
03/31                      $20.95               $493,303.57           Credit                 Interest paid
03/31                      -$5.87               $493,297.70           Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                                      PAGE 1 OF 2

Products and servk::es are olfered by Capital One, NA, Member FDIC.
©2017 Capital One. All rights reserved.                                                                                                  MEMBER   G
                                                                                                                                         FDIC      11.1ie,
                                                                       CHECKING     I    SAVINGS         I   CDS    I   IRAS     I   LOANS




                                                                                              -               www.capitalonehank.com
      NINA FISCHMAN                                                                           ""!!i!!!!"'
      703 CARLYLE ST                                                                           ~              1-800-655-BANK 12265)
      WOODMERE NY 115982917



                                                                                              ...
                                                                                                0
                                                                                               11::,11
                                                                                                              m.capitalonebank.com


                                                                                                              Visil your nearest location


      • New address? Please contact custoirer seJVice to update.


ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 01, 2016 - DECEMBER 30, 2016


Simple Savings [Redacted) -'---73=--6=--4'------C""C"C---:::--:--------,-,-----------------
Previous Balance 09/30/16        $986.412.74    Number of Days in Cycle                     91
O Deposits/Credrts                     $0.00    Minimum Balance This Cycle        $493,221.41
Interest Paid                         $86.93    Average Collected Balance         $691,577.94
4 Debits                        -$493,245.75    Interest Earned During this Cycle      $86.93
Service Charges                        $0.00    Interest Paid Year-To-Date            $456.11
Ending Balance 12/30/16          $493,253.92    Annual Percentage Yield Earned          0.05%


ACCOUNT DETAIL                       FOR PERIOD OCTOBER 01, 2016 - DECEMBER 30. 2016


sim_ple Saving~ [Redacted) = - - ' 7 3 : : . : 6 = - - 4 ~ - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                Debit Card
Date                      Amount          Resulting Balance           Transaction Type      Description
10/31                   $41.78                     $986,454.52        Credit                Interest paid
10/31                  -$11.70                     $986.442.82        Debit                 FED TAX WITHHELD
11/07             -$493.221.41                     $493,221.41        Debit                 Phone transfer debit TO [RedacledJ391 s
11/30                   $24.26                     $493,245.67        Credit                Interest paid
11/30                    -$6.79                    $493,238.88        Debit                 FED TAX WITHHELD
12/31                   $20.89                     $493,259.77        Credit                Interest paid
12/31                    -$5.85                    $493,253.92        Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                                  PAGE 1 OF 2

Products and soNices are offered by Capital One, N.A., Membe, FDIC.
©2016 Capilal One. All rights reseived.                                                                                                MEMBER @
                                                                                                                                       FDIC c1:i.·,
            ca;tal~-
                7.
                                                                      CHECKING     I    SAVINGS         I   CDS    I   IRAS     I   LOANS
                                  Bank




       NINA FISCHMAN
       703 CARLYLE ST                                                                       -
                                                                                            -


                                                                                                ~
                                                                                                             www.capitalonellank.com


                                                                                                             1-800-655-0ANK (2265)
       WOODMERE NY 115982917

                                                                                                •            m.capitalonebank.com

                                                                                            .....
                                                                                                11711        Visit your nearest location
                                                                                            =
     • New address? Please contact customer service to update.


ACCOUNT SUMMARY                            FOR PERIOD JULY 01, 2016 - SEPTEMBER 30, 2016


Simple Savings [Redacted] ~73=-6=-4.:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Previous Balance 06/30/16                              $986,323.49            Number of Days in Cycle                                                92
o Deposits/Credits                                           $0.00            Minimum Balance This Cycle                                   $986,323.49
 Interest Paid                                             $123.97            Average Collected Balance                                    $986,353.23
 3 Debits                                                  -$34.72            Interest Earned During this Cycle                                $123.97
Service Charges                                              $0.00            Interest Paid Year-To-Date                                       $369.18
Ending Balance 09/30/16                                $986,412.74            Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                     FOR PERIOD JULY 01, 2016             - SEPTEMBER 30, 2016

Simple savings [Redacted] - ' - ' 7 3 = - 6 = - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                             Debit Card
Date                    Amount          Resulting Balance            Transaction Type      Description
07/31                     $41.77                 $986,365.26         Credit                Interest paid
07/31                    -$11.70                 $986,353.56         Debit                 FED TAX WITHHELD
08/31                     $41.77                 $986,395.33         Credit                Interest paid
08/31                    -$11.70                 $986,383.63         Debit                 FED TAX WITHHELD
09/30                     $40.43                 $986,424.06         Credit                Interest paid
09/30                    -$11.32                 $986,412.74         Debit                 FED TAX WITHHELD




                                                          Thank you for banking with us.                                                    PAGE 1 OF 2

Products and seNices are oUered by Capilal One, N.A., Membe, FDIC.
©2016 Capital One. AH rights reseNed.                                                                                                 MEMBER   G
                                                                                                                                      FDIC      ""°''
             ca;,a,6t-       7.
                                                                       CHECKING      I    SAVINGS       I   CDS    I   IRAS     I   LOANS
                                  Bank




                                                                                              -              www.eapitalonebank.com
      NINA FISCHMAN                                                                           ""!!!'l!!!"
      703 CARLYLE ST                                                                           ~             1·800,655•BANK(2265)
      WOODMERE NY 115982917

                                                                                                D            m.capitalonellank.com

                                                                                               ~
                                                                                               11:711        Visit your nearest location
                                                                                               =
     • New address? Please contact customer seivice to update.


ACCOUNT SUMMARY                            FOR PERIOD APRIL 01, 2016 - JUNE 30, 2016


Simple Savings [Redacled) : . _ 7 = - 3 6 = - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
Previous Balance 03/31/16                               $986,235.22             Number of Days in Cycle                                              91
o Deposits/Credits                                            $0.00             Minimum Balance This Cycle                                 $986,235.22
Interest Paid                                               $122.61             Average Collected Balance                                  $986,264.63
3 Debits                                                    -$34.34             Interest Earned During this Cycle                              $122.61
Service Charges                                               $0.00             Interest Paid Year-To-Date                                     $245.21
Ending Balance 06/30/16                                 $986,323.49             Annual Percentage Yield Earned                                   0.05%


ACCOUNT DETAIL                     FOR PERIOD APRIL 01. 2016               - JUNE 30, 2016

. Sim_ele Savi~~ [Redacted) " ' - 7 = . 3 = . 6 4 " - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                             Debit Card
Date                    Amount          Resulting Balance             Transaction Tye,e      Description
04/30                     $40.42                 $986,275.64          Credit                 Interest paid
04/30                    -$11.32                 $986,264.32          Debit                  FED TAX WITHHELD
05/31                     $41.77                 $986,306.09          Credit                 Interest paid
05/31                    -$11.70                 $986,294.39          Debit                  FED TAX WITHHELD
06/30                     $40.42                 $986,334.81          Credit                 Interest paid
06/30                    -$11.32                 $986,323.49          Debit                  FED TAX WITHHELD




                                                          Thank you for banking with us.                                                    PAGE 1 OF 2

Products and seNices are offered by Capilal One, N.A., Member FDIC.
©2016 Capital One. All righls reserved.                                                                                               MEMBER   @
                                                                                                                                      FDIC      L<NOES
                                                                       CHECKING     I    SAVINGS         I   CDS    I   IRAS     I   LOANS




                                                                                             -                www.capitalonebank.com
                                                                                             ~
      NINA FISCHMAN
      703 CARLYLE ST                                                                             ~            l-800-655•BANK(2265)
      WOODMERE NY 115982917

                                                                                                 •
                                                                                             ... 11711
                                                                                                              m.capitalonebank.com


                                                                                                              Vlsil your nearest location


      • New address? Please conlact cus1omer service to update.


ACCOUNT SUMMARY                             FOR PERIOD JANUARY 01, 2016 - MARCH 31 , 2016


Simple Savings [Redacted] :...73~6~4.:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Previous Balance 12/31/15                                $986,146.95           Number of Days in Cycle                                                91
O Deposits/Credits                                             $0.00           Minimum Balance This Cycle                                   $986,146.95
 Interest Paid                                               $122.60           Average Collected Balance                                    $986,176.35
 3 Debits                                                    -$34.33           Interest Earned During this Cycle                                $122.60
 Service Charges                                               $0.00           Interest Paid Year-To-Date                                       $122.60
Ending Balance 03/31/16                                  $986,235.22           Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                       FOR PERIOD JANUARY 01, 2016              - MARCH 31, 2016

. Sim_ple Savings (Redacted] :..73=-6=-4.:__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                              Debit Card
Date                      Amount          Resulting Balance           Transaction Type      Description
01/31                       $41.76              $986,188.71           Credit                Interest paid
01/31                      -$11.69              $986,177.02           Debit                 FED TAX WITHHELD
02/29                       $39.07              $986,216.09           Credit                Interest paid
02/29                      -$10.94              $986,205.15           Debit                 FED TAX WITHHELD
03/31                       $41.77              $986,246.92           Credit                Interest paid
03/31                      -$11.70              $986,235.22           Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                                    PAGE 1 OF 2

Products and seNices are offered by Capilal One, N.A., Member FOIC.
©2016 Capilal One. All rights reserved.                                                                                                MEMBER   G
                                                                                                                                       FDIC 11.,11,
             ca,;,~Jre-           Bank
                                                                      CHECKING     I    SAVINGS   I   CDS   I   IRAS        I     LOANS




      NINA FISCHMAN
                                                                                              @         www.capitalo;eba~k.com

      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                              ©         1-800·&55·BANK (22&5)



                                                                                              @         m.capita1tnebank.tom


                                                                                              @         Visit your local bra~ch




     • New address? Please contact custorror service to update.


ACCOUNT SUMMARY                             FOR PERIOD OCTOBER 01, 2015 - DECEMBER 31, 2015


Simple Savings           [Redacted) ------------------------------
                                    7364
Previous Balance 09/30/15                               $986,057.48           Number of Days in Cycle                                           92
o Deposits/Credijs                                            $0.00           Minimum Balance This Cycle                              $986,057.48
 Interest Paid                                              $124.27           Average Collected Balance                               $986,087.29
 3 Debits                                                   -$34.80           Interest Earned During this Cycle                           $124.27
 Service Charges                                              $0.00           Interest Paid Year-To-Date                                  $521.34
Ending Balance 12/31115                                 $986,146.95           Annual Percentage Yield Earned                                0.05%


ACCOUNT DETAIL                      FOR PERIOD OCTOBER 01, 2015              - DECEMBER 31, 2015


Sim_ple Savi~            [Redacted)-'-7=-36=-4-'---------------------------
                                                                                                                                          Debit Card
Date                     Amount          Resulting Balance           Transaction Type      Description
10/31                      $41.87             $986,099.35            Credit                Interest paid
10/31                     -$11.72              $986,087.63           Debit                 FED TAX WITHHELD
11/30                      $40.52              $986,128.15           Credit                Interest paid
11/30                     -$11.35              $986,11680            Debit                 FED TAX WITHHELD
12/31                      $41.88              $986,158.68           Credit                Interest paid
12/31                     -$11.73              $986,146.95           Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                              PAGE 1 OF2

Branch bank products and services offered by Capital One, N.A.,
Capital One Bank Is a 1rade name or Capital One, N.A. and does no!                                                                 MEMBER   1'.=)
refer to a separalety insured insU\ulion, Member FDIC,~ 2016
Capltal One, All rights reserved.
                                                                                                                                   FDIC     LEHO<~
             ca,;ltal~-
                  7.
                                                                        CHECKING   I   SAVINGS   I   CDS   I   IRAS        I      LOANS

                                   Bank




      NINA FISCHMAN
                                                                                              @        www.capi1alo1ebank.c001

      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                              ©        1-800-GSS-DAHK (22651



                                                                                              @        m.cap1ta1,nebank.tom


                                                                                              @        Vlsil yo11r local braRch




     • New address? Please contact customer service to update.


ACCOUNT SUMMARY                              FOR PERIOD JULY 01, 2015 - SEPTEMBER 30, 2015


Simple savings [Redacted] . : . . . 7 3 = - 6 = - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
Previous Balance 06/30/15                                 $985,968.01         Number of Days in Cycle                                           92
O Deposits/Credits                                              $0.00         Minimum Balance This Cycle                              $985,968.01
Interest Paid                                                 $124.26         Average Collected Balance                               $985,997.83
 3 Debits                                                     -$34.79         Interest Earned During this Cycle                           $124.26
 Service Charges                                                $0,00         Interest Paid Year-To-Date                                  $397.07
Ending Balance 09/30/15                                   $986,057.48         Annual Percentage Yield Earned                                0.05%


ACCOUNT DETAIL                       FOR PERIOD JULY 01, 2015            - SEPTEMBER 30, 2015

Sim_ple Savings [Redacted] !..:73,:.:6::.:4,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                          Debit Card
Date                     Amount           Resulting Balance         Transaction Type      Description
07/31                      $41.87              $986,009.88          Credit                Interest paid
07/31                     -$11.72               $985,998.16         Debit                 FED TAX WITHHELD
08/31                      $41.87               $986,040.03         Credit                Interest paid
08/31                     -$11.72               $986,028.31         Debit                 FED TAX WITHHELD
09/30                      $40,52               $986,068.83         Credit                Interest paid
09/30                     -$11.35               $986,057.48         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                              PAGE 1 OF 2

Branch bank products and services offered by Capilal One, N.A.,
Capital One Bank is a lrnde name or Capllal One, N.A.                                                                              MEMBER   G
and does nol refer lo a separately insured inslilulion,
Member FDIC,© 2015 Capital One, All rights reserved.
                                                                                                                                   FDIC     ,.,;iie,
             ca,;;tal~-
                  7.
                                                                        CHECKING   I   SAVINGS   I   CDS   I   IRAS        I     LOANS
                                    Bank




      NINA FISCHMAN
                                                                                               @       www.capi1alo1ebank.cm1


      7D3 CARLYLE ST
      WOODMERE NY 115982917
                                                                                               ©       1-800·055-BANK <!2•Sl


                                                                                               ®       m.capitaHnelunk.com


                                                                                               @)      Visit your local branch




      • New address? Please contact customer service to update.


ACCOUNT SUMMARY                               FOR PERIOD APRIL 01, 2015 • JUNE 30, 2015


Simple Savings [Redacted] _7;;_36.:...4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Previous Balance 03/31115                                 $985,879.52         Number of Days in Cycle                                          91
o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                             $985,879.52
 Interest Paid                                                $122.91         Average Collected Balance                              $985,909.01
 3 Debits                                                     -$34.42         Interest Earned During this Cycle                          $122.91
 Service Charges                                                $0.00         Interest Paid Year-To-Date                                 $272.81
Ending Balance 06130/15                                   $985,968.01         Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                       FOR PERIOD APRIL 01, 2015            - JUNE 30. 2015

. Sim_ple Savings [Redacted] :..7=.36=.4.:__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance        Transaction Type        Description                             Debit Card No.
04/30                       $40.52               $985,920.04        Credit                  Interest paid
04/30                      -$11.35               $985,908.69        Debit                   FED TAX WITHHELD
05/31                       $41.87               $985,950.56        Credit                  Interest paid
05/31                      -$11.72               $985,938.84        Debit                   FED TAX WITHHELD
06/30                       $40.52               $985,979.36        Credit                  Interest paid
06/30                      -$11.35               $985,968.01        Debit                   FED TAX WITHHELD




                                                           Thank you for banking with us.                                             PAGE 1 OF 2

Branch bank products and services offered by Capital One, N.A.,
Capital One Bank Is a lrade name of Capilal One, N.A.                                                                             MEMBER   A
and does nol refer to a separalely ins.ured inslituUon,
Member FDIC,© 2015 Capital One, All rights reserved.
                                                                                                                                  FDIC ,..,1il,
             ca.;l,,~-                                                 CHECKING   I   SAVINGS   I   CDS   I   IRAS      I     LOANS

                                   sank




       NINA FISCHMAN
                                                                                             @        www.capitalo1ebank.coot

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                             ©        1-800-055-BANK 1!265)



                                                                                             ®        m.capttaltnel>ank.com


                                                                                             @)       Visllyourfocalb1anch




     • New address? Please contact customer service to update.


ACCOUNT SUMMARY                              FOR PERIOD JANUARY 01, 2015 - MARCH 31, 2015


Simple Savings [Redacted] .:...73=-6'---4-'-----------------------------
Previous Balance 12/31114                                $985,771.59         Number of Days in Cycle                                         90
O Deposits/Credits                                             $0.00         Minimum Balance This Cycle                            $985,771.59
 Interest Paid                                               $149.90         Average Collected Balance                             $985,814.11
 3 Debits                                                    -$41.97         Interest Earned During this Cycle                         $149.90
 Service Charges                                               $0.00         Interest Paid Year-To-Date                                $149.90
Ending Balance 03/31/15                                  $985,879.52         Annual Percentage Yield Earned                              0.06%


ACCOUNT DETAIL                      FOR PERIOD JANUARY 01, 2015             - MARCH 31, 2015

_Sim_ple Savings [Redacted] ~73=--6=--4.:....__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance        Transaction Type      Description                              Debit Card No.
01/31                      $70.22                  $985,841.81     Credit                Interest paid
01/31                     -$19.66                  $985,822.15     Debit                 FED TAX WITHHELD
02128                      $37.81                  $985,859.96     Credit                Interest paid
02/28                     -$10.59                  $985,849.37     Debit                 FED TAX WITHHELD
03/31                      $41.87                  $985,891.24     Credit                Interest paid
03/31                     -$11.72                  $985,879.52     Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF 2

Branch bank products and services offered by Capital One, N.A.,
Capital One Bank Is a trade name of Capital One, N.A.                                                                           MEMBER   G
and does not refer to a separately inwred insli!ulion,
Member FDIC,© 2015 Capllal One, All righls reserved.
                                                                                                                                FDIC ,.,...~
               ca,;;tal~-                                                        CHECKING     I   SAVINGS   I   CDS     I   IRAS        I     LOANS
                                    7.
                                     Bank




       NINA FISCHMAN
                                                                                                          @         www.capi!aloaebank.cun

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                                          Ci)       1·800-GSS-DANK (2265)



                                                                                                          ®         m.capllaltnebank.com


                                                                                                          @         Visit your local branch




      • New address? Please conlacl cus1orner service to update.


 IMPORTANT MESSAGES
  ________
,We'Ve included a'Mretransfer disclosure_.:   __
                                         for your reading     ___________________________
                                                            pleasure.
                                                        .:..:._                                                                                                  /



ACCOUNT SUMMARY                                      FOR PERIOD OCTOBER 01, 2014 • DECEMBER 31, 2014


Simple savings [Redacted] .:_7.::_3_:_64.:..:....-,---------------------------
Previous Balance 09/30114                                          $985,592.71            Number of Days in Cycle                                           92
O Deposits/Credits                                                       $0.00            Minimum Balance This Cycle                              $985,592.71
Interest Paid                                                          $248.45            Average Collected Balance                               $985,652.32
3 Debits                                                               -$69.57            Interest Earned During this Cycle                           $248.45
Service Charges                                                          $0.00            Interest Paid Year-To-Date                                  $985.44
Ending Balance 12/31/14                                            $985,771.59            Annual Percentage Yield Earned                                0.10%


ACCOUNT DETAIL                            FOR PERIOD OCTOBER01,2014 • DECEMBER'.31,2014

. SimpleSavil!s.~JRedacted] e.. 13=-6=-4.:. . . . _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                          Amount              Resulting_ Balance            Transaction TJlee     Descrletion                                Debit Card No.
10/31                           $83.71                       $985,676.42        Credit                Interest paid
10/31                          -$23.44                       $985,652.98        Debit                 FED TAX WITHHELD
11/30                           $81.02                       $985,734.00        Credit                Interest paid
11/30                          -$22.69                       $985,711.31        Debit                 FED TAX WITHHELD
12/31                           $83.72                       $985,795.03        Credit                Interest paid
12/31                          -$23.44                       $985,771.59        Debit                 FED TAX WITHHELD




                                                                        Thank you for banking with us.                                              PAGE 1 OF 2

Branch bank products and services olfered by Capilal One, NA,
Capital One Bank is a 1rade name of Capllal One, N.A.                                                                                          MEMBER   @
and does nol refer lo a separalely inwred inslitulion,
Member FDIC,© 2015 Capital One, All 1ights rese,ved.
                                                                                                                                               FDIC ";,11.-,
             ca,;;,~~-            sank
                                                                    CHECKING    I   SAVINGS   I   CDS   I   IRAS         I     LOANS




       NINA FISCHMAN
                                                                                            ®       W\1/W.capilalo~ehtmk.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                            CD •·•"'·••'·••·· .,.•,
                                                                                            @       m.capi1alonebank.tom


                                                                                            @)      Vlsil yo11, focal branch




     • New address? Please conlact customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD JULY 01. 2014 - SEPTEMBER 30, 2014


Simple Savings [Redacted] ~7.::36.::4::__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                        $985,413.86   Number of Days in Cycle                     92
Previous Balance 06/30/14
o Deposits/Credits                            $0.00   Minimum Balance This Cycle        $985,413.86
Interest Paid                               $248.41   Average Collected Balance         $985.4 73.46
                                            -$69.56   Interest Earned During this Cycle     $248.41
3 Debits
Service Charges                               $0.00   Interest Paid Year-To-Date            $736.99
Ending Balance 09/30/14                 $985,592.71   Annual  Percentage  Yield Earned        0.10%


ACCOUNT DETAIL                      FOR PERIOD JULY 01, 2014            SEPTEMBER 30. 2014


. Simple savir1_gs [Redacted] . , _ 7 : : : . 3 6 : : : . 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount           Resulting Balance        Transaction Type    Description                                Debit Card No.
07/31                      $83.70                  $985,497.56     Credit              Interest paid
07/31                     -$23.44                  $985,474.12     Debit               FED TAX WITHHELD
08/31                      $83.70                  $985,557.82     Credit              Interest paid
08/31                     -$23.44                  $985,534.38     Debit               FED TAX WITHHELD
09/30                      $81.01                  $985,615.39     Credit              Interest paid
09/30                     -$22.68                  $985,592.71     Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF2

Branch bank products and services offered by Capital One, N.A.,
Capital One Bank Is a lrade name or Capital One, N.A.                                                                           MEMBER   @
snd does no! refer to a separalely insured institution,
Member FDIC,@ 2014 Capital One, Al! righls reserved.
                                                                                                                                FDIC     ,,.,,.ii<,
               Ca~-                                                     CHECKING [ SAVINGS        I   CDS    I   IRAS       I     LOANS
                 Bank




        NINA FISCHMAN                                                                           @       www.c.1pJtalo1eb3nk.com

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                ©       1-800-655-BANK !2265)



                                                                                                ®       m.caprta1•nebank,tom


                                                                                                @)      Yisil your local branch



       • New address? Please contact customer seivice to update.


 ACCOUNT SUMMARY                               FOR PERIOD APRIL 01, 2014 - JUNE 30, 2014


Simple Savings [Redacted] 7364
Previous Balance 03/31/14
                                               ------------------------------
                                                  $985,236.98 Number of Days in Cycle 91
O Deposits/Credtts                                              $0.00          Minimum Balance This Cycle                            $985,236.98
 Interest Paid                                                $245.66          Average Collected Balance                             $985,295.93
3 Debits                                                      -$68.78          Interest Earned During this Cycle                         $245.66
Service Charges                                                 $0.00          Interest Paid Year-To-Date                                $488.58
Ending Balance 06/30/14                                   $985,413.86          Annual Percentage Yield Earned                              0.10%


ACCOUNT DETAIL                        FOR PERIOD APRIL 01. 2014           - JUNE 30, 2014


. Sim_ple savings [Redacted] . c . . 7 = - 3 6 = - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount           Resulting Balance       Transaction Type        Description                              Debit Card No.
04/30                       $80.98                $985,317.96       Credit                  Interest paid
04/30                      -$22.67                $985,295.29       Debit                   FED TAX WITHHELD
05/31                       $83.69                $985,378.98       Credit                  Interest paid
05/31                      -$23.43               $985,355.55        Debit                   FED TAX WITHHELD
06/30                       $80.99               $985,436.54        Credit                  Interest paid
06/30                      -$22.68               $985,413.86        Debit                   FED TAX WITHHELD




                                                           Thank you for banking with us.                                             PAGE 1 OF 2
Branch bank producls and services olfered by Capilal One, N.A..
Capi!al One Bank Is a trade name of Capllal One, N.A.                                                                             MEMBER   f=}
and does not refer to a separately insured instilution,
Member FDIC,© 2014 Capital One, AU righls rese1ved.                                                                               FDIC     cli,'/ie~
                                                                   CHECKING     I   SAVINGS   I   CDS    I   IRAS       I     LOANS




                                                                                           @
                                                                                           w
                                                                                                     www.capi1aloRebank.can
      NINA FISCHMAN
      703 CARLYLE ST                                                                                 1,800-655-BAffK (2265}
      WOODMERE NY 115982917
                                                                                           ®         m.capitalenebank.eom


                                                                                           @)        Visit youtlocal btanch




     • New address? Please contact customer seivice to update.


ACCOUNT SUMMARY                              FOR PERIOD JANUARY 01, 2014 - MARCH 31, 2014


Simple Savings [Redacted] 7 = - - 3 = - - 6 = - 4 ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
Previous Balance 12/31/13       $985,062.08      Number of Days in Cycle                              90
O Deposits/Credits                    $0.00      Minimum Balance This Cycle                 $985,062.08
Interest Paid                       $242.92      Average Collected Balance                  $985,120.31
 3 Debits                           -$68.02      lnlerest Earned During this Cycle              $242.92
Service Charges                       $0.00      Interest Paid Year-To-Date                     $242.92
Ending Balance 03/31/14         $985,236.98      Annual Percenlage Yield Earned                   0.10%


ACCOUNT DETAIL                      FOR PERIOD JANUARY 01, 2014            - MARCH 31, 2014

Simple Savi~ [Redacted] . , c 7 3 : : . : 6 = - - = 4 ' - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount           Resulting Balance      Transaction Type     Description                               Debit Card No.
01/31                       $83.67                  $985,145.75   Credit               Interest paid
01/31                      -$23.43                  $985,122.32   Debit                FED TAX WITHHELD
02/28                       $75.57                  $985,197.89   Credit               Interest paid
02/28                      -$21.16                  $985,176.73   Debit                FED TAX WITHHELD
03/31                       $83.68                  $985,260.41   Credit               Interest paid
03/31                      -$23.43                  $985,236.98   Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.                                            PAGE 1 OF 2

Branch bank producls and sefVi~s offered by Capital One, NA,
Capital One Bank Is a lrade name of Capilal One, NA                                                                            MEMBER   G
and does not refer to a separately insured institution,
Member FDIC,© 2014 Capital One, All righls rese1ved.
                                                                                                                               FDIC ~.,;;;.,
             Ca~-                                                      CHECKING   I   SAVINGS   I    CDS    I   IRAS   I   LOANS

                                   Bank




      NINA FISCHMAN
                                                                                         @      www.capitalonebank.com
                                                                                                    Go green with on/me statements
      703 CARLYLE ST
      WOODMERE NY 115982917                                                              @          1-800-655-BANK (2265)


                                                                                         @          m. capita Ion ebanK .com




     • New address? Please co rtact customer service to update.
                                                                                         ft@r
                                                                                         ~      ---------~
                                                                                                Visit your local branch




ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 01, 2013 - DECEMBER 31, 2013


Simple Savings [Redacted] ---73__6_4_.,..,..,---,--,-,----,-,---.,-,---,,..------------
Previous Balance 09/30/13                                $984,883.32         Number of Days in Cycle                                        92
o Deposits/Credits                                             $0.00         Minimum Balance This Cycle                           $984,883.32
Interest Paid                                                $248.27         Average Collected Balance                            $984,942.89
3 Debits                                                     -$69.51         Interest Earned During this Cycle                        $248.27
Service Charges                                                $0.00         Interest Paid Year-To-Date                               $984.73
Ending Balance 12/31/13                                  $985,062.08         Annual Percentage Yield Earned                             0.10%


ACCOUNT DETAIL                      FOR PERIOD OCTOBER 01, 2013 - DECEMBER 31, 2013

Simple Savings [Redacted] :..7.,c3.,c64.:.__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance        Transaction Type      Description                              Debit Card No.
10/31                      $83.65               $984,966.97        Credit                Interest paid
10/31                     -$23.42               $984,943.55        Debit                 FED TAX WITHHELD
11/30                      $80.96               $985,024.51        Credit                Interest paid
11/30                     -$22.67               $985,001.84        Debit                 FED TAX WITHHELD
12/31                      $83.66               $985,085.50        Credit                Interest paid
12/31                     -$23.42               $985,062.08        Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE10F2

Branch bank products and services offered by Capnal One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                            MEMBF.R   G
and does nol refer to a separate¥ Insured insli1u1ion,
Member FDIC,© 2014 Capilal One, All fights 1ese1ved.
                                                                                                                               FDIC      t..11e,
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Bank




       NINA FISCHMAN
                                                                                          @        www.cap,talonebank.com
                                                                                                   Go green with onl,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                              @        1-800·655-BANK (2265)


                                                                                          @        m.capita lonebank.com


                                                                                           f'~~--~
                                                                                             iiID\ Visit your local branch
       • New address1 Please C-Orlact custorrer servioe to update.


ACCOUNT SUMMARY                                FOR PERIOD JULY 01. 2013 - SEPTEMBER 30, 2013


Simple Savings [Redacted] 7364
Previous Ba lance 06/30/13
                                                ------------------------------
                                                   $984,704.60 Number of Days in Cycle 92
o Deposits/Credits                                               $0.00         Minimum Balance This Cycle                     $984,704.60
Interest Paid                                                  $248.23         Average Collected Balance                      $984,764.16
3 Debits                                                       -$69.51         Interest Earned During this Cycle                  $248.23
Service Charges                                                  $0.00         Interest Paid Year-To-Date                         $736.46
Ending Balance 09/30/13                                    $984,883.32         Annual Percentage Yield Earned                       0.10%


ACCOUNT DETAIL                        FOR PERIOD JULY 01, 2013            - SEPTEMBER 30, 2013

Simple Savings [Redacted] .:-7=-36=-4.:......._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resu_ltlng Balance       Transaction Type      Description                       Debit Card No.
07/31                        $83.64               $984,788.24        Credit                Interest paid
07/31                       -$23.42               $984,764.82        Debit                 FED TAX WITHHELD
08/31                        $83.64               $984,848.46        Credit                Interest paid
08/31                      -$23.42                $984,825.04        Debit                 FED TAX WITHHELD
09/30                        $80.95               $984,905.99        Credit                Interest paid
09/30                       -$22.67               $984,883.32        Debit                 FED TAX WITHHELD




                                                             Thank you for banking with us.                                    PAGE 1 OF 2

Brancti bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                        MEMBER   {=)
and does nol refer lo a separalely insured inslitulion,
Member FDIC,© 2013 Capital One, All rlghls reserved.                                                                       FDIC     Wile,
            Ca~·                                                     CHECKING     I   SAVINGS   I    CDS    I   IRAS   I   LOANS

                                 Bank




      NINA FISCHMAN
                                                                                         @          www.cap1talonebank.com
                                                                                                    Go green with online statements

      703 CARLYLE ST
      WOODMERE NY 115982917                                                              @          1-800-655-BANK (2265)


                                                                                         @          m.capitalonebank.com


                                                                                         I@\        Visit your local branch
                                                                                         ~---------'
     • New add1ess? Please coriact customer service to update.


ACCOUNT SUMMARY                            FOR PERIOD APRIL 01, 2013 • JUNE 28, 2013


Simple savings [Redacted] :..73'-6'-4-,-----,-------,----,--,--,------------,-,-
Previous Balance 03/31/13                              $984,527.86            Number of Days in Cycle                                      89
o Deposits/Creclits                                          $0.00            Minimum Balance This Cycle                         $984,527.86
Interest Paicl                                             $245.48            Average Collectecl Balance                         $984,586.76
3 Debits                                                   -$68.74            Interest Earned During this Cycle                      $245.48
Service Charges                                              $0.00            Interest Paid Year-To-Date                             $488.23
Ending Balance 06/28/13                                $984,704.60            Annual Percentage Yield Earned                           0.10%


ACCOUNT DETAIL                     FOR PERIOD APRIL01,2013               • JUNE28,2013

Simple Savings [Redacted] . '. .7::.36::.4.:. . . . _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                    Amount           Resulting Balance        Transaction Type        Description                            Debit Card No.
04/30                      $80.92                 $984,608.78        Credit               Interest paid
04/30                     -$22.66                 $984,586.12        Debit                FED TAX WITHHELD
05/31                      $83.63                 $984,669.75        Credit               Interest paid
05/31                     -$23.42                 $984,646.33        Debit                FED TAX WITHHELD
06/30                      $80.93                 $984,727.26        Credit               Interest paid
06/30                     -$22.66                 $984,704.60        Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.                                           PAGE 1 OF 2

Branch bank products and servtoos offered by Capital One, NA,
Capllal One Bank is a Ira.de narne of Capital One, NA                                                                         MEMBl!R   G
and does nol refer lo a separale!)' Insured lns1ilt.tllon,
Member FDIC,© 2013 Capilal One, All rights reserved.
                                                                                                                              FDIC      tii,//le~
              Ca~-                                                                     CHECKING               I   SAVINGS              I    CDS    I   IRAS   I   LOANS

                                       Bank




       NINA FISCHMAN                                                                                                     ®                 www.capitalonebank.com
                                                                                                                                           Go green with on/me statements

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                             @                 1-800-655-BANK (2265)


                                                                                                                         @                 m.capitalonebank.com


                                                                                                                         /i:@r             Visit your local branch
                                                                                                                         ~---------'
      • New address? Please cortact customer seivice to update.


IMPORTANT MESSAGES
  ________________________________________
There's achange to the way Items post to your account-starting 2122113. For nore informaton, visit capttalone.corr/Creditsand0ebl1'.                                               /


ACCOUNT SUMMARY                                    FOR PERIOD JANUARY 01, 2013 • MARCH 29, 2013


Simple savings [Redacted] 7364
Previous Balance 12/31/12
                                                    ------------------------------
                                                       $984,353.08 Number of Days in Cycle 88
o Deposits/Credits                                                     $0.00                          Minimum Balance This Cycle                                     $984,353.08
Interest Paid                                                        $242.75                          Average Collected Balance                                      $984,411.27
3 Debits                                                             -$67,97                          Interest Earned During this Cycle                                  $242.75
Service Charges                                                        $0,00                          Interest Paid Year-To-Date                                         $242.75
Ending Balance 03/29113                                          $984,527 ,86                         Annual Percentage Yield Earned                                       0.10%


ACCOUNT DETAIL                           FOR PERIOD JANUARY 01, 2013                                - MARCH 29, 2013

Simple Savings               [Redacted] .:..73=-6=-4.:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount             Resulting Balance                    Transaction Type                      Description                               Debit Card No.
01/31                          $83,61                     $984,436.69                Credit                                Interest paid
01/31                         -$23,41                     $984,413.28                Debit                                 FED TAX WITHHELD
02/28                          $75.52                     $984,488.80                Credit                                Interest paid
02/28                         -$21.15                     $984,467.65                Debit                                 FED TAX WITHHELD
03/31                          $83.62                     $984 ,551,27               Credit                                Interest paid
03/31                         -$23.41                     $984,527.86                Debit                                 FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                     PAGE 1 OF 2

Branch bank products and seNices offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA
and does no! refer to a separately lnsured Jnsli!Ullon.
Member FDIC, © 2013 Capital One, All 1ighls reserved.
               Ca~-                                                   CHl:CKING   I    SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank




        NINA FISCHMAN                                                                    @       www.capitalonebank.com
                                                                                                 Go green with onhne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                            @       1-800-655-BANK (2265)


                                                                                         @       rn.capitalonebank.corn




       • New address? Please cortact customer service to update.
                                                                                          ~----------
                                                                                         I@\     Visit your local branch




 ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 01, 2012 • DECEMBER 31, 2012


Simple Savings [Redacted) _7_36_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Previous Balance 09/30/12          $984,020.06   Number of Days in Cycle                     92
 O Deposits/Credits                      $0.00   Minimum Balance This Cycle        $984,020.06
Interest Paid                          $462.53   Average Collected Balance         $984,138.78
 3 Debits                             -$129.51   Interest Earned During this Cycle     $462.53
Service Charges                          $0.00   Interest Paid Year-To-Date          $2,928.51
Ending Balance 12/31/12            $984,353.08   Annual Percentage Yield Earned          0.19%

ACCOUNT DETAIL                       FOR PERIOD OCTOBER 01, 2012 - DECEMBER 31, 2012

Simple Savings [Redacted] _,_7.:::36.:::4.:.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance        Transaction Type      Description                        Debit Card No.
10/31                     $166.71                   $984,186.77     Credit                Interest paid
10/31                     -$46.68                   $984,140.09     Debit                 FED TAX WITHHELD
11/30                     $161.35                   $984,301.44     Credit                Interest paid
11/30                     -$45.18                   $984,256.26     Debit                 FED TAX WITHHELD
12/31                     $134.47                   $984,390.73     Credit                Interest paid
12/31                     -$37.65                   $984,353.08     Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                    PAGE10F2
Branch bank products and services offered by Capital One, N.A,,
Capital One Bank is a trade name of Capital One. N.A.                                                                     MEMBER   G
and does not refer to a separately Insured inslilutlon.
Member FDIC,© 2013 Capilal One, AH Jighls 1eseNed.                                                                        FDIC     ta,~,
              Ca~-                                                                    CHECKING               I   SAVINGS            I    CDS      I   IRAS   I   LOANS

                                       Sank




       NINA FISCHMAN
                                                                                                                        @               www.cap1talonebank.com
                                                                                                                                        Go green with on/,ne statements

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                            @               1-800-655-BANK (2265)


                                                                                                                        @               m.capitalonebank.com




      • New address? Please cortact customer seivice to update.
                                                                                                                        ~-------
                                                                                                                        fr@r            Visit your local branch




IMPORTANT MESSAGES
We're always aiming to improve your banking experience, so we've tweaked your statement design. You'N see some small changes, but an your info ls still
~ghthere.



ACCOUNT SUMMARY                                   FOR PERIOD JULY 01, 2012 - SEPTEMBER 28, 2012


Simple savings [Redacted] 7 = - 3 = - 6 = - 4 = - - - - - - - - - - - - - - - - - - - - - - - - - - -
Previous Balance 06/30/12      $983,629.11     Number of Days in Cycle                             90
o Deposits/Credits                   $0.00     Minimum Balance This Cycle               $983,629.11
Interest Paid                      $543.00     Average Collected Balance                $983,770.88
3 Debits                          -$152.05     Interest Earned During this Cycle             $543.00
 Service Charges                     $0,00     Interest Paid Year-To-Date                  $2,465.98
Ending Balance 09/28/12        $984,020.06     Annual Percentage Yield Earned                  0.22%

ACCOUNT DETAIL                          FOR PERIOD JULY 01, 2012 - SEPTEMBER 28, 2012

Simple Savings [Redacted] - ' - 7 " - 3 6 " - 4 - ' - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                        Amount              Resulting Balance                    Transaction Type                    Description                                Debit Card No.
07/31                        $215.02                      $983,844.13                Credit                              Interest paid
07/31                        -$60.21                      $983,783.92                Debit                               FED TAX WITHHELD
08/31                        $166.67                      $983,950.59                Credit                              Interest paid
08/31                        -$46.67                      $983,903.92                Debit                               FED TAX WITHHELD
09/30                        $161.31                      $984,065.23                Credit                              Interest paid
09/30                        -$45.17                      $984,020.06                Debit                               FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                     PAGE 1 OF 2

Branch bank products end services one1ed by Capital One, NA.,
Capilal One Bank is a trade name of Capital One, NA                                                                                                               MEMBER   @
and does not refer lo a separate¥ insured inslitutlon,
Member FDIC,© 2012 Capital One, All rights reserved.
                                                                                                                                                                  FDIC     wil<~
              Ca~-                                                                   CHECKING               I   SAVINGS            I   CDS      I   IRAS   I   LOANS

                                       Bank




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917
                                                                                                                      0           1-800-655-BANK (2265)


                                                                                                                                  www.capitalonebank.com
                                                                                                                                  Go green with online statements


                                                                                                                       ~          Visit your local branch




      • New address? Please cortact customer service to update.


IMPORTANT MESSAGES
Wny not stay on top of yol.f money 'M!h Online Banking? Check your balances, pay bills, and even transfer money. Ifs convenient secure, and FREE! start
at capita!onebank_com.




ACCOUNT SUMMARY                                   FOR PERIOD APRIL 01, 2012 - JUNE 29, 2012                                                                            PAGE 1 OF 2


Simple Savings 00005800957364
[Redacted] Balance 03/31/12                                     $983,100.99                         Number of Days in Cycle                                                  90
ODeposits/Credits                                                     $0.00                         Minimum Balance This Cycle                                     $983,100.99
Interest Paid                                                       $733.51                         Average Collected Balance                                      $983,276.98
3 Debits                                                           -$205.39                         Interest Earned During this Cycle                                  $733.51
Seivice Charges                                                       $0.00                         Interest Paid Year-To-Date                                       $1,922.98
Ending Balance 06/29/12                                         $983,629.11                         Annual Percentage Yield Earned                                       0.30%




                                                                   Thank you for banking with us.
Branch bank produc1s and ser1lces offered by Capital One, N.A.,
Capilal One Bank is a trade name of Cepllal One. NA                                                                                                             MEMBER   {=l
and does not refer lo a separately insured inslilution,
Member FDIC,© 2012 Capilal One, All rlghls reseived.
                                                                                                                                                                FDIC     l'.;)."1,',';
                                                                     CHECKING      I   SAVINGS   I   CDS   I   IRAS   I   LOANS




 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD APRIL01,2012               - JUNE29,2012                                           PAGE 2 OF2

 Simple Savings [Redacted) 7364
 Date                    Amount
                                               -------------------------------
                                                     Transaction Type
                                         Resulting Balance            Description Debit Card No.
 04/30                   $241.77              $983,342.76         Credit                 Interest paid
 04/30                   -$67.70              $983,275.06         Debit                  FED TAX WITHHELD
 05/31                   $249.88              $983,524.94         credit                 Interest paid
 05/31                   -$69.97              $983.454.97         Debit                  FED TAX WITHHELD
 06/30                   $241.86              $983,696.83         Credit                 Interest paid
 06/30                   -$67.72              $983,629.11         Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                       MEMBER    @
and does not refer to a separalefy insured institution,
Member FDIC,© 2012 Capllal One, All rights reserved.                                                                      FDIC      ter~~
               Ca~-                                                                       CHECKING                I   SAVINGS             I   CDS       I    IRAS   I   LOANS

                                         Sank



      NINA FISCHMAN
      703 CARLYLE ST                                                                                                         •           1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                                  ~           Available 2417

                                                                                                                                         www.capitalonebank.com
                                                                                                                                         Go green with online statements

                                                                                                                             @           Visit your local branch




      • New address? Please cortact customer service to update.


 IMPORTANT MESSAGES
Online Bill Pay is yoor one place to pay almost anything or anyone. Ifs easy and it's fasl And fs all through one ~b site and pass.....ord. start today al
capilalonebankcom.



·,   _____________________________________                                                                                                                                                 ;




ACCOUNT SUMMARY                                      FOR PERIOD JANUARY 01, 2012 - MARCH 30, 2012                                                                               PAGE 1 OF 2



Simple Savings [Redacted] 7364
Previous Balance 12/31/11                                           $982,244.58                           Number of Days in Cycle                                                     90
O Deposits/Credits                                                        $0.00                           Minimum Balance This Cycle                                        $982,244.58
Interest Paid                                                         $1,189.47                           Average Collected Balance                                         $982,565.63
3 Debits                                                               -$333.06                           Interest Earned During this Cycle                                   $1,189.47
Service Charges                                                           $0.00                           Interest Paid Year-To-Date                                          $1,189.47
Ending Balance 03/30/12                                             $983,100.99                           Annual Percentage Yield Earned                                          0.49%




                                                                       Thank you for banking with us.
Branch bank products and seivices offered by Capital one, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                                                      MEMBER   @
and does no! refer to a separately Insured institution,
Member FDIC,© 2012 Capllal Ona, All righls reserved.
                                                                                                                                                                         FDIC     WIie~
            Ca~·                                                   CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                  Bank

NINA FISCHMAN




ACCOUNT DETAIL                    FOR PERIOD JANUARY 01, 2012            - MARCH 30, 2012                                    PAGE20F2


Simple Savings [Redacted] 7364
Date                   Amount
                                            .:...C..----------------------------
                                      Resulting Balance
                                                   Transaction Type Description Debit Card No.
01/31                  $475.13              $982,719.71         Credit              Interest paid
01/31                 ·$133.04              $982,586.67         Debit               FED TAX WITHHELD
02/29                  $389.35              $982,976.02         Credit              Interest paid
02/29                 -$109.02              $982.867.00         Debit               FED TAX WITHHELD
03/31                  $324,99              $983,191.99         Credit              Interest paid
03/31                   ·$91.00             $983,100.99         Debit               FED TAX WITHHELD




                                                         Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, NA                                                                   MJ;MBER   {=)
and does not refer to a separalefo/ Insured lnst(lullon,
Member FDIC,© 2012 Capilal One, AH rights reserved,
                                                                                                                      FDIC      ta.lie",
               Ca~-                                                                    CHECKING              J   SAVINGS            J   CDS   J   IRAS   J   LOANS
                                        Bank




       NINA FISCHMAN
       703 CARLYLE ST                                                                                                               1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                                                        Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                        @           Visit your local branch




       • New address? Plea&e cortact customer ser,,ice to update.


 IMPORTANT MESSAGES
 HoMay shopping? Check your balance while out and aboutlJl.ffh Mobile Banking, Use our Android or iPhone app or find out roore at
 capialone~nk.con\lmobile.




ACCOUNT SUMMARY                                    FOR PERIOD OCTOBER 01, 2011 - DECEMBER 30, 2011                                                                     PAGE 1 OF 2


Simple Savings 00005800957364
[Redacted) Balance 09/30/11                                     $980,947.17                          Number of Days in Cycle                                               91
 0 Deposits/Credits                                                   $0.00                          Minimum Balance This Cycle                                  $980,947.17
 Interest Paid                                                    $1,801.97                          Average Collected Balance                                   $981,396.06
 3 Debits                                                          -$504.56                          Interest Earned During this Cycle                             $1,801.97
 Service Charges                                                      $0.00                          Interest Paid Year-To-Date                                    $9,348.63
Ending Balance 12/30/11                                         $982,244.58                          Annual Percentage Yield Earned                                    0.73%




                                                                   Thank you for banking with us.
Branch bank products and seNices offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                                                @
                                                                                                                                                              MEMBER
and does not refer lo a Geparalety insured lnslilution.
Member FDIC,© 2012 Capilal One, All 1lghls ,eserved.                                                                                                          FDIC re.'i.,
               Ca~·                                                   CH~CKING        I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                      Sank


 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD OCTOBER 01, 2011           - DECEMBER 30, 2011                                       PAGE 2 OF 2

  Simple Savings [Redacted] 7364
 Date                     Amount          Resulting Balance        Transaction Type         Description                         Debit Card No.
 10/31                    $653.28               $981,600.45        Credit                   Interest paid
 10/31                   -$182,92               $981.417,53        Debit                    FED TAX WITHHELD
 11130                    $564.81              $981,982.34         credit                   Interest paid
 11/30                   -$158.15               $981,824.19        Debit                    FED TAX WITHHELD
 12/31                    $583.88               $982,408.07        Credit                   Interest paid
 12/31                   -$163.49              $982,244.58         Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and seJVices offered by Capital One, N.A.,
Capital One Bank IS a lrade name of Capital One, NA                                                                          MEMRER    {=)
and does not refer lo a separately insured institution,
Member FDIC,© 2012 Capllal One, All 1ights reserved.                                                                         FDIC      t..'11.,
             Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                  Sank




      NINA FISCHMAN
      703 CARLYLE ST                                                                     •      1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                              ~      Available 2417

                                                                                                www.capitalonebank.com
                                                                                                Go green with online statements

                                                                                         @      Visit your local branch




     • New address? Please cortact customer service 10 update.


IMPORTANT MESSAGES




ACCOUNT SUMMARY                             FOR PERIOD JULY 01, 2011 - SEPTEMBER 30, 2011                                        PAGE1OF2


Simple Savings (Redacted] 7364
Previous Balance 06/30/11                                $979,333.76         Number of Days in Cycle                                   92
0 Deposits/Credits                                             $0.00         Minimum Balance This Cycle                      $979,333.76
Interest Paid                                              $2,240.84         Average Collected Balance                       $979,918.41
3 Debits                                                    -$627.43         Interest Earned During this Cycle                 $2,240.84
Service Charges                                                $0.00         Interest Paid Year-To-Date                        $7,546.66
Ending Balance 09/30/11                                  $980,947.17         Annual Percentage Yield Earned                        0.91%




                                                           Thank you for banking with us.
Branch bank products and services offered by Capijal One, N.A.,
Capital One Bank is a lrade name of Capital Ooe, N.A.                                                                     MEMRER   @
and does not refer to a separately Insured Institution,
Member FDIC,© 2011 Capital One, All rights reserved.
                                                                                                                          FDIC     r;."11.,
               Ca~-                                                   CHECKING        I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Sank


 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD JULY 01, 2011           - SEPTEMBER 30, 2011                                      PAGE 2 OF2

  Simple Savings [Redacted] 7364
  Date                   Amount          Resulting Balance         Transaction Type         Description                         Debit Card No.
 07/31                   $865.40                  $980.199.16      Credit                   Interest paid
 07/31                  -$242.31                  $979,956.85      Debit                    FED TAX WITHHELD
 08/31                   $730.53                  $980,687.38      Credit                   Interest paid
 08/31                  -$204.55                  $980.482.83      Debit                    FED TAX WITHHELD
 09/30                   $644.91                  $981,127.74      Credit                   Interest paid
 09/30                  -$180.57                  $980,947.17      Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capita( One, NA.
and does not refer lo a separately insured institution.
Member FDIC,© 2011 Capital One, All fights reserved.
                 Ca~-                                                                    CHtCKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS

                                          Bank




         NINA FISCHMAN
         703 CARLYLE ST                                                                                                              1-800-655-BANK (2265)
         WOODMERE NY 115982917                                                                                                       Available 2417

                                                                                                                                     www.capitalonebank.com
                                                                                                                                     Go green with online statements

                                                                                                                         9           Visit your local branch




        • New address? Please cor1act customer seivice to update.


  IMPORTANT MESSAGES
  With Direct Deposi~ yoor paycheck is automat~lly put in yoor bank acrounl. 1rs fast. 1rs easy. It's secure. Set up rn,ect Deposit~ your empkiyer today!




 .,   ___________________________________________.
 ACCOUNT SUMMARY                                    FOR PERIOD APRIL 01, 2011 • JUNE 30, 2011                                                                               PAGE1OF2


Simple Savings [Redacted] 7364
Previous Balance 03/31/11                                         $976,686.74                         Number of Days in Cycle                                                   91
 ODeposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                      $976,686.74
 Interest Paid                                                      $2,647.02                         Average Collected Balance                                       $977,572.01
O Debits                                                                $0.00                         Interest Earned During this Cycle                                 $2,647.02
Service Charges                                                         $0.00                         Interest Paid Year-To-Date                                        $5,305.82
Ending Balance 06/30/11                                           $979,333.76                         Annual Percentage Yield Earned                                        1.09%




                                                                    Thank you for banking with us.
Branch bank products and ser,,ices offered by Capital One, N.A.,
Capilal One Bank is a lrade name of Capital One, N.A.                                                                                                                   @
                                                                                                                                                                   MEMBER
and does nol refer to a separalety insured institulion,
Member FDIC,@2011 Capilal One, AU righls reserved,                                                                                                                 FDIC r~.
               Ca~-                                                   CHECKING       I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                    Bank


 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD APRIL 01, 2011              - JUNE 30, 2011                                           PAGE 2 OF 2

  Simple Savings [Redacted] 7364
 Date                    Amount
                                               -------------------------------
                                         Resulting Balance
                                                     Transaction Type Description Debit Card No.
 04/30                   $875.38                 $977,562.12       Credit                  Interest paid
 05/31                   $905.39                 $978,467.51       Credit                  Interest paid
 06/30                   $866.25                 $979,333.76       Credit                  Interest paid




                                                            Thank you for banking with us.
Branch bank producls and services orte,ed by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                          MEMBER    G
and does not refer 10 a separately insured insiitulion,
Member FDIC,© 2011 Capilal One, All 1ighls reserved.                                                                         FDIC      ,e1/it~
              Ca~-                                                                    CHECKING               I   SAVINGS            I   CDS      I       IRAS   I   LOANS

                                       Bank




      NINA FISCHMAN
      703 CARLYLE ST                                                                                                    •          1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                             ~          Available 2417

                                                                                                                                   www.capitalonebank.com
                                                                                                                                   Go green with online statements

                                                                                                                       @           Visit your local branch




      • New address? Please con:acl customer servioe 10 update.


IMPORTANT MESSAGES
                                                                                                                                                     1
V'lhy oot stay on top of yo11 money 'Mth Online Banking? Check your balances, pay bills, and even transfer money. It's convenient, secure, and FREE start
at caprtalonebank.com.




ACCOUNT SUMMARY                                   FOR PERIOD JANUARY 01, 2011 - MARCH 31, 2011                                                                              PAGE1OF2



Simple Savings [Redacted] 7364
Previous Balance 12/31/10                                       $974,027.94                          Number of Days in Cycle                                                     90
0 Deposits/Credits                                                    $0.00                          Minimum Balance This Cycle                                         $974,027.94
Interest Paid                                                     $2,658.80                          Average Collected Balance                                          $974,900.22
O Debits                                                              $0.00                          Interest Earned During this Cycle                                    $2,658.80
 Service Charges                                                      $0.00                          Interest Paid Year-To-Date                                           $2,658.80
Ending Balance 03/31 /11                                        $976,686.74                          Annual Percentage Yield Earned                                           1.11%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capilal One, N.A.,
Capital One Bank tS a lrade name Qf Capital One, NA                                                                                                                  MF.MRFR   {=)
end docs no! refer lo a separate~ insured inslilulion,
Member FDIC,© 2011 Capital One, All rights reserved.
                                                                                                                                                                     FDIC      \'.;!,;//el
               Ca~-                                                  CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS

                 Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD JANUARY 01, 2011          - MARCH 31, 2011                                      PAGE 2 OF 2

  Simple Savings [Redacted) 7364
  Date                   Amount
                                                 -------------------------------
                                                       Transaction Type
                                          Resulting Balance             Description Debit Card No.
 01/31                    $902.11              $974,930.05        Credit              Interest paid
 02/28                    $815,53              $975,745.58        Credit              Interest paid
 03/31                    $941.16              $976,686.74        Credit              Interest paid




                                                           Thank you for banking with us.
Branch bank products and servtces offered by Capital One, N.A.,
Capllal One Bank is a lrade name of Capital One, NA                                                                     MEMRER    @
and does not refer to a separately insured Institution,
Member FDIC,© 2011 Capilal One, All righls reserved.                                                                    FDIC      ~A
                Ca~-                                                                    CHECKING               I   SAVINGS             I   CDS      I   IRAS   I   LOANS
                                         Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                    •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                             ~           Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          @          Visit your local branch




       • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
 Turn off !he Paper and get your statements online! Ifs the safe and convenient way to track your account lransactlons through asecure Web site. Enron at
 capitalOnebank.com.




ACCOUNT SUMMARY                                     FOR PERIOD NOVEMBER 12, 2010 - DECEMBER 31, 2010                                                                        PAGE 1 OF2


Simple savings [Redacted] 7364
Previous Balance 11/12/10                                              $0.00                          Number of Days in Cycle                                                   50
1 Deposits/Credits                                               $972,574.68                          Minimum Balance This Cycle                                             $0.00
 Interest Paid                                                     $1,453.26                          Average Collected Balance                                       $972,916.90
o Debits                                                               $0.00                          Interest Earned During this Cycle                                 $1,453.26
Service Charges                                                        $0.00                          Interest Paid Year-To-Date                                        $1,453.26
Ending Balance 12/31/10                                          $974,027.94                          Annual Percentage Yield Earned                                        1.10%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a Irade name of Capital One, NA                                                                                                                MEMBER    G
and does ool refer to a separately insured inslilulion.
Membe1 FDIC,© 2011 Capital One, All rights reserved.                                                                                                               FDIC      ::.;;,i.,
                Ca~-                                                  CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                  sank

 NINA FISCHMAN




ACCOUNT DETAIL                          FOR PERIOD NOVEMBER 12, 2010          - DECEMBER 31, 2010                                PAGE 2 OF2

 Simple Savings [Redacted) 7364
 Date                  Amount
                                                   -------------------------------
                                            Resulting Balance
                                                         Transaction Type Description Debit Card No.
 11/12              $972,574.68                      $972,574.68   Deposit             Customer deposit
 11/30                  $551.98                      $973,126.66   Credit              Interest paid
 12/31                  $901.28                      $974,027.94   credit              Interest paid




                                                            Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                     MEMRER    @
and does not refer lo a separalety insured fnstilulion,
Member FDIC,© 2011 Capl!al One, A!I rights reserved.                                                                    FDIC      ::..&.~
Exhibit G
              ca;,a,J:e-       7.
                                    Bank
                                                                         CHECKING     I   SAVINGS       I   CDS    I   IRAS      I   LOANS




       NINA FISCHMAN
                                                                                               II!           www.capilalonebank.com

       703 CARLYLE ST
                                                                                               ~             1-800-655-BANK (2265)
       WOODMERE NY 11598-2917

                                                                                               •....        m.capltalonebank.com


                                                                                                11711        Vi,il your nearest loca11on
                                                                                               =
      • New address? Please contact customer seivice to update.


 ACCOUNT SUMMARY                             FOR PERIOD MAY 06, 2017 - JUNE 07, 2017


High Yield Checking [Redacted]                         3918
Previous Balance 05/05/17                               $493,923.87              Number of Days in Cycle                                             33
O Deposits/Credits                                            SO.DO              Minimum Balance This Cycle                                       $0.00
 Interest Paid                                                $0.00              Average Collected Balance                                 $467,927.87
1 Checks/Debits                                        -$493,923.87              Interest Earned During this Cycle                                $0.00
Service Charges                                               $0.00              Interest Paid Year-To-Date                                    $805.95
Ending Balance 06/07 /17                                      $0.00              Annual Percentage Yield Earned                                  0.00%


ACCOUNT DETAIL                      FOR PERIOD MAY 06, 2017               - JUNE 07, 2017


High Yield Checking_(Redacted]                       =-39=-1.:..:8=-------------------------
Date                   Amount             Resulting Balance            Transaction Type     Description                                       Debit Card
05/24             -$493,923.87                         $0.00           Debit                Transfer Debit TO [RedactedJ9044




                                                           Thank you for banking with us.                                                  PAGE 1 OF2

Produc(s and seivices are offered by Capital One, N.A., Member FDIC.
©2017 Capilal One. All righls reserved.                                                                                              MEMBER    (=)
                                                                                                                                     FDIC       L<NOi°R
                                                                         CHECKING     I   SAVINGS            I   CDS    I   IRAS      I     LOANS




                                                                                               -                  www.tapitalonebank.eom
       NINA FISCHMAN                                                                           "'!!!i'!!!"'
       703 CARLYLE ST
                                                                                                   ~              1·800-655•BANK (2265)



                                                                                                   •
       WOODMERE NY 11598-2917

                                                                                                                 m.capita fonel:lank.<:om

                                                                                               ~
                                                                                                   IIJl'II        Visil your nearest location
                                                                                               =
       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD APRIL 08, 2017 - MAY 05, 2017


High Yield Checking [Redacted]                         3918
Previous Balance 04/07/17                                $493,814.77             Number of Days in Cycle                                                  28
O Deposits/Credits                                             $0.00             Minimum Balance This Cycle                                     $493.814.77
Interest Paid                                                $151.53             Average Collected Balance                                      $493,814.77
1 Checks/Debits                                              -$42.43             Interest Earned During this Cycle                                  $151.53
Service Charges                                                $0.00             Interest Paid Year-To-Date                                         $805.95
Ending Balance 05/05/17                                  $493,923.87             Annual Percentage Yield Earned                                       0.40%


ACCOUNT DETAIL                      FOR PERIOD APRIL 08, 2017              - MAY 05, 2017

High Yield Checking_[Redacted]                        3918
                                                      -----------------------------
                                                                               Debit Card
Date                     Amount           Resulting Balance            Transact/on Type     Description
05/05                    $151.53                   $493,966.30         Credit               Interest paid
05/05                    -$42.43                   $493,923.87         Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                       PAGE 1 OF 2
Products and se,v~s are offered by Capital One, N.A., rvlember FDIC.
©2017 Capital Ona. AU rights reseNed.                                                                                                            '(=}
                                                                                                                                            MEMPER

                                                                                                                                            FDIC """'"
              ca,;ltal~-                                              CHECKING       I   SAVINGS           I   CDS    I   IRAS      I   LOANS
                               7Bank




       NINA FISCHMAN
                                                                                                !Ill            www.capitalonehank.com

       703 CARLYLE ST
                                                                                                ~               1·800•655•8ANK(2265)



                                                                                                •
       WOODMERE NY 11598-2917



                                                                                                ...
                                                                                                11::,,11
                                                                                                =
                                                                                                                m.capitalonebank.com


                                                                                                                Visit your nearest location


      • New address? Please conlact customer se1Vice to update.


 ACCOUNT SUMMARY                            FOR PERIOD MARCH 08, 2017 • APRIL 07, 2017


High Yield Checking [Redacted]                        3918
Previous Balance 03/07 /17                              $493,694.01             Number of Days in Cycle                                                 31
0 Deposits/Credits                                            $0.00             Minimum Balance This Cycle                                    $493,694.01
 Interest Paid                                              S167.72             Average Collected Balance                                     $493,694.01
1 Checks/Debits                                             -$46.96             Interest Earned During this Cycle                                 $167. 72
 Service Charges                                              $0,00             Interest Paid Year-To-Date                                        $654.42
Ending Balance 04/07/17                                 $493,814.77             Annual Percentage Yield Earned                                      0.40%

ACCOUNT DETAIL                     FOR PERIOD MARCH 08, 2017                 - APRIL 07, 2017

High Yield CheckingJRedacted]                    _3_9~18_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                    Amount           Resulting Balance    Transaction Type Description         Debit Card
04/07                   $167.72                   $493,861.73       Credit                 Interest paid
04/07                   -$46.96                   $493,814.77       Debit                  FED TAX WITHHELD




                                                          Thank you for banking with us.                                                      PAGE 1 OF2

Products and seivices are oUEred by Capital Ooe, NA, Member FDIC.
©2017 Capilal One. AU rights reserved.                                                                                                  MEMBER    '(=)"
                                                                                                                                        FDIC      L'iNP£A
               ca,;;tal~-                                               CHECKING     I   SAVINGS       I   CDS    I   IRAS      I   LOANS
                                7Bank




       NINA FISCHMAN
                                                                                              I!!           www.tapitalonebank.com

       703 CARLYLE ST
       WOODMERE NY 11598-2917
                                                                                              ~             1·800•655•BANK 12265)




                                                                                              ...
                                                                                               D
                                                                                               11711
                                                                                                           m.capitalonebank.com


                                                                                                            Visit yoor nearest location


       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD FEBRUARY 08, 2017 · MARCH 07, 2017

High Yield Checking [Redacted]                         3918
Previous Balance 02/07/17                                $493,584.96            Number of Days in Cycle                                             28
O Deposits/Credits                                             $0.00            Minimum Balance This Cycle                                $493,584.96
 Interest Paid                                               $151.46            Average Collected Balance                                 $493,584.96
1 Checks/Debits                                              -$42.41            Interest Earned During this Cycle                             $151.46
Service Charges                                                $0.00            Interest Paid Year-To-Date                                    $486.70
Ending Balance 03/07 /17                                 $493,694.01            Annual Percentage Yield Earned                                  0.40%


ACCOUNT DETAIL                      FOR PERIOD FEBRUARY 08. 2017 - MARCH 07, 2017


High Yield Checking_[Redacted]                        =-3=-9=-18=--------------------------
Date                     Amount           Resulting Balance           Transaction Type     Description                                       Debit Card
03/07                    $151.46               $493,736.42            Credit               Interest paid
03/07                    -$42.41               $493,694.01            Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                 PAGE 1 OF 2
Products and se,v~s are ofr.ered by Capilal One, N.A., Member FOIC.
©2017 Capital Om~. Al! righls reserved.                                                                                             MEMBER    G
                                                                                                                                    FDIC       UNDER
              ca.;ital~-                                                     CHECKING   I   SAVINGS           I   CDS    I   IRAS      I   LOANS
                                7Bank




                                                                                                 -                 www.capitaJonebank.com
       NINA FISCHMAN                                                                             "!!!i!!!!!"
       7D3 CARLYLE ST
                                                                                                     ~             1-800·655-DANK\2265)



                                                                                                 •...
       WOODMERE NY 11598-2917

                                                                                                                   m.capitalonebank.com


                                                                                                     IIJ'II        Visil your nearest loca1ion


       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD JANUARY 10, 2017 - FEBRUARY 07, 2017


High Yield Checking (Redacted]                         3918
Previous Balance 01 /09/17                               $493.472.04               Number of Days in Cycle                                                29
o Deposits/Credits                                             $0.00               Minimum Balance This Cycle                                    $493,472.04
 Interest Paid                                                     $156.83         Average Collected Balance                                     $493,472.04
1 Checks/Debits                                                    -$43.91         Interest Earned During this Cycle                                 $156.83
 Service Charges                                                     $0.00         Interest Paid Year-To-Date                                        $335.24
Ending Balance 02/07 /17                                 $493,584.96               Annual Percentage Yield Earned                                      0.40%


ACCOUNT DETAIL                      FOR PERIOD JANUARY 10, 2017                  - FEBRUARY 07. 2017


High Yield Checking (Redacted] - ' - - 3 9 " - 1 - ' - 8 ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount           Resulting Balance              Transact/on Type     Description                                           Debit Card
02/07                    $156.83                   $493,628.87           Credit               Interest paid
02/07                     -$43,91                  $493,584.96           Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                        PAGE 1 OF2

Products and seivices are offered by Capital One, NA, Member FOIC.
©2017 Capital One. AU righls resef\led.                                                                                                    MEMBER    '(=}
                                                                                                                                           FDIC       c1.o1,
               ca,;,tal~-
                    7.
                                                                       CHECKING     I   SAVINGS          I   CDS   I   IRAS      I   LOANS
                                    Bank




                                                                                             -                www.capitalonehank.com
       NINA FISCHMAN                                                                         ""!!!'l!!!"'
       703 CARLYLE ST
                                                                                                 ~            1·800-655-BANK12265)



                                                                                             •...
       WOODMERE NY 11598-2917

                                                                                                             m.caphalonebank.com


                                                                                                 11711       ViSil your nearest localion


       • New address? Please conlacl cus1omer seivice 10 update.


 ACCOUNT SUMMARY                             FOR PERIOD DECEMBER 08, 2016 · JANUARY 09, 2017


High Yield Checking [Redacted]                         3918
Previous Balance 12/07 /16                               $493,343.58           Number of Days in Cycle                                               33
 o Deposits/Credits                                            $0.00           Minimum Balance This Cycle                                  $493,343.58
 Interest Paid                                               $178.41           Average Collected Balance                                   $493,343.58
 1 Checks/Debits                                             -$49.95           Interest Earned During this Cycle                               $178.41
 Service Charges                                               $0.00           Interest Paid Year-To-Date                                      $178.41
Ending Balance 01109117                                  $493.472.04           Annual Percentage Yield Earned                                    0.40%

ACCOUNT DETAIL                      FOR PERIOD DECEMBER 08, 2016               · JANUARY 09. 2017

High Yield Checking_[Redacted]                    _3_91_8_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance    Transaction Type Description        Debit Card
01/09                     $178.41                  $493,521.99        Credit              Interest paid
01/09                     -$49.95                  $493,472.04        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.                                                  PAGE 1 OF 2
Products and seNices are ofrered by Capital One, N.A., Member FDIC.
©2017 Capilal One. AU iighls reserved.                                                                                               MEMBER    f=)'
                                                                                                                                     FDIC      LENO<R
               Ca~-                                                   CHECKING   I   SAVINGS         I    CDS    I   IRAS      I   LOANS
                 7.
                  Bank




                                                                                          -                www.capitalonebank.com
       NINA FISCHMAN                                                                      ""!!!!i!!!!!'
       7D3 CARLYLE ST
                                                                                           ~               l-600-655-BANK!2265)



                                                                                            •
       WOODMERE NY 11598-2917



                                                                                          ...
                                                                                          =
                                                                                           11711
                                                                                                          m.capitalonebank.com


                                                                                                           Visit your nearest localion


       • New address? Please conlacl cuslomer service 10 update.


 ACCOUNT SUMMARY                             FOR PERIOD NOVEMBER 08, 2016 · DECEMBER 07, 2016


High Yield Checking [Redacted]                         3918
Previous Balance 11 /07 /16                             $493,226.82         Number of Days in Cycle                                                30
 O Deposits/Credits                                           $0.00         Minimum Balance This Cycle                                   $493,226.82
 Interest Paid                                              $162.16         Average Collected Balance                                    $493,226.82
1 Checks/Debits                                             ·$45.40         Interest Earned During this Cycle                                $162.16
 Service Charges                                              $0.00         Interest Paid Year-To-Date                                       $167.57
Ending Balance 12/07/16                                 $493,343.58         Annual Percentage Yield Earned                                     0.40%


ACCOUNT DETAIL                       FOR PERIOD NOVEMBER 08. 2016           • DECEMBER 07, 2016

High Yield Checking_[Redacted]                    _3_9~18
                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                                      Resulting Balance                                        Debit Card
                          Amount                              Transaction Type Description
12/07                     $162.16              $493,388.98    Credit           Interest paid
12107                     -$45.40              $493,343.58    Debit            FED TAX WITHHELD




                                                           Thank you for banking with us.                                                PAGE 1 OF 2
Products and se1Vw;8s a,e olfered by Capilal One, NA, Member FOIC.
©2016 Capilal One. All rights reseNed.                                                                                             MEMBER    1=)
                                                                                                                                   FDIC      L<NDER
               ca,;;tal~-
                    7.
                                                                          CHECKING [ SAVINGS                 I   CDS [ IRAS           I   LOANS
                                    Bank




       NINA FISCHMAN
       7D3 CARLYLE ST
       WOODMERE NY 11598-2917
                                                                                               --


                                                                                                    ~
                                                                                                                  www.capitalonehank.com


                                                                                                                  1-800•655-BANK(2265)



                                                                                                    0             m.capitalonebank.com

                                                                                                .....
                                                                                                    11:,11        Visit your nearest localion
                                                                                                =
       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD NOVEMBER 07, 2016 - NOVEMBER 07, 2016


High Yield Checking (Redacted)                         3918
Previous Balance 11 /07 /16                                     $0.00             Number of Days In Cycle                                                   1
 1 Deposits/Credits                                       $493,221.41             Minimum Balance This Cycle                                           $0.00
 Interest Paid                                                  $5.41             Average Collected Balance                                     $493,221.41
o Checks/Debits                                                 $0.00             Interest Earned During this Cycle                                    $5.41
 Service Charges                                                $0.00             Interest Paid Year-To-Date                                           $5.41
Ending Balance 11 /07 /16                                 $493,226.82             Annual Percentage Yield Earned                                      0.40%

ACCOUNT DETAIL                       FOR PERIOD NOVEMBER 07, 2016                 - NOVEMBER 07, 2016

High Yield CheckingJRedacted)                         ~3_9~18~-------------------------
Date                      Amount          Resulting Balance             Transaction Type     Description                          Debit Card
11/07              $493,221.41                     $493,221.41          Credit               Phone transfer credit FR [Redacte<1J7354
11/07                    $5.41                     $493,226.82          Credit               Interest paid




                                                           Thank you for banking with us.                                                       PAGE 1 OF 2
Products and servkes are offered by Capilal Of'le, N.A., Member FDIC.
©2016 Capilal One. All righls reserved.                                                                                                   MEMBER    G
                                                                                                                                          FDIC      LENDER
Exhibit H
   ca;ita1dfe·
         7
                                          Private Banking                                           Deposit5ervices !TrustAccounts ILending




       NINA FISCHMAN
       703 CARLYLE ST
       WOODMERE NY 115982917




                                                                                        Contact your Private Banker 1o discuss your
       • New address? Please oortact custorrw,r service lo update.                      presenl and fulure needs. They are able to help you with
                                                                                        deposit, cuslom lending and wealth planning services.



 ACCOUNT SUMMARY                               FOR PERIOD MAY 11,2019 - JUNE 12,2019


Wealth Mgt Int Checking [Redacted] 9060
Previous Balance 05/10/19                                  $134,568.12         Number of Days in Cycle                                                 33
O Deposits/Credits                                               $0.00         Minimum Balance This Cycle                                           $0.00
Interest Paid                                                    $2.95         Average Collected Balance                                     $134,568.12
2 Checks/Debits                                           -$134,571.07         Interest Earned During this Cycle                                    $2.95
Service Charges                                                  $0,00         Interest Paid Year-To-Date                                        $297.14
Ending Balance 06/12/19                                          $0,00         Annual Percentage Yield Earned                                      0.20%


ACCOUNT DETAIL                       FOR PERIOD MAY11.2019               - JUNE12,2019

_Wealth Mgt Int Checkin9-[Redacted] 9060
                                                                ---------------------------
                                                                                       Debit Card
Date                    Amount             Resulting Balance         Transaction Type         Description
05/15              -$134,570.36                        -$2.24        Debit                    Customer withdrawal
05/15                      $2.95                        $0.71        Credit                   Interest paid
05/15                     -$0.71                        $0.00        Debit                    FED TAX WITHHELD




                                                             Thank you for banking with us.                                                    PAGE 1 OF 2
WeaHh Management deposit and lending products and services
offered by Capital One, NA, Capttal One Bank is a trade name of                                                                        Mt:MRF.R    G
Capital Orte, N.A. and does nQt refer lo a separately insured
inslilulion, Member FDIC, C 2019 Capital One, All rights rese,ved.                                                                     FDIC        t..'1/fi
 Ca~1ot·                                 Private Banking                                            DepositServices ITrustAccounts I Lending
    7




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                         Contac1 your Private Banker 1o discuss your
      • New address? Please oortact customer service 10 update.                          present and future needs. Toey are able to help you wHh
                                                                                         deposil. custom lending and wealth planning services.



ACCOUNT SUMMARY                               FOR PERIOD MAY 11, 2019 - JUNE 12, 2019


Wealth Mgt Int Checking                     [Redacted] 9060
Previous Balance 05/10/19                                  $134,568.12          Number of Days in Cycle                                                 33
O Deposits/Credits                                               $0.00          Minimum Balance This Cycle                                           $0.00
Interest Paid                                                    $2.95          Average Collected Balance                                     $134,568.12
2 Checks/Debits                                           -$134,571.07          Interest Earned During this Cycle                                    $2.95
Service Charges                                                  $0.00          Interest Paid Year-To-Date                                        $297.14
Ending Balance 06/12/19                                          $0.00          Annual Percentage Yield Earned                                      0.20%


ACCOUNT DETAIL                       FOR PERIOD MAY 11, 2019             - JUNE 12, 2019


_Wealth 11119! Int Checkin__g_[Redacted] .::.90=-6=--=0=-------------------------
                                                                                                                                                    Debit Card
Date                  Amount               Resulting Balance          Transaction Type          Description
05/15             -$134,570.36                         -$2.24         Debit                     Customer withdrawal
05/15                     $2.95                         $0.71         Credit                    Interest paid
05/15                    -$0.71                         $0.00         Debit                     FED TAX WITHHELD




                                                              Thank you for banking with us.                                                       PAGE 1 OF 2

                                                                                                                                        MEMBER @
Wealth Management deposit and lending products and services
offered by Capital One, N.A., Capital One Bank is a trade name of
Capital One, N.A. and does not refer lo a separately insured
inslilulion, Member FDIC, Cl 2019 Capital One, All rights reserved.
                                                                                                                                        FDIC t'i,rsri
 Ca~1cle·                                 Private Banking                                                 DepositServices ITrustAccounts ILending
    7




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                              Contact your Private Banker to discuss your
      • New address? Please cortact customer servioe to update.                               present and future needs, They are able to help you with
                                                                                              deposit, custom lending and v,iealth planning services.



ACCOUNT SUMMARY                                 FOR PERIOD APRIL 11, 2019 - MAY 10, 2019


Wealth Mgt Int Checking                       [Redacted]            9060
Previous Balance 04/10/19                                    $369,205.40            Number of Days In Cycle                                                   30
1 Deposits/Credits                                            $50,000.00            Minimum Balance This Cycle                                      $134,527.47
Interest Paid                                                     $53.49            Average Collected Balance                                       $325,385.65
4 Checks/Debits                                             -$284,690.77            Interest Earned During this Cycle                                    $53.49
 Service Charges                                                   $0.00            Interest Paid Year-To-Date                                          $294.19
Ending Balance 05/10/19                                      $134,568.12            Annual Percentage Yield Earned                                        0.20%


ACCOUNT DETAIL                         FOR PERIOD APRIL 11, 2019               - MAY 10. 2019

_Wealth Mgt Int Checkin__g_[Redacted] :::9.::.06.::.0:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                 Debit Card
Date                   Amount                Resulting Balance             Transaction Type          Description
04/18               -$77,677 .93                   $291 ,527.4 7           Debit                     Customer withdrawal
04/19                $50,000.00                    $341,527.47             Credit                    TRANSFER DEPOSIT FROM ... 9036
05/07                -$7,000.00                    $334,527.47             Debit                     Customer withdrawal
05/08              -$200,000.00                    $134,527.47             Debit                     Customer withdrawal
05/10                    $53.49                    $134,580.96             Credit                    Interest paid
05/10                   -$12.84                    $134,568.12             Debit                     FED TAX WITHHELD




                                                                 Thank you for banking with us.                                                          PAGE10F2

Wealth Management deposit and lending products and services
offered by Capital One, N.A., Capital One Bank Is a trade name of                                                                             MEMAER       G
Capital One, NA and does not refer to a separately Insured
lnslilulion, IIAember FDl:C, Cl 2019 Capital One, All rights reserved.
                                                                                                                                              FDIC         t.',i//e',
 Ca~1ot·                                Private Banking                                            Deposit5ervices ITrustAccountsl Lending
    7




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                        Contact your P,ivale Banker to discuss your
     • New address? Please cortact customer service to update.                          present and folure needs, They are able to help you with
                                                                                        deposit, custom lending and wealth planning services.



ACCOUNT SUMMARY                              FOR PERIOD MARCH 13, 2019 - APRIL 10, 2019


Wealth Mgt Int Checking                    [Redacted] 9060
Previous Balance 03/12/19                                 $369,160.81         Number of Days in Cycle                                                   29
 O Deposits/Credits                                             $0.00         Minimum Balance This Cycle                                      $369,160.81
Interest Paid                                                  $58.67         Average Collected Balance                                       $369,160.81
1 Checks/Debits                                               -$14.08         Interest Earned During this Cycle                                    $58.67
Service Charges                                                 $0.00         Interest Paid Year-To-Date                                          $240.70
Ending Balance 04/10/19                                   $369,205.40         Annual Percentage Yield Earned                                        0.20%


ACCOUNT DETAIL                      FOR PERIOD MARCH 13, 2019              - APRIL 10, 2019

_Wealth M-9! Int Checkin..9JRedacted] =-90::.:6:..:0::.__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                   Debit Card
Date                     Amount           Resulting Balance          Transaction Type          Description
04/10                      $58.67              $369,219.48           Credit                    Interest pa id
04/10                     -$14.08               $369,205.40          Debit                     FED TAX WITHHELD




                                                             Thank you for banking with us.                                                        PAGE 1 OF2

Wealth Management deposit and lending products and services
offered by Capital One, NA, Capital One Bank is a lrade name of
Capllat One, N.A. a11d does not refer lo a oopera1ely Insured
Institution, Member FDIC, C> 2019 Capital One, All rights resmved.
 ca;ira1cle·
       7
                                        Private Banking                                         DepositServices ITrustAccounts ILending




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                    Contact your Privale Banker lo discuss your
     • New address? Please oortact cuslomer service lo update.                      present and future needs. They are able to help you with
                                                                                    deposit cuslom lending and wealth planning se1Vices.



ACCOUNT SUMMARY                               FOR PERIOD FEBRUARY 13, 2019 - MARCH 12, 2019

Wealth Mgt Int Checking [Redacted] 9060
Previous Balance 02/12/19      $369,117.76                                    Number of Days in Cycle                                               28
ODeposits/Credits                     $0.00                                   Minimum Balance This Cycle                                  $369,117.76
Interest Paid                        $56.64                                   Average Collected Balance                                   $369,117.76
1 Checks/Debits                     -$13.59                                   Interest Earned During this Cycle                                $56.64
Service Charges                       $0.00                                   Interest Paid Year-To-Date                                      $182.03
Ending Balance 03/12/19        $369,160.81                                    Annual Percentage Yield Earned                                    0.20%


ACCOUNT DETAIL                       FOR PERIOD FEBRUARY 13, 2019 - MARCH 12, 2019

_Wealth M---9! Int CheckinJl [Redacted] .::.9.::.06:..:0:...__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                               Debit Card
 Date              Amount    Resulting Balance               Transact/on Type Description
 03/12              $56.64         $369,174.40               Credit           Interest paid
 03/12             -$13.59         $369,160.81               Debit            FED TAX WITHHELD




                                                              Thank you for banking with us.                                                   PAGE 1 OF 2

Wealth Management deposit and lending products and services
offered by Capital One, N.A., Capital Ooe Bank is a trade name of                                                                   MEMBER        (=)
Capital One, NA and does not refer to a separately insured
inslilution, Member FDIC, Q 2019 Capilal One, All rig his reserved.
                                                                                                                                    FDIC          Wb'.."1
 ca;ita1cle·
       7
                                         Private Banking                                             DepositServices ITrustAccounts I Lending




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                          Conlact your Wealth Managemenl Banker lo discuss your
     • New address? Please cortact customer service to update.                            pre:sent and future needs. They are able lo help you with
                                                                                          deposit, custom lending, individual investment management
                                                                                          and wealfh planning services.


ACCOUNT SUMMARY                                FOR PERIOD JANUARY 12. 2019 - FEBRUARY 12. 2019


Wealth Mgt Int Checking [Redacted] 9060
Previous Balance 01/11 /19                                  $369,068.57         Number of Days in Cycle                                                 32
o Deposits/Credits                                                $0.00         Minimum Balance This Cycle                                    $369,068.57
Interest Paid                                                    $64.72         Average Collected Balance                                     $369,068.57
1 Checks/Debits                                                 -$15.53         Interest Earned During this Cycle                                  $64.72
Service Charges                                                   $0.00         Interest Paid Year-To-Date                                        $125.39
Ending Balance 02/12/19                                     $369,117.76         Annual Percentage Yield Earned                                      0.20%


ACCOUNT DETAIL                        FOR PERIOD JANUARY 12, 2019              - FEBRUARY 12, 2019

wealth M_gt Int Checkin.9_[Redacted] =.9=.0G=-o:;________________________
                                                                                                                                                 Debit Card
Date                      Amount            Resulting Balance          Transaction Type          Description
02/12                      $64,72                 $369,133.29          Credit                    Interest paid
02/12                     -$15.53                 $369,117.76          Debit                     FED TAX WITHHELD




                                                               Thank you for banking with us.                                                   PAGE 1 OF 2

                                                                                                                                        MEMBF.R @
Weanh Mall8gement deposit and lending products and services
offered by Capital One, NA, Capital One B~mk is a trade name of
Capllal One, NA and does not refer to a separalely insured
Institution, toJlember F°'C, @2019 Capilal One, All 1ights reserved.
                                                                                                                                        FDIC r.."i.,
      capna                        .I                                                      WEALTH MANAGEMENT
                     7              I                                           Wealth Planning I Private Banking I Trust Accounts I Lending




         NINA FISCHMAN
         703 CARLYLE ST
         WOODMERE NY 115982917




                                                                                       Conlacl your Weall11 Management Banker to discuss your
       • New address? Please contact customer service to update.                       present and fulure needs. They ate able lo help you wilh
                                                                                       deposit, custom lending, individual investment management
                                                                                       and v-Jeallh planning services.


 ACCOUNT SUMMARY                              FOR PERIOD DECEMBER 13, 2018 - JANUARY 11, 2019

Wealth Mgt Int Checking [Redacted] 9060
Previous Balance 12/12/18      $369,022.46                                    Number of Days in Cycle                                               30
o Deposits/Credits                    $0.00                                   Minimum Balance This Cycle                                  $369,022.46
Interest Paid                        $60.67                                   Average Collected Balance                                   $369,022.46
1 Checks/Debits                     -$14.56                                   Interest Earned During this Cycle                                $60,67
Service Charges                       $0.00                                   Interest Paid Year-To-Date                                       $60.67
Ending Balance 01/11/19        $369,068.57                                    Annual Percentage Yield Earned                                    0.20%

ACCOUNT DETAIL                          FOR PERIOD DECEMBER 13, 2018 - JANUARY 11, 2019

Wealth Mgt Int Checking,.(Redacted) _9_06_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance        Transaction Type         Description                                      Debit Card
01/11                       $60.67                  $369,083.13     Credit                   Interest paid
01 /11                     -$14.56                  $369,068.57     Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                                 PAGE 1 OF2
Wealth Management deposit and lending products and services
offered by Capital One, NA, Capital One Bank ls a lrade oame of
Capaal One, N.A. and doos not refer to a separalely Insured
                                                                                                                                    MEMBER         €:r
lnstltullon, Member FDIC, e 2019 CapHal One, All rlghls reserved.                                                                   FDIC ''"""
      Ca~I                                                                                 WEALTH MANAGEMENT
                     7             l                                            Wealth Planning I Private Banking I Trust Accounts I Lending




       NINA FISCHMAN
       703 CARLYLE ST
       WOODMERE NY 115982917




                                                                                       Conlacl your Weallh Managemenl Banker lo discuss your
       • New address? Please conlact customer service to update.                       present and fulure needs. They are able lo help you with
                                                                                       deposit. custom lending, lndivldual bwestmenl management
                                                                                       and weaUh planning servk:es.


 ACCOUNT SUMMARY                              FOR PERIOD NOVEMBER 14, 2018 • DECEMBER 12, 2018


Wealth Mgt Int Checking [Redacted) 9060
Previous Balance 11 /13/18                                $368,977.89         Number of Days in Cycle                                              29
o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                                 $368,977.89
Interest Paid                                                  $58.64         Average Collected Balance                                  $368,977.89
1 Checks/Debits                                               -$14.07         Interest Earned During this Cycle                               $58.64
Service Charges                                                 $0,00         Interest Paid Year-To-Date                                     $924.95
Ending Balance 12/12/18                                   $369,022.46         Annual Percentage Yield Earned                                   0.20%

ACCOUNT DETAIL                       FOR PERIOD NOVEMBER 14. 2018             • DECEMBER 12, 2018

Wealth Mgt Int CheckingJRedacted] = - 9 . : : . 0 6 : : c O = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount           Resulting Balance        Transaction Type         Description                                     Debit Card
12/12                       $58.64                  $369,036.53     Credit                   Interest paid
12/12                      -$14.07                  $369,022.46     Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                                PAGE 1 OF 2
Weallh Management deposil and lending products and services
offered by Capital One, N.A., Capital One Bank Is a lrade name of
Cap~al One, NA and does nol refer lo a separately insured
                                                                                                                                   MEMBER         G
institution, Member FDIC,® 201& Capfal One, All Jights reserved.                                                                   FDIC ""''"
      ea~I                                                                                 WEALTH MANAGEMENT
                     7             1                                            Wealth Planning I Private Banking I Trust Accounts I Lending




       NINA FISCHMAN
       703 CARLYLE ST
       WOODMERE NY 115982917




                                                                                       Conlacl your Wealth Management Banker to discuss your
       • New address? Please oontact customer service to update.                       present and future needs. They are able to help you wilh
                                                                                       deposit, custom lending, individual investment management
                                                                                       and weallh planning seivices.


 ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 12, 2018 - NOVEMBER 13, 2018


Wealth Mgt Int Checking [Redacted] 9060
Previous Balance 10/11/18                                 $368,927.18         Number of Days in Cycle                                               33
O Deposits/Credits                                              $0.00         Minimum Balance This Cycle                                  $368.927.18
 Interest Paid                                                 $66.72         Average Collected Balance                                   $368,927.18
1 Checks/Debits                                               -$16.01         Interest Earned During this Cycle                                $66.72
Service Charges                                                 $0.00         Interest Paid Year-To-Date                                      $866.31
Ending Balance 11 /13/18                                  $368,977.89         Annual Percentage Yield Earned                                    0.20%

ACCOUNT DETAIL                       FOR PERIOD OCTOBER 12, 2018            - NOVEMBER 13, 2018

Wealth Mgt Int Checking_[Redacted] ~ 9 ~ 0 6 ~ 0 ~ - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount           Resulting Balance        Transaction Type         Description                                      Debit Card
11/13                       $66.72                 $368,993.90      Credit                   Interest paid
11 /13                     -$16.01                 $368,977.89      Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                                 PAGE 1 OF2
Wealth Managemenl deposil and lendln9 products and seivices
offered by Capital One, N.A., Capttal One Bank is a lrade name of                                                                   MEMBER         €:t
CapUal One, N.A. and does not refer lo a separalely insured
institution, Member FDIC, ©2018 Capita! One, All rights reserved.                                                                   FDIC ,.,...,
      ea~I                                                                                  WEALTH MANAGEMENT
                      7             l                                            Wealth Planning I Private Banking I Trust Accounts I Lending




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                        Contac1 your Wealth Management Banker to discuss your
       • New address? Please contact customer service to update.                        present and fulure needs. They are able to help you \l'-lilh
                                                                                        deposit, cuslom lending, Individual Investment management
                                                                                        and wealth planning services.


 ACCOUNT SUMMARY                               FOR PERIOD SEPTEMBER 14, 2018 · OCTOBER 11, 2018

Wealth Mgt Int Checking [Redacted] 9060
Previous Balance 09/13/18      $368,884. 16                                    Number of Days In Cycle                                                  28
O Deposits/Credits                    $0.00                                    Minimum Balance This Cycle                                     $368,884.16
 Interest Paid                       $56.60                                    Average Collected Balance                                      $368,884.16
1 Checks/Debits                     -$13.58                                    Interest Earned During this Cycle                                   $56.60
Service Charges                       $0,00                                    Interest Paid Year-To-Date                                         $799.59
Ending Balance 10/11 /18       $368,927.18                                     Annual Percentage Yield Earned                                       0.20%

ACCOUNT DETAIL                        FOR PERIOD SEPTEMBER 14, 2018 • OCTOBER 11, 2018

Wealth Mgt Int CheckingJRedacted] - = - 9 0 - = - 6 ' - - ' 0 ' - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount           Resulting Balance         Transaction Type         Description                                        Debit Card
10/11                       $56.60                  $368,940.76      Credit                   Interest paid
10/11                      -$13.58                  $368,927.18      Debit                    FED TAX WITHHELD




                                                             Thank you for banking with us.                                                    PAGE 1 OF 2
Wealth Managemenl deposil and lendlng products and seivices
offered by Capital One, N.A., Capi1al One Bank is a trade name of                                                                      MEMBEfl         G
Cap~al One, NA and does nol refer to a sep.aralely insured
institution, Member FDIC, © 2013 Capital One, All rights reseived,                                                                     FDIC            m;;.,
      ea~1                                                                                 WEALTH MANAGEMENT
                     7             I                                            Wealth Planning I Private Banking I Trust Accounts I Lending




        NINA FISCHMAN
       703 CARLYLE ST
       WOODMERE NY 115982917




                                                                                       Conlacl your Weallh Management Banker lo discuss your
       • New address? Please contact customer seivice to update.                       present and fulure needs. They are able lo help you with
                                                                                       deposit, cuslom lending, indlvidual investmenl management
                                                                                       and ½'eallh planning servi<:es.


 ACCOUNT SUMMARY                              FOR PERIOD AUGUST 11, 2018 • SEPTEMBER 13, 2018


Wealth Mgt Int Checking [Redacted] 9060
Previous Ba lance 08/10/18                                $500,686.75         Number of Days in Cycle                                               34
1 Deposits/Credits                                         $48,135.00         Minimum Balance This Cycle                                  $320,686.75
Interest Paid                                                  $82.12         Average Collected Balance                                   $440,726.45
2 Checks/Debits                                          -$180,019.71         Interest Earned During this Cycle                                $82.12
Service Charges                                                 $0.00         Interest Paid Year-To-Dale                                      $742,99
Ending Balance 09/13/18                                   $368,884.16         Annual Percentage Yield Earned                                    0.20%


ACCOUNT DETAIL                       FOR PERIOD AUGUST 11. 2018              SEPTEMBER 13, 2018

Wealth Mgt Int Checking_(Redacted] _9_06_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                   Amount              Resulting Balance        Transaction Type         Description                 Debit Card
08/31             -$180,000.00                   $320,686.75        Debit                    TRANSFER WITHDRAWAL TO ... 6821
09/04               $48,135.00                   $368,821.75        Credit                   TRANSFER DEPOSIT FROM ... 6821
09/13                   $82.12                   $368,903.87        Credit                   Interest pa id
09/13                  -$19.71                  $368,884.16         Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                                 PAGE 1 OF 2
Weallh Management deposit and lending products and services
ofrered by Capi1al One, N.A., Capital One Bank Is a 1rade name of
Cap~el One, N.A and does not refer lo a separately insured
                                                                                                                                    MEMBER
                                                                                                                                    FDIC ,..0£,
                                                                                                                                                   A
inSlitullon, Member FDIC,~ 2018 Capital Ooe, All rights reserved.
     capital                        •                                             WEALTH AND AssET MANAGEMENT
                     7                                                Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                         Conlacl your Wealth Management Banker to discuss your
      • New address? Please e-0nlact customer service to update.                         present and future needs. They are able to help you wilh
                                                                                         deposit, custom lending, individual investment management
                                                                                         and wealth planning services.


ACCOUNT SUMMARY                               FOR PERIOD JULY 13, 2018 • AUGUST 10, 2018


Wealth Mgt Int Checking                     [Redacted] 9060
Previous Balance 07/12/18                                  $500,626.28           Number of Days in Cycle                                              29
O Deposits/Credits                                               $0.00           Minimum Balance This Cycle                                 $500,626.28
 Interest Paid                                                  $79.56           Average Collected Balance                                  $500,626.28
 1 Checks/Debits                                               -$19.09           Interest Earned During this Cycle                               $79.56
 Service Charges                                                 $0.00           Interest Paid Year-To-Date                                     $660.87
Ending Balance 08/1 0/18                                   $500,686.75           Annual Percentage Yield Earned                                   0.20%


ACCOUNT DETAIL                       FOR PERIOD JULY 13, 2018             • AUGUST 10, 2018

Wealth Mgt Int CheckingJRedacted] "-9=--06::..:0=------------------------
                                                                                                                                                Debit Card
Date                      Amount           Resulting Balance          Transaction Type          Description
08/10                       $79.56               $500,705.84          Credit                    Interest paid
08/10                      -$19.09               $500,686.75          Debit                     FED TAX WITHHELD




                                                              Thank you for banking with us.                                                   PAGE 1 OF 2

Wealth Management deposit and !ending products and services
offered by Capital One, N.A., Capital One Bank is a 1rade name of                                                                      MEMBER        G
Capital One, N.A. and does not refer to a separately insured
instilutlon, fv1ember FDIC,© 2018 Capital One, All 1ighls reserved.
                                                                                                                                       FDIC          <ENDER
       Capital                       •                                           WEALTH AND AssET MANAGEMENT
                       7                                             Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                        Conlac1 your Wealth Management Banker to discuss your
       • New address? Please contact customer setvice to update.                        present and future needs. They are able to help you with
                                                                                        deposit, custom lending, individual investmeni management
                                                                                        and weallh planning services.


 ACCOUNT SUMMARY                              FOR PERIOD JUNE 13, 2018 - JULY 12, 2018


Wealth Mgt Int Checking [Redacted] 9060
Previous Balance 06/12/18                                  $500,563.74         Number of Days in Cycle                                               30
o Deposits/Credits                                               $0.00         Minimum Balance This Cycle                                  $500,563.74
Interest Paid                                                   $82.29         Average Collected Balance                                   $500,563.74
1 Checks/Debits                                                -$19.75         Interest Earned During this Cycle                                $82.29
Service Charges                                                  $0.00         Interest Paid Year-To-Date                                      $581.31
Ending Balance 07/12/18                                    $500,626.28         Annual Percentage Yield Earned                                    0.20%


ACCOUNT DETAIL                       FOR PERIOD JUNE13,2018              - JULY12,2018

Wealth Mgt Int CheckingJRedacted] 9060
                                                               ----------------------------
                                                                                      Debit Card
Date                       Amount          Resulting Balance         Transaction Type         Description
07/12                       $82.29              $500,646.03          Credit                   Interest paid
07/12                      -$19.75              $500,626.28          Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                                  PAGE 1 OF 2
Weallh Management deposit and lending products and services
offered by Capital One, N.A., Cap~al One Bank Is a trade name of
Capital One, N.A. and does nol refer to a separalely Insured
                                                                                                                                     MEMBER         1=)
institution, Member FDIC,® 201& Capital One, All rights reserved.                                                                    FDIC """"'
    Capital                        ·                                            WEALTH AND AssET MANAGEMENT
                    7                                               Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                       Conlacl your Wealth Management Ba11ke1 to discuss your
     • New addre.s? Please contact customer service to update.                         presenl and future needs, They ate able to help you with
                                                                                       deposit, custom lending, individual investmenl management
                                                                                       and wea11h planning servk;es,


ACCOUNT SUMMARY                              FOR PERIOD MAY 11, 2018 - JUNE 12, 2018


Wealth Mgt Int Checking [Redacted] 9060
Previous Balance 05/10/18                                $500.494.95           Number of Days in Cycle                                              33
O Deposits/Credits                                             $0.00           Minimum Balance This Cycle                                 $500,494.95
Interest Paid                                                 $90.51           Average Collected Balance                                  $500,494. 95
 1 Checks/Debits                                             -$21.72           Interest Earned During this Cycle                               $90.51
 Service Charges                                               $0.00           Interest Paid Year-To-Date                                     $499.02
Ending Balance 06/12/18                                  $500,563.74           Annual Percentage Yield Earned                                   0.20%


ACCOUNT DETAIL                      FORPERIOD MAY11,2018                - JUNE12,2018

Wealth Mgt Int Checking_(Redacted] ~ 9 ~ 0 6 ~ 0 " - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                              Debit Card
Date                     Amount           Resultlng Balance         Transaction Type          Description
06/12                      $90.51               $500,585.46         Credit                    Interest paid
06/12                     -$21.72               $500,563.74         Debit                     FED TAX WITHHELD




                                                            Thank you for banking with us.                                                   PAGE 1 OF2

Weallh Matl8gement deposil and lending products and services
offered by Capital One, N.A., Capital One Bank is a trade name of
Capital One, N.A. and does nol refer lo a separalely insured
                                                                                                                                     MEMBER
                                                                                                                                     FDIC ,.....
                                                                                                                                                   A
instilullon, Member FDIC,® 2018 Capital One, All rights rese,ved.
       Capital                       •                                           WEALTH AND AssET MANAGEMENT
                       7                                             Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                       Con1ac1 your Weallh Management Banker to discuss your
       • New address? Please contact customer se1Vice to update.                       present and future needs. They are able lo help you wilh
                                                                                       deposit, custom lending, individual investment management
                                                                                       and wealth planning services.


 ACCOUNT SUMMARY                              FOR PERIOD APRIL 12, 2018 - MAY 10, 2018


Wealth Mgt Int Checking [Redacted] 9060
Previous Balance 04/11 /18                                $500,434.51          Number of Days in Cycle                                              29
O Deposits/Credits                                              $0.00          Minimum Balance This Cycle                                 $500,434.51
 Interest Paid                                                 $79.53          Average Collected Balance                                  $500,434.51
1 Checks/Debits                                               -$19.09          Interest Earned During this Cycle                               $79.53
Service Charges                                                 $0.00          Interest Paid Year-To-Date                                     $408.51
Ending Balance 05/10/18                                   $500.494.95          Annual Percentage Yield Earned                                   0.20%


ACCOUNT DETAIL                       FOR PERIOD APRIL 12, 2018              MAY 10, 2018

Wealth Mgt Int CheckingJRedacted] 9060
                                                               ----------------------------
                                                                                      Debit Card
Date                       Amount          Resulting Balance        Transaction Type         Description
05/10                       $79.53              $500,514.04         Credit                   Interest paid
05/10                      -$19.09               $500,494.95        Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                                 PAGE 1 OF 2
Weallh Managemenl deposil and lending products and services
offered by Cap~al One, N.A., Capital One Bank is a lrade name of
Capaal One, N.A. and does nol refer lo a separately insured
                                                                                                                                         @
                                                                                                                                    MEMBER
inslitulion, Member FDIC,© 2018 Capital One, All righls reserved.                                                                   FDIC '"'"'"
      Cap,talOne·                                                               WEALTH AND AssET MANAGEMENT
                      7                                             Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




       NINA FISCHMAN
       703 CARLYLE ST
       WOODMERE NY 115982917




                                                                                      Cootac1 your Wealth Management Banker lo discuss your
       • New address? Please contact customer servi~ to update.                       present and future needs. They are able to help you with
                                                                                      deposit, custom lending, individual inve$1menl management
                                                                                      and ~al\h planning services.


 ACCOUNT SUMMARY                             FOR PERIOD MARCH 13, 2018 - APRIL 11, 2018

Wealth Mgt Int Checking [Redacted) 9060
Previous Balance 03/12/18                                $500,371.99           Number of Days in Cycle                                             30
 O Deposits/Credits                                            S0.00           Minimum Balance This Cycle                                $500,371.99
 Interest Paid                                                $82.26           Average Collected Balance                                 $500,371.99
1 Checks/Debits                                              -$19.74           Interest Earned During this Cycle                              $82,26
 Service Charges                                               $0.00           Interest Paid Year-To-Date                                    $328.98
Ending Balance 04/11 /18                                 $500.434.51           Annual Percentage Yield Earned                                  0.20%

ACCOUNT DETAIL                      FOR PERIOD MARCH 13, 2018               - APRIL 11. 2018

Wealth Mgt Int Checking_(Redacted) -=-9-=-06-'-0'------------------------
Date                      Amount          Resulting Balance                                                                                  Debit Card
                                                                   Transaction Type         Description
04/11                      $82.26                  $500,454.25     Credit                   Interest paid
04/11                     -$19.74                  $500,434.51     Debit                    FED TAX WITHHELD




                                                           Thank you for banking with us.                                                  PAGE 1 OF2
Wealth Managemenl deposil and lending producis and seivicas
offered by Capaal One, N.A., Capilal One Bank is a lrade name or
Cap~al One, NA and does not refer to a separately insured
                                                                                                                                   MEMBER         '(=)
institution, Member FDIC,© 2018 Cap~al One, AH rights reserved.                                                                    FDIC           ""OE'
    Capital                       •                                            WEALTH AND AssET MANAGEMENT
                    7                                              Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




      NINA FISCHMAN
      703 CARLYLE ST
      WOODMERE NY 115982917




                                                                                      Contacl your Weallh Managemenl Banker lo discuss your
     • New address? Please contact customer service to update.                        present and future needs. They are able to help you with
                                                                                      deposit, custom lending, individual investment management
                                                                                      and wealth planning services.


ACCOUNT SUMMARY                             FOR PERIOD FEBRUARY 13, 2018 - MARCH 12, 2018


Wealth Mgt Int Checking [Redacted) 9060
Previous Balance 02/12/18                               $500,313.64           Number of Days in Cycle                                                 28
 O Deposits/Credits                                           $0.00           Minimum Balance This Cycle                                    $500,313.64
 Interest Paid                                               $76.77           Average Collected Balance                                     $500,313.64
 1 Checks/Debits                                            -$18.42           Interest Earned During this Cycle                                  $76.77
 Service Charges                                              $0.00           Interest Paid Year-To-Date                                        $246.72
Ending Balance 03/12/18                                 $500,371.99           Annual Percentage Yield Earned                                      0.20%


ACCOUNT DETAIL                      FOR PERIOD FEBRUARY 13. 2018 - MARCH 12, 2018

Wealth Mgt Int CheckingJRedacted] =-90=-'6'-'O'------------------------
                                                                                                                                                  Debit Card
Date                     Amount          Resulting Balance         Transaction Type          Description
03/12                      $76.77              $500,390.41         Credit                    Interest paid
03/12                     -$18.42              $500,371.99         Debit                     FED TAX WITHHELD




                                                           Thank you for banking with us.                                                        PAGE 1 OF 2

                                                                                                                                      MEMBER @
Wealth Managemenl deposll and lending products and services
offered by Capital One, N.A., Cap~al One Bank is a lrade name of
Capital One, N.A. and does nol refer 1o a separately insured
institulion, Member FDIC,® 2018 Cap~a) One, All rights reserved.
                                                                                                                                      FDIC ,,..,,.
       Capital                       ·                                           WEALTH AND AssET MANAGEMENT
                      7                                              Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                       Coolacl your Weallh Management Banker lo discuss vour
       • New address? Please contact custoirer seivice to update.                      present and ruture needs. They are able lo help you wilh
                                                                                       deposit. custom lendlng, Individual investmen1 management
                                                                                       and ...-veallh planning services.


 ACCOUNT SUMMARY                              FOR PERIOD JANUARY 12, 2018 - FEBRUARY 12, 2018


Wealth Mgt Int Checking                     [Redacted] 9060
Previous Balance 01/11/18                                 $500,246.97          Number of Days In Cycle                                              32
 O Deposits/Credits                                             $0.00          Minimum Balance This Cycle                                 $500,246.97
 Interest Paid                                                 $87.72          Average Collected Balance                                  $500,246.97
 1 Checks/Debits                                              -$21.05          Interest Earned During this Cycle                               $87.72
 Service Charges                                                $0.00          Interest Paid Year-To-Date                                     $169.95
Ending Balance 02/12/18                                   $500,313.64          Annual Percentage Yield Earned                                   0.20%


ACCOUNT DETAIL                       FOR PERIOD JANUARY 12, 2018             - FEBRUARY 12, 2018

Wealth Mgt Int            Checking_[Redacted] _9_06_O_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance        Transaction Type         Description                                      Debit Card
02/12                      $87.72               $500,334.69         Credit                   Interest paid
02/12                     -$21.05                $500,313.64        Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                                 PAGE 1 OF 2
Wealth Managemen1 deposit and lending products and services
offered by Capital One, N.A, Capilal One Bank is a trade name or
Capital One, N.A. and does not rerer 1o a separalely insured
                                                                                                                                    MEMBER
                                                                                                                                    FDIC
                                                                                                                                                   G
                                                                                                                                                   m;,.,
institution, Membe1 FDIC.© 2018 Cap~al Otie, All rights reserved,
      Capital                        •                                           WEALTH AND AssET MANAGEMENT
                       7                                             Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




       NINA FISCHMAN
       703 CARLYLE ST
       WOODMERE NY 115982917




                                                                                       Conlact your Wealth Management Sanker to discuss your
       • New address? Please contact customer seivice to update.                       present and future needs. They are able to help you with
                                                                                       deposit, custom lending, individual investment management
                                                                                       and wealth planning oervices.


 ACCOUNT SUMMARY                              FOR PERIOD DECEMBER 13, 2017 - JANUARY 11, 2018


Wealth Mgt Int Checking [Redacted) 9060
Previous Balance 12/12/17                                 $500.184.48          Number of Days in Cycle                                                30
O Deposits/Credits                                              $0.00          Minimum Balance This Cycle                                   $500,184.48
Interest Paid                                                  $82.23          Average Collected Balance                                    $500,184.48
1 Checks/Debits                                               -$19.74          Interest Earned During this Cycle                                 $82.23
Service Charges                                                 $0.00          Interest Paid Year-To-Date                                        $82.23
Ending Balance 01/11 /18                                  $500,246.97          Annual Percentage Yield Earned                                     0.20%


ACCOUNT DETAIL                       FOR PERIOD DECEMBER 13, 2017              - JANUARY 11, 2018

Wealth Mgt Int Checking__[Redacted] . = . 9 . = . 0 6 " - ' 0 ' - - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount          Resulting Balance        Transaction Type         Description                                          Debit Card
01/11                       $82.23               $500,266. 71       Credit                   Interest paid
01/11                      -$19.74               $500,246.97        Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                                    PAGE 1 OF 2
Weallh Managemen1 deposit and lending products and services
offered by Cap~al One, N.A., Cap~al One Bank is a trade neme of
Capftal One, N.A. and does not refer to a separateo/ insured
                                                                                                                                      MEMBER       G
Institution, Member FDIC,© 2018 Capital One, All rights reserved.                                                                     FDIC """'"
       Cap,talOne·                                                                WEALTH AND AssET MANAGEMENT
                       7                                              Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                        Contac1 your Wealth Management Bctnker to discuss your
       • New address? Please contact customer se<Vice to update.                        presenl and ruture needs. They are able to help you with
                                                                                        deposit, custom lending, individual investment management
                                                                                        and weallh planning services.


 ACCOUNT SUMMARY                               FOR PERIOD NOVEMBER 11, 2017 - DECEMBER 12, 2017


Wealth Mgt Int Checking [Redacted) 9060
Previous Balance 11/10/17      $500,165.73                                      Number of Days in Cycle                                              32
 O Deposits/Credits                   $0.00                                     Minimum Balance This Cycle                                 $500,165.73
 Interest Paid                      $26.04                                      Average Collected Balance                                  $500,165.73
 1 Checks/Debits                     -$7.29                                     Interest Earned During this Cycle                               $26.04
 Service Charges                      $0.00                                     Interest Paid Year-To-Date                                     $254.83
Ending Balance 12/12/17        $500,184.48                                      Annual Percentage Yield Earned                                   0.06%

ACCOUNT DETAIL                       FOR PERIOD NOVEMBER 11. 2017                - DECEMBER 12, 2017

Wealth Mgt Int Checking_[Redacted) -=-90-=-6"-'0'------------------------
Date                       Amount          Resulting Balance         Transaction Type         Description                                      Debit Card
12112                       $26.04                  $500,191.77      Credit                   Interest paid
12/12                       -$7.29                  $500,184.48      Debit                    FED TAX WITHHELD




                                                             Thank you for banking with us.                                                 PAGE 1 OF 2
Wealth Maoagemenl depoStt and lendlng products and services
offered by Capttal One, N.A., Capttal One Bank Is a trade name of
Caphal One, NA and does nol refer lo a separa1ely insured
                                                                                                                                     MEMBER         G
inSlllullon, Mambe, FDIC,© 2017 Capltal Otle, All rights reserved.                                                                   FDIC ''"''"
                                                                      CHECKING   I   SAVINGS      I   CDS    I   IRAS      I   LOANS




       NINA FISCHMAN
                                                                                         !II           www.capitalonebank.com

       703 CARLYLE ST
                                                                                         ~             !•800·655,BANK (2265)
       WOODMERE NY 115982917

                                                                                         •....         m.capitalonebank.com


                                                                                          11711        Visit your nearest location
                                                                                         =
      • New address? Please contact customer sewice to update.


 ACCOUNT SUMMARY                           FOR PERIOD OCTOBER 13, 2017 - NOVEMBER 10, 2017

VIP Interest Checking [Redacted] 9060
Previous Balance 10/12/17                              $500,151.42         Number of Days in Cycle                                             29
O Deposits/Credits                                            $0.00        Minimum Balance This Cycle                                $500,151.42
Interest Paid                                               $19.87         Average Collected Balance                                 $500,151.42
1 Checks/Debits                                              -$5.56        Interest Earned During this Cycle                              $19.87
Service Charges                                               $0.00        Interest Paid Year-To-Date                                    $228.79
Ending Balance 11/10/17                                $500,165.73         Annual Percentage Yield Earned                                  0.05%


ACCOUNT DETAIL                     FOR PERIOD OCTOBER 13, 2017 - NOVEMBER 10. 2017

VIP Interest Checking [Redacted] .::.90.::.6.::.0:....__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                                                                                        Debit Card
               Amount    Resulting Balance               Transaction Type Description
11/10           $19.87        $500,171.29                Credit           Interest paid
11/10            -$5.56       $500,165.73                Debit            FED TAX WITHHELD




                                                         Thank you for banking with us.                                              PAGE 1 OF2

Products and services are ollered by Capital One, NA, Membe, FOlC.
©2017 Capital One. AU righls reserved.                                                                                         MEMBER 1'=)'
                                                                                                                               FDIC ,r.r..·,
              Ca~-                                                      CHECKING j SAVINGS           I   CDS        I   IRAS     I   LOANS
                Bank




       NINA FISCHMAN
       703 CARLYLE ST
                                                                                           -~
                                                                                                         r
                                                                                                             www.capitalonebank.com


                                                                                                             l·B00,655-BANK 12265)
       WOODMERE NY 115982917

                                                                                             •               m.capitalonellank.com

                                                                                            ~
                                                                                            IIJ'II           Vlsil your nearest loca1ion
                                                                                            =
      • New address? Please ccnlact customer seivice to update.

 ACCOUNT SUMMARY                            FOR PERIOD SEPTEMBER 14, 2017 · OCTOBER 12, 2017

VIP Interest Checking [Redacted] 9060
Previous Balance 09/13/17                               $500,137.11           Number of Days In Cycle                                                29
 o Deposits/Credits                                             $0.00         Minimum Balance This Cycle                                   $500,137.11
 Interest Paid                                                $19.87          Average Collected Balance                                    $500,137.11
 1 Checks/Debits                                               -$5.56         Interest Earned During this Cycle                                 $19.87
 Service Charges                                                $0.00         Interest Paid Year-To-Date                                       $208.92
Ending Balance 10/12/17                                 $500, 151.42          Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                     FOR PERIOD SEPTEMBER 14, 2017 - OCTOBER 12, 2017

VIP Interest Checking (Redacted] - = - 9 0 - = - 6 - = - 0 ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date           Amount    Resulting Balance                                                       Debit Card
                                           Transaction Type   Description
10/12                      $19.87                 $500,156.98        Credit              Interest paid
10/12                      -$5.56                 $500,151.42        Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.                                                   PAGE 1 OF2
Products and services are olfered by Capital One, NA, Member FDIC.
©2017 Capital One. All 1ighls reserved.                                                                                              MEMBER    1'.='J'
                                                                                                                                     FDIC      CfNDER
               ca,;;tal~-
                    7.
                                                                         CHECKING     I   SAVINGS        I    CDS    I   IRAS      I   LOANS
                                      Bank




                                                                                               -               www.<:apitalonebant(.com
        NINA FISCHMAN                                                                          "!!!!!!!!!"'
        703 CARLYLE ST
                                                                                                ~              1-800-655-BANK (2265)



                                                                                                 •
        WOODMERE NY 115982917



                                                                                               ....
                                                                                               =
                                                                                                11711
                                                                                                              m.capitalonebank.com


                                                                                                               Visil you, nearest location


       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD AUGUST 11, 2017 - SEPTEMBER 13. 2017


VIP Interest Checking [Redacted] 9060
Previous Balance 08/10/17        $500,120.34                                     Number of Days in Cycle                                               34
O Deposits/Credits                      $0.00                                    Minimum Balance This Cycle                                  $500,120.34
Interest Paid                         $23.29                                     Average Collected Balance                                   $500,120.34
1 Checks/Debits                        -$6.52                                    Interest Earned During this Cycle                                $23.29
Service Charges                         $0. 00                                   Interest Paid Year-To-Date                                      $189.05
Ending Balance 09113/17          $500,137.11                                     Annual Percentage Yield Earned                                    0.05%

ACCOUNT DETAIL                        FOR PERIOD AUGUST 11. 2017                SEPTEMBER 13, 2017


VIP Interest Checking [Redacted] ~ 9 _ 0 _ 6 0 ~ - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount          Resulting Balance            Transaction Type     Description                                        Debit Card
09/13                       $23.29                $500,143.63          Credit               Interest paid
09/13                       -$6.52                $500,137.11          Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                    PAGE 1 OF 2
Producl;s and seivlces are offered by Capital One, NA., Member FDIC.
©2017 Capilal One. All rights reserved.                                                                                                MEMBER @
                                                                                                                                       FDIC ,..-M,
               Capital~-                                                CHECKING     I   SAVINGS       J   CDS    I   IRAS     I   LOANS
                   7.
                     Bank




       NINA FISCHMAN
                                                                                             !!I           www.tapitalonebank.com

       703 CARLYLE ST
                                                                                              ~             1-B00,655·BANK (2265)



                                                                                              •....
       WOODMERE NY 115982917

                                                                                                           m.capltalonebank.com


                                                                                               11711       Visit your nearest location
                                                                                              =
       • New address? Please conlact customer ser/ice to update.


 ACCOUNT SUMMARY                             FOR PERIOD JULY 14, 2017 - AUGUST 10, 2017

VIP Interest Checking [Redacted] 9060
Previous Balance 07/13/17        $500,106.53                                    Number of Days in Cycle                                            28
 O Deposits/Credits                     $0.00                                   Minimum Balance This Cycle                               $500,106.53
 Interest Paid                        $19.18                                    Average Collected Balance                                $500, 106,53
 1 Checks/Debits                       -$5.37                                   Interest Earned During this Cycle                              $19.18
 Service Charges                        $0.00                                   Interest Paid Year-To-Date                                   $165.76
Ending Balance 08/10/17          $500,120.34                                    Annual Percentage Yield Earned                                 0.05%


ACCOUNT DETAIL                      FOR PERIOD JULY 14, 2017 • AUGUST 10, 2017

VIP Interest Checking                [Redacted]-=-9-=-06~0'-------------------------
Date                     Amount           Resulting Balance           Transaction Type     Description                                       Debit Card
08/10                     $19.18               $500,125.71            Credit               Interest paid
08/10                     -$5.37               $500,120.34            Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                PAGE 1 OF2

Products and seivices are of!ered by Cap~al One, N.A., Member FOIC,
©2017 Capilal One. AH righls reserved.                                                                                              MEMBER    @
                                                                                                                                   FDIC        CENO<R
               Ca~-                                                      CHECKING     I   SAVINGS            I   CDS    I   IRAS     I   LOANS
                 7.
                  Bank




                                                                                               -                 www.capitalonehank.com
       NINA FISCHMAN                                                                           ~

       703 CARLYLE ST
                                                                                                   ~              1-800,655-BANK 12265)



                                                                                                   •
       WOODMERE NY 115982917

                                                                                                                 m.capltaloaetlank.com


                                                                                               ~
                                                                                                   l[:,,11       Visit your nearest location
                                                                                               =
       • New address? Please conlact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD JUNE 13,2017 - JULY 13,2017


VIP Interest Checking [Redacted] 9060
Previous Balance 06/12/17        $500.091 .24                                    Number of Days in Cycle                                                 31
 O Deposits/Credits                     $0.00                                    Minimum Balance This Cycle                                    $500,091.24
 Interest Paid                        $21.24                                     Average Collected Balance                                     $500,091.24
 1 Checks/Debits                       -$5.95                                    Interest Earned During this Cycle                                  $21.24
 Service Charges                        $0.00                                    Interest Paid Year-To-Date                                        $146.58
Ending Balance 07/13/17          $500,106.53                                     Annual Percentage Yield Earned                                      0.05%

ACCOUNT DETAIL                      FOR PERIOD JUNE 13. 2017               · JULY 13. 2017

VIP Interest Checking [Redacted] ~ 9 _ 0 6 ~ 0 ~ - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount           Resulting Balance            Transaction Type      Description                                          Debit Card
07/13                      $21.24                 $500,112.48          Credit                Interest paid
07/13                      -$5.95                 $500,106.53          Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                                      PAGE 1 OF2
Products and services are offered by Cap1lal One, N.A., Member FDIC.
©2017 Capilal One. All tights rese1Ved.                                                                                                  MEMBER    G
                                                                                                                                         FDIC       <EN<i<,
               Capitafc:¾-                                              CHECKING     I   SAVINGS            I   CDS    I   IRAS     I   LOANS
                                7.
                                 Sank




                                                                                              -                  www.t:spitalonebank.com
       NINA FISCHMAN                                                                          ""'!!!!i!!!"
       703 CARLYLE ST
                                                                                                  ~              1·600-655-6ANK 12265)



                                                                                                  •
       WOODMERE NY 115982917

                                                                                                                m.capitalonebank.com

                                                                                              ~
                                                                                                  11:,,11       Visil your nearest loca1ion


       • New address? Please contact customer seivice to update.


 ACCOUNT SUMMARY                             FOR PERIOD MAY 11, 2017 - JUNE 12, 2017

VIP Interest Checking [Redacted] 9060
Previous Balance 05/10/17                                $500,074.96            Number of Days in Cycle                                                 33
O Deposits/Credits                                              $0.00           Minimum Balance This Cycle                                    $500,074.96
 Interest Paid                                                $22.61            Average Collected Balance                                     $500,074.96
1 Checks/Debits                                                -$6.33           Interest Earned During this Cycle                                  $22.61
 Service Charges                                                $0.00           Interest Paid Year-To-Date                                        $125.34
Ending Balance 06/12/17                                  $500,091.24            Annual Percentage Yield Earned                                      0.05%

ACCOUNT DETAIL                      FOR PERIOD MAY 11. 2017              - JUNE 12, 2017

VIP Interest Checking [Redacted] - = - 9 - = - 0 6 = : 0 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount           Resulting Balance           Transaction Type     Description                                           Debit Card
06/12                     $22.61                $500,097.57           Credit               Interest paid
06/12                     -$6.33                $500,091.24           Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                     PAGE 1 OF2

Products and seivk:es; are offered by Capital One, NA, Member FDIC.
©2017 Capilal One. AU righls reserved,                                                                                                  MEMBER    @
                                                                                                                                        FDIC «;::;:.,
              ca,;ltal~-
                   7.
                                                                       CHECKING ) SAVINGS              J   CDS    J   IRAS     I   LOANS
                                   Bank




                                                                                           -                www.iapitalonehank.com
       NINA FISCHMAN                                                                       "'!!i!!!!!"'
       703 CARLYLE ST
                                                                                               ~            1·800•655•BANK (2265}



                                                                                            •...
       WOODMERE NY 115982917

                                                                                                            m.capitalonebank.com


                                                                                               11711       Visit your nearest localion
                                                                                            =
      • New address> Please conlact cuslomer service 10 updale.


ACCOUNT SUMMARY                             FOR PERIOD APRIL 13, 2017 - MAY 10, 2017


VIP Interest Checking               [Redacted] 9060
Previous Balance 04/12/17                               $500,061.15          Number of Days In Cycle                                               28
 O Deposits/Credits                                            $0.00         Minimum Balance This Cycle                                  $500,061.15
 Interest Paid                                               $19.18          Average Collected Balance                                   $500,061.15
 1 Checks/Debits                                              -$5.37         Interest Earned During this Cycle                                $19.18
 Service Charges                                               $0.00         Interest Paid Year-To-Date                                      $102.73
Ending Balance 05/10/17                                 $500,074.96          Annual Percentage Yield Earned                                    0.05%

ACCOUNT DETAIL                     FOR PERIOD APRIL 13, 2017             - MAY 10, 2017

VIP Interest Checking [Redacted] . : : . 9 0 . : : . 6 : : . : 0 = - - - - - - - - - - - - - - - - - - - - - - - - - -
                                         Resulting Balance                                                                                   Debit Card
Date                    Amount                                     Transaction Type       Description
05/10                     $19.18                  $500,080.33      Credit                 Interest paid
05/10                     -$5.37                  $500,074.96      Debit                  FED TAX WITHHELD




                                                          Thank you for banking with us.                                                 PAGE 1 OF2

Products and sewices are oUered by Capital One, NA, Member FOJC.
©2017 Capilal One, AH tights reSE!fVed.                                                                                             MEMBER     @
                                                                                                                                   FDIC        CEND<i
               Capitalc¾-                                                   CHECKING   I   SAVINGS          I   CDS j IRAS           I   LOANS
                                 7.
                                   Sank




                                                                                                  !!!J!9         www.~apitalonehanlu<lm
        NINA FISCHMAN
        703 CARLYLE ST
                                                                                                  ~              1-600-655· BANK 12265)



                                                                                                  •._.
        WOODMERE NY 115982917

                                                                                                                 m.capilalonebank.com


                                                                                                  11:,,11        Vlsil your nearest location
                                                                                                  =
       • New address? Please contact customer seivice to update.


 ACCOUNT SUMMARY                             FOR PERIOD MARCH 11, 2017 - APRIL 12. 2017


VIP Interest Checking [Redacted] 9060
Previous Balance 03/10/17                                $500.044.87              Number of Days in Cycle                                               33
 O Deposits/Credits                                            $0.00              Minimum Balance This Cycle                                   $500,044.87
Interest Paid                                                 $22.61              Average Collected Balance                                    $500,044.87
 1 Checks/Debits                                                   -$6.33         Interest Earned During this Cycle                                 $22.61
Service Charges                                                $0.00              Interest Paid Year-To-Date                                        $83.55
Ending Balance 04/12/17                                  $500,061.15              Annual Percentage Yield Earned                                     0.05%

ACCOUNT DETAIL                        FOR PERIOD MARCH 11, 2017                - APRIL 12, 2017

VIP Interest Checking [Redacted] =.9.,c0::.60,:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date           Amount    Resulting Balance         Transaction Type                   Debit Card
                                                                    Description
04/12            $22.61        $500,067.48          Credit          Interest paid
04/12            -$6.33       $500,061.15           Debit           FED TAX WITHHELD




                                                           Thank you for banking with us.                                                      PAGE 1 OF 2
Products and services are ollered by Capital One, NA, Member FOlC.
©2017 Capital One. Al! rights reserved.                                                                                                  MEMPER   G
                                                                                                                                         FDIC ,,.,.,
             ca,;lta1o¼-
                    7.
                                                                        CHECKING     I    SAVINGS           I   CDS    I   IRAS     I   LOANS

                                   Bank




                                                                                              -                  www.capitalonebank.com
      NINA FISCHMAN                                                                           ""!!!!i!!!"
      703 CARLYLE ST                                                                              ~              1·800•655·8ANKl2265)
      WOODMERE NY 115982917

                                                                                                  •              m.capitalonebank.com

                                                                                               ~
                                                                                                  11:,,11        Visit your nearest location
                                                                                               =
      • New address? Please conlact customer seJVice to update.


ACCOUNT SUMMARY                             FOR PERIOD FEBRUARY 11, 2017 - MARCH 10, 2017


VIP Interest Checking                [Redacted] 9060
Previous Balance 02/10/17                                $500,031.06            Number of Days in Cycle                                                  28
O Deposits/Credits                                              $0.00           Minimum Balance This Cycle                                     $500.031.06
 Interest Paid                                                $19.18            Average Collected Balance                                      $500,031.06
 1 Checks/Debits                                               -$5.37           Interest Earned During this Cycle                                   $19.18
 Service Charges                                                $0.00           Interest Paid Year-To-Date                                          $60.94
Ending Balance 03/10/17                                  $500.044.87            Annual Percentage Yield Earned                                       0.05%


ACCOUNT DETAIL                       FOR PERIOD FEBRUARY 11. 2017 • MARCH 10, 2017

VIP Interest Checking                [Redacted] .::9.::.06,::0,:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                 Debit Card
Date                     Amount           Resulting Balance            Transaction Type      Description
03/10                       $19.18                $500,050.24          Credit                Interest paid
03/10                       -$5.37                $500,044.87          Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                                       PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2017 Capital One. All rights reserved.                                                                                                   MEMBER   f'=}
                                                                                                                                          FDIC      UNDER
                                                                       CHECKING   I   SAVINGS         I   CDS    I   IRAS     I   LOANS




                                                                                          -                www.capitalonehank.com
      NINA FISCHMAN                                                                       "!!!!i!!"'
      703 CARLYLE ST                                                                          ~            1·600•655•8ANK 12265)
      WOODMERE NY 115982917

                                                                                              •            m.capitalonetlank.com


                                                                                          ~
                                                                                              11711        Visit your nearest location
                                                                                          =
      • New address? Please contact customer seivice to update.


ACCOUNT SUMMARY                             FOR PERIOD JANUARY 13, 2017 - FEBRUARY 10, 2017


VIP Interest Checking [Redacted] 9060
Previous Balance 01/12/17                               $500,016.76         Number of Days in Cycle                                               29
o Deposits/Credits                                             $0.00        Minimum Balance This Cycle                                   $500,016.76
Interest Paid                                                $19.86         Average Collected Balance                                    $500,016.76
1 Checks/Debits                                               -$5.56        Interest Earned During this Cycle                                 $19.86
Service Charges                                                $0.00        Interest Paid Year-To-Date                                        $41.76
Ending Balance 02/10/17                                 $500,031.06         Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                      FOR PERIOD JANUARY 13, 2017            • FEBRUARY 10, 2017

VIP Interest Checking [Redacted) . = 9 . o : 0 : : : . 6 D = - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                Debit Card
Date           Amount    Resulting Balance Transaction Type   Description
02/10            $19.86       $500,036.62  Credit             Interest paid
02/10            -$5.56       $500,031.06  Debit              FED TAX WITHHELD




                                                           Thank you for banking with us.                                                 PAGE 1 OF 2

                                                                                                                                    MEMBER @
Products and seivlces are offered by Capital One, N.A., Member FOIC.
©2017 Capital One. AH righls reserved.
                                                                                                                                    FDIC ,..oe,
             ca,;;tal~-
                  7.
                                                                      CHECKING     I    SAVINGS     I   CDS    I   IRAS      I   LOANS
                                   Bank




       NINA FISCHMAN
       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                            -
                                                                                            -


                                                                                                ~
                                                                                                         www.capitalonebank.com


                                                                                                         1·800°655-BANK(2265)




                                                                                                •        m.capitalonebank.com



                                                                                                         Visit your nearesl location


      • New address? Please contact customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD DECEMBER 13. 2016 • JANUARY 12. 2017


VIP Interest Checking [Redacted] 9060
Previous Balance 12/12/16                               $517,615.99            Number of Days In Cycle                                           31
o Deposits/Credtts                                            $0.00            Minimum Balance This Cycle                              $500,000.99
Interest Paid                                                $21.90            Average Collected Balance                               $516.479.53
2 Checks/Debits                                         ·$17,621.13            Interest Earned During this Cycle                            $21.90
Service Charges                                               $0.00            Interest Paid Year-To-Date                                   $21.90
Ending Balance 01/12/17                                 $500,016.76            Annual Percentage Yield Earned                                0.05%


ACCOUNT DETAIL                      FOR PERIOD DECEMBER 13, 2016               - JANUARY 12, 2017

VIP Interest Checking [Redacted] ~ 9 0 ~ 6 ~ 0 ~ - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                         Debit Card
Date                  Amount             Resulting Balance           Transaction Type     Description
01/11              -$17,615.00                 $500,000.99           Debit                Customer withdrawal
01/12                   $21.90                 $500,022.89           Credit               Interest paid
01/12                    -$6.13                $500,016.76           Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                               PAGE 1 OF 2

Products and seivices are offered by Capital One, NA, Member FDIC,
©2017 Capilal One. AH righls reserved.                                                                                           MEMBER @
                                                                                                                                 FDIC ,..oe,
              ca,;;tal~-
                   7.
                                                                        CHECKING     I    SAVINGS   I   CDS    I   IRAS      I   LOANS
                                    Bank




       NINA FISCHMAN
                                                                                              I!!        www.t:apitalonebank.com


       703 CARLYLE ST                                                                          ~         1-B00.656·BANK (2265}
       WOODMERE NY 115982917


                                                                                               •         m.capitalonel:lank.com



                                                                                                         Visit your nearest location


      • New address? Please conlact customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD NOVEMBER 11, 2016 • DECEMBER 12, 2016


VIP Interest Checking                 [Redacted] 9060
Previous Balance 11/10/16                               $517,599.70              Number of Days in Cycle                                         32
0 Deposits/Credits                                             $0.00             Minimum Balance This Cycle                            $517,599.70
Interest Paid                                                $22.63              Average Collected Balance                             $517,599.70
1 Checks/Debits                                               -$6.34             Interest Earned During this Cycle                          $22.63
 Service Charges                                               $0.00             Interest Paid Year-To-Date                                $260.21
Ending Balance 12/12/16                                 $517,615.99              Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                       FOR PERIOD NOVEMBER 11, 2016                • DECEMBER 12, 2016

VIP Interest Checking                [Redacted) . : c 9 . : : . 0 . : : . 6 0 = - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                         Debit Card
Date                      Amount          Resulting Balance            Transaction Type     Description
12/12                      $22.63               $517,622.33            Credit               Interest paid
12/12                      -$6.34               $517,615.99            Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                               PAGE 1 OF 2

Products and setvlces are olfered by Capital One, N.A., Member FDIC.
©2016 Capital One. All righls reserved,                                                                                           MEMBER   @
                                                                                                                                  FDIC ''"°''
